--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lithium Technology Corporation 8-K [lithium-8k_0406.htm]
 
Exhibit 10.32

 
Joint Venture & Shareholder's Agreement
 
made as of March 30, 2011
 
between
 
GAIA Holding B.V., a private limited liability company incorporated under the
laws of the Netherlands, having its corporate seat in 's Gravenhage, the
Netherlands, and having its address at Noordwal 10, 2513 EA, 's-Gravenhage, the
Netherlands
 
 
(hereinafter referred to as LTC-Company)
 
and
 
Cicco Holding AG, a corporation incorporated under the laws of Switzerland and
having its registered address at c/o Dr. iur. Toni Russi, Bahnhofstrasse 40,
7002 Chur, Switzerland
 
(hereinafter referred to as FN)
 
(LTC-Company and FN hereinafter collectively or individually also referred to as
Shareholders or Shareholder respectively)
 
 
JV NewCo AG, in the course of incorporation, with domicile in Zug, Switzerland
 
(hereinafter referred to as the Company)
 
(LTC-Company, FN and the Company hereinafter collectively or individually also
referred to as Party or Parties, respectively)
 

 
1 | 24

--------------------------------------------------------------------------------

 

 
Whereas:
 


(A)
LTC (as defined below), directly and through its Affiliates (as defined below),
Owns the LTC Technology (as defined below).

 
(B)
FN (as defined below), directly and through its Affiliates, Owns the FN
Technology (as defined below).

 
(C)
LTC and FN are aiming to combine for their mutual benefit their respective
Technologies and related know-how for the design, production, marketing and sale
of Battery Packs (as defined below) and CEMS (as defined below) for use and sale
to the Relevant Market (as defined below) in a joint venture to be incorporated
in the form of the Company.

 
(D)
The Company wishes to engage in the business of developing, manufacturing,
marketing, selling and distributing Battery Packs and CEMS for and to the
Relevant Market using and applying the LTC Technology and the FN Technology.

 
(E)
LTC and FN, directly or through their respective Affiliates, wish to make
available their respective Technologies and wish to provide services in the
further development and improvement, as well as the production of CEMS using
their respective Technologies and all improvements thereto available to LTC and
FN from time to time to the Company by entering into the License Agreements (as
defined below).

 
(F)
LTC, directly and through its Affiliates, is prepared to supply the Company with
Battery Cells (as defined below), and FN, directly and through its Affiliates,
is prepared to supply the Company with Battery Management Systems, DC-DC
Converters and Chargers (each as defined below) to allow the Company to
manufacture CEMS for the Relevant Market.

 
(H)
Each of the Parties acknowledges that the current capacity of the production of
Battery Cells by GAIA will become insufficient and they intend to set-up and
establish at the appropriate time, but as soon as possible, a production
facility for the mass production of Battery Cells, Battery Packs and CEMS for
the Relevant Market.

 


NOW, THEREFORE, the Shareholders intend to govern hereby their rights and
obligations and their collaboration as shareholders of the Company, and the
Parties agree for and in consideration of the premises, mutual covenants and
agreements contained herein, and intending to be legally bound hereby, as
follows:
 
 
2 | 24

--------------------------------------------------------------------------------

 
 
1.
BASICS

 
1.1
Definitions

 
In this Agreement, the following words and expressions shall have the following
meaning:
 

 
A Shares
shall mean the registered shares of the Company with a par value of CHF 3 each.
 
Accounting Standards
shall mean US GAAP.
 
Acquisition
has the meaning ascribed to such term in Section 5.3.2(ix)
 
Agreement
means this Joint Venture & Shareholders' Agreement dated as of the date first
written above.
 
Affiliate
means a Person who, directly or indirectly, Controls, is Controlled by, or is
under common Control of, a Party.
 
Articles of Association
means the Articles of Association of the Company agreed upon by the Shareholders
to be the initial form as attached hereto as Annex A.
 
Asset Transfer
has the meaning ascribed to such term in Section 5.3.2(viii)
 
B Shares
shall mean the registered shares of the Company with a par value of CHF 7 each.
 
Battery Cells
shall have the meaning ascribed to such term in the License Agreements.
 
Battery Management System
shall have the meaning ascribed to such term in the License Agreements.
 
Battery Pack
shall have the meaning ascribed to such term in the License Agreements.
 
Board
shall mean the board of directors of the Company.
 
Board Member
shall have the meaning ascribed to such term in Section 3.3.1.
 
Business Day
shall mean a day where banks are generally open for business in Switzerland and
in the United States of America.
 
Business Plan
Shall mean the business plan of the Company to be prepared and agreed by the
Parties as soon as reasonably possible and any subsequent business plan of the
Company agreed upon by the Board from time to time.
 
Buyer
has the meaning ascribed to such term in Section 6.4.1
 
Call Option Notice
has the meaning ascribed to such term in Section 6.6.2.

 
 
3 | 24

--------------------------------------------------------------------------------

 
 

 
Call Option Price
has the meaning ascribed to such term in Section 6.6.2.
 
CEMS
shall have the meaning ascribed to such term in the License Agreements.
 
Charger
shall have the meaning ascribed to such term in the License Agreements.
 
CO
shall mean the Swiss Code of Obligations as amended from time to time.
 
Company
shall mean JV NewCo AG (final name to be agreed by the Shareholders), with
domicile in Zug, Switzerland.
 
Confidential Information
has the meaning ascribed to such term in Section 8.1.
 
Control
shall mean as used with respect to any Person (a) the possession, directly or
indirectly, of the power to direct or cause to direct the board or the
management of such Person through the ownership of voting shares or other
rights, by contract or otherwise, or (b) the ownership, directly or indirectly,
of a majority of the voting shares or equity interests in such Person.
 
Convertible Note
means the convertible note regarding LTC dated on the same date as this
Agreement.
 
DC-DC Converter
shall have the meaning ascribed to such term in the License Agreements.
 
DILO
shall mean Dilo Trading AG, with domicile in Zug, Switzerland, an Affiliate of
LTC.
 
Drag-Along Notice
has the meaning ascribed to such term in Section 6.5.1.
 
Drag-Along Right
has the meaning ascribed to such term in Section 6.5.1.
 
Effective Date
shall mean the date of this Agreement first written above.
 
Entitled Shareholder
has the meaning ascribed to such term in Section 6.6.1.
 
Escrow Agent
has the meaning ascribed to such term in Section 9
 
Escrow Agreement
has the meaning ascribed to such term in Section 9

 
 
4 | 24

--------------------------------------------------------------------------------

 
 

 
Fair Market Value
shall mean the value of a Share as per a bona fide valuation made by a reputable
investment bank or other appraiser agreed upon by the Shareholders applying a
valuation methodology generally recognized as standard market practice in the
field of corporate finance at the time of valuation, also taking into
consideration, if possible, comparables in the market. The name of the
investment bank or other appraiser will be agreed upon by the Board. The costs
of the valuation shall be borne by the Company. The valuation so determined
shall be binding upon the Shareholders or their respective successors, receivers
or trustees.
 
Financing Documents
shall mean the Securities Purchase Agreement, the Convertible Note and the
Investor Rights Agreement, together with all Schedules, Appendices and Annexes
thereto.
 
FN
has the meaning ascribed to such term in the introduction of this Agreement.
 
FN Research
shall mean Frazer-Nash Research Limited, with domicile in Mytchett, United
Kingdom, an Affiliate of FN
 
FN Technology
shall have the meaning ascribed to such term in the FN License Agreement.
 
GAIA
shall mean GAIA Akkumulatorenwerke GmbH, with domicile in Nordhausen, Germany,
an Affiliate of LTC.
 
Investor Rights Agreement
means the Investor Rights Agreement regarding LTC dated on the same date as this
Agreement.
 
IPO
shall have the meaning ascribed to such term in Section 5.3.2(vii).
 
Kamkorp
shall mean Kamkorp Limited, a private limited liability company incorporated
under the laws of England & Wales and having its registered address at Mytchett
Place Road, Mytchett, Surrey GU16 6DQ, United Kingdom.
 
License Agreements
shall mean the license agreements between the Company as licensee and each of
LTC and/or any of its Affiliates and FN and/or any of its Affiliates as
licensor, respectively, regarding the licensing of the LTC and FN Technologies,
respectively, to the Company, which are attached to this Agreement as Annex B
and C in the form agreed by the Parties. The License Agreements are to be
executed within three (3) days following incorporation and registration in the
commercial register of the Company.

 
 
5 | 24

--------------------------------------------------------------------------------

 
 

 
LTC
Shall mean Lithium Technology Corporation, a Delaware, USA corporation with
registered office at 10379B Democracy Lane, Fairfax, VA 22030, USA
 
LTC-Company
has the meaning ascribed to such term in the introduction of this Agreement.
 
LTC Technology
shall have the meaning ascribed to such term in the LTC License Agreement.
 
Non-Payer
Shall have the meaning meaning ascribed to such term in Section 4.2.4.
 
Notice of Acceptance
has the meaning ascribed to such term in Section 6.4.3.
 
Offered Shares
has the meaning ascribed to such term in Section 6.4.2.
 
Offer Notice
has the meaning ascribed to such term in Section 6.4.2.
 
Offer Price
has the meaning ascribed to such term in Section 6.4.2.
 
Organizational Rules
shall mean the organizational rules for the Board and the management of the
Company agreed upon by the Shareholders to be in the initial form as attached
hereto as Annex D.
 
Own
shall mean, with respect to any know-how, patents or other intellectual property
rights, possession by a Party of the ability (whether by ownership, license or
otherwise) to grant access to, to grant use of, or to grant a license or a
sublicense of or under such know-how, patents or intellectual property rights
without violating the terms of any law, agreement or other arrangement with any
third party.
 
Party
Means a party to this Agreement.
 
Person
shall mean an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
investment fund, an unincorporated organisation, or a governmental entity (or
any department, agency or political subdivision thereof).
 
Qualified Consent of the Shareholders
shall mean a consent of all shareholders of the Company representing 85% of all
voting rights and 85% of the par value of all Shares.
 
Relevant Market
shall mean the automotive industry and any other industry in which mass volume
application of CEMS and/or Battery Packs is possible and commercially feasible.
 
Securities Purchase Agreement
means the securities purchase agreement regarding LTC dated on the same date as
this Agreement.

 
 
6 | 24

--------------------------------------------------------------------------------

 
 

 
Seller
has the meaning ascribed to such term in Section 6.4.1
 
Shareholder
shall mean LTC-Company and FN and any other Person holding one or more Shares at
any given time.
 
Shares
shall mean the A Shares and the B Shares of the Company collectively outstanding
at any given time, and Share shall mean each of the Shares.
 
Tag-Along Notice
has the meaning ascribed to such term in Section 6.5.1.
 
Tag-Along Right
has the meaning ascribed to such term in Section 6.5.1.
 
Technologies
shall mean the LTC Technology and the FN Technology collectively.
 
Terminating Shareholder
has the meaning ascribed to such term in Section 11.1.4.
 
Transfer
shall mean any transfer or disposition (whether by operation of law or
otherwise) of all or part of the ownership rights attached to Shares, for
consideration or for free, irrespective of the legal qualification of such
transfer.



 
2.
GENERAL RULE

 
2.1
This Agreement shall apply to all present and future Shares which following the
incorporation of the Company are owned or thereafter will be acquired at any
time during the term of this Agreement by the present or future Shareholders or
their permitted assignees or successors, as the case may be.

 
2.2
The Shareholders shall always act, whether as Shareholders and/or, to the extent
possible and legally permissible, through the Board Members nominated by them or
as principals of the management of the Company, in the spirit of and in
accordance with the provisions of this Agreement, and therefore shall always
undertake all reasonable efforts, in particular with regard to their voting
rights as Shareholders and/or, to the extent possible and legally permissible,
through the Board Members designated by them, in order to fulfill their
obligations under and give effect to the provisions and principles laid down in
this Agreement.

 
3.
INCORPORATION OF THE COMPANY

 
3.1
Incorporation of the Company

 
The Shareholders hereby agree and undertake to incorporate immediately after the
Effective Date the Company as a Swiss corporation (Aktiengesellschaft) with the
Articles of Association and the Organizational Rules and with initial registered
offices in Zug, registered with address c/o Grant Thornton Wirtschaftsprüfung
AG, Baarerstrasse 2, 6300 Zug, Switzerland.
 
 
7 | 24

--------------------------------------------------------------------------------

 
 
3.2
Incorporation Capital and Voting Rights

 
3.2.1
The Company shall initially have a nominal share capital of CHF 420,000 divided
into 70,000 A Shares and 30,000 B Shares. The Shareholders undertake to
subscribe for the Shares as follows:

 

 
Shareholder
Shares in the Company
Economic
Ownership
Voting
Rights
Par Value
(CHF)
 
FN
70,000 A Shares (with a par value of CHF 3 each)
50%
70%
210,000.00
 
LTC-Company
30,000 B Shares (with a par value of CHF 7 each)
50%
30%
210,000.00
 
Total
100,000 Shares
100%
100%
420,000.00


 
3.2.2
The issue price for each A Share shall be CHF 7 (consisting of CHF 3 as par
value and CHF 4 as issuing premium) and FN undertakes to pay-in an aggregate
amount of CHF 490,000.00 for all 70,000 A Shares, with the CHF 280,000 issuing
premium to be booked in the accounts of the Company accordingly.

 
3.2.3
The issue price for each B Share shall be CHF 16 1/3 (consisting of CHF 7 as par
value and CHF 9 1/3 as issuing premium) and LTC-Company undertakes to pay-in an
aggregate amount of CHF 490,000.00 for all 30,000 B Shares, with the CHF 280,000
issuing premium to be booked in the accounts of the Company accordingly.

 
3.2.4
The Articles of Association will provide that each Share will have one vote
irrespective of its par value and the voting rights of each Shareholder are
determined by the number of Shares owned. Hence, FN will have 70% of the voting
rights and LTC-Company will have 30% of the voting rights.

 
3.3
Initial Composition of the Board

 
3.3.1
Each Shareholder shall have the right to nominate two (2) members of the Board.
FN shall always be entitled to designate the Chairperson of the Board who shall
have a casting vote as defined in the Organizational Rules (all members of the
Board, including the Chairperson, hereinafter the Board Members). The Board
shall initially consist of the following four (4) members nominated as follows:

 
 
8 | 24

--------------------------------------------------------------------------------

 
 
 
-
Mr. Kamal Siddiqi, Chairperson nominated by FN

 
 
-
Mr. William Tet Hin Chia, Member nominated by FN

 
 
-
Mr. Fred Mulder, Member nominated by LTC

 
 
-
Mr. Theo Kremers, Member nominated by LTC

 
The Shareholders endeavour to nominate an external and independent Board Member
in mutual agreement at a later stage.
 
3.3.2
The Shareholders undertake to elect the Board Members mentioned above at the
incorporation meeting of the Company for a term lasting until the next annual
shareholders' meeting of the Company at which the annual report of the preceding
business year is approved. Thereafter and during the term of this Agreement, the
Shareholders undertake to elect Board Members in accordance with Section 5.4.

 
3.3.3
At or promptly following the incorporation meeting, the Board so elected as per
this Section 3.3 shall pass resolutions (i) that (A) each Board Member appointed
by FN shall have signatory power for the Company collectively with either the
independent Board Member or a Board Member appointed by LTC; (B) each Board
Member appointed by LTC shall have signatory power for the company collectively
with either the independent Board Member or a Board Member appointed by FN; and
(C) the independent Board Member shall have signatory power for the company
collectively with any other Board Member; (ii) appointing Mr. Kamal Siddiqi as
Chairperson of the Board (with single signatory powers solely for the purpose of
the registration with the competent commercial register) and (iii) adopt the
Organizational Rules for the Company.

 
3.4
Initial Auditors of the Company

 
The Shareholders agree and undertake to elect as initial auditors of the Company
Grant Thornton Wirtschaftsprüfung AG, in Zug, Switzerland for a term lasting
until the next annual shareholders' meeting of the company at which the annual
report of the preceding business year is approved. Thereafter and during the
term of this Agreement, the Shareholders undertake to elect the auditors
annually in accordance with Section 5.3.2.
 
4.
USE OF FUNDS AND FURTHER FINANCING

 
4.1
Use of Funds upon Incorporation

 
The Company will use the funds received upon incorporation (paid-in capital)
exclusively for working capital and general corporate purposes in accordance
with the Business Plan from time to time.
 
 
9 | 24

--------------------------------------------------------------------------------

 
 
4.2
Commitment for further Financing

 
4.2.1
The Shareholders agree and hereby undertake to provide additional financing to
the Company up to a maximum amount of CHF 510,000 per Shareholder and CHF
1,020,000 in the aggregate. Such financing commitment shall be called upon by
resolution by the Board upon (a) a Qualified Consent of the Shareholders
thereto; or (b) either of the following conditions being met:

 
 
(i)
the Company's available cash reserves drop below CHF 200,000 (or foreign
currency equivalent); or

 
 
(ii)
the Company's last annual balance sheet shows that one-half of the Company's
share capital and the legal reserves are no longer covered pursuant to Art. 725
para. 1 CO (i.e. loss of capital).

 
4.2.2
Upon either of the conditions in Section 4.2.1 being fulfilled, the Board is
obligated to immediately call upon the financing commitments of the Shareholders
either in form of

 
 
(i)
a capital increase, whereby each Shareholder shall subscribe for the same class
of Shares it already holds; or

 
 
(ii)
à fonds perdu contributions to the Company to be booked directly into equity of
the Company without issuing any additional Shares; or

 
 
(iii)
in form of Shareholders' loans with or without subordination.

 
4.2.3
Any calling upon the financing commitment of the Shareholders under Section
4.2.1 by the Board can extend to the entire commitment amounts or any part
thereof (up to the aggregate amount of such committed amounts) and shall always
be made for equal amounts for each Shareholder.

 
4.2.4
In the event that either Shareholder (hereinafter the Non-Payer) does not pay-in
the full amount of its commitment within the time period set by the respective
Board resolution, the Non-Payer shall be excluded from the respective financing
round. In such situation, the financing shall, irrespective of the initial form
of financing resolved by the Board, be completed in the form of an ordinary
capital increase, under which only the other Shareholder shall be entitled to
subscribe for so many Shares of the class he already owns as represents its
portion of the financing called upon, plus, at the other Shareholder's
discretion, for any additional amount up to the amount of additional financing
the Non-Payer would otherwise have subscribed for. The issue price in such
capital increase shall be equal to the respective par value of the Shares class
to be issued.

 
 
10 | 24

--------------------------------------------------------------------------------

 
 
4.3
Future Financing of the Company

 
4.3.1
The Parties expect that the initial share capital of the Company plus the
amounts committed by the Shareholders under Section 4.2.1, together with the
revenues from its business activities, should be sufficient to achieve
break-even.

 
4.3.2
In the event that within the scope of the Business Plan from time to time
additional financing is required, the Board shall resolve upon such financing
(including on the form and the amount) and offer each Shareholder to participate
on a pro rata basis in such financing, provided that if such financing is
resolved to be made in form of a capital increase, each Shareholder shall be
offered to subscribe for a pro rata number of Shares on a Share class-by-Share
class basis. For the avoidance of doubt, the Parties understand that, subject to
Section 4.2.1 above, no Shareholder shall be under any obligation to participate
in any future financing of the Company, but that the Company may offer newly to
be issued shares to the other Shareholder or other Persons and may issue new
classes of shares with preferential rights to the current Shares resulting in
dilution of the Shareholders not participating.

 
4.3.3
The subscription right may only be excluded for an important reason by the
meeting of Shareholders as provided for in article 652b para 2 CO and, for the
avoidance of doubt, by the principles developed by jurisdiction and doctrine in
connection with such article.

 
5.
CORPORATE GOVERNANCE

 
The following rules shall regulate the corporate governance of the Company:
 
5.1
Equal Economic treatment of the Shareholders

 
5.1.1
Each Shareholder shall be treated in economic terms, including without
limitation payment of royalties pursuant to the Licence Agreements, dividends
and liquidation proceeds (but not voting rights), equal according to the par
value of its shareholding. There shall be neither separate payments nor other
advantages of an economic value to or for a specific Shareholder based on the
class of Shares it holds.

 
5.2
Dividend Policy

 
5.2.1
The Shareholders agree that the Company shall not pay any dividends in the first
full business year after incorporation and accumulate any profits generated (if
any) unless otherwise agreed by Qualified Consent of the Shareholders.

 
5.2.2
As from the second (2nd) full business year after incorporation, the Company
shall, and the Shareholders undertake to vote in favour of any such resolution,
declare and pay out dividends amounting to 50% of the accumulated profits as
shown in the balance sheet of the Company at the disposition of the
Shareholders' pursuant to and subject to articles 674 and 675 CO, unless
otherwise agreed by Qualified Consent of the Shareholders. The remaining 50% of
the accumulated profits shall be carried forward to new account and be used as
working capital of the Company, unless otherwise agreed by Qualified Consent of
the Shareholders.

 
 
11 | 24

--------------------------------------------------------------------------------

 
 
5.3
Resolutions by the General Meeting

 
5.3.1
The general meetings of Shareholders (each a General Meeting) will take their
resolutions and make their elections in accordance with the procedural rules
laid down by the law and the Articles of Association. Each Shareholder shall
have the right to request an extraordinary General Meeting if the Shareholder
reasonably deems such a meeting necessary. Invitations to any General Meeting
shall be made by registered mail no later than 20 days before the date for which
the General Meeting is scheduled to the addresses entered in the Company's share
register.

 
5.3.2
Notwithstanding the foregoing, the Shareholders agree that:

 
 
(i)
any repurchase of Shares other than (a) pursuant to an equity incentive plan or
restricted stock agreements with directors, employees, consultants or service
providers or (b) upon exercise of the Company’s right of first refusal under an
employee stock option agreement;

 
 
(ii)
modification of the Accounting Standards and/or the format of the annual
accounts;

 
 
(iii)
approval of the annual accounts;

 
 
(iv)
amendment of the Articles of Association;

 
 
(v)
any resolution on the allocation of the disposable profit, in particular but not
limited to any set-off of profits, any allocation to any reserves, any formation
of reserves and any declaration and subsequent payment of dividends or other
distributions by the Company with respect to the Shares in deviation of Section
5.2;

 
 
(vi)
any further financing required by the Company under Section 4.2.1 (a) (but not
if either of the conditions under Section 4.2.1 (b) (i) or (ii) are met);

 
 
(vii)
any resolution resolving for the preparation of an initial public offering (an
IPO), including a resolution to increase the capital to be made available into
an IPO;

 
 
12 | 24

--------------------------------------------------------------------------------

 
 
 
(viii)
any agreement or resolution by the Company regarding any direct or indirect sale
of all or substantially all of the material assets belonging to the Company or
the exclusive license of substantially all of the intellectual property assets
that are material to the Company's business (an Asset Transfer);

 
 
(ix)
any acquisition, consolidation, merger or de-merger of the Company with or into
any other corporation or other entity or Person, or any other corporate
reorganization (an Acquisition);

 
 
(x)
any increase or decrease in the number of the Board Members as provided for in
Section 3.3;

 
 
(xi)
the election of another auditor of the Company than the initially elected
auditors pursuant to Section 3.4;

 
 
(xii)
passing any resolution for dissolution, liquidation and winding up the Company;
and

 
 
(xiii)
all decisions listed in article 704 para. 1 CO;

 
require a Qualified Consent of the Shareholders.
 
5.4
Board of Directors

 
5.4.1
The Board shall have the powers, rights and duties as set out in, and its
meetings and passing of resolutions shall be governed by, the CO and other
applicable laws, the Articles of Association and the Organizational Rules.

 
5.4.2
Any nomination by a Shareholder of Board Members as provided for in Section
3.3.1 shall be supported by the other Shareholder in good faith unless such
other Shareholder has important reasons to consider the nominated Board Member
unfit or unsound to fulfil the required tasks as Board Member. In any such a
case, the Shareholder having the right to nominate such Board Member may make
another proposal.

 
5.4.3
A Shareholder having nominated a Board Member shall have the right at all times
to remove and replace such Board Member, and the other Shareholder shall cast
its votes in support of any such replacement.

 
5.4.4
The Company shall reimburse the Board Members' reasonable out-of-pocket expenses
incurred in the pursuit of the Company's business including for material travel
and communication as well as reasonable expenses incurred in attending Board
meetings, committee meetings or otherwise representing the Company. The
independent Board Member shall receive a compensation to be agreed upon by the
Board.

 
 
13 | 24

--------------------------------------------------------------------------------

 
 
5.5
Board Committees and Management

 
5.5.1
The Board may establish Committees for specific tasks and delegate certain
duties and powers to such Committees as provided for in the Organizational
Rules. The Parties agree that at least one Board Member appointed by LTC will
take place in the audit committee of the Company.

 
5.5.2
The Board may also delegate all or part of the day-to-day management of the
Company to a CEO and/or an executive management pursuant and subject to the
Organizational Rules.

 
6.
TRANSFER OF SHARES

 
6.1
Transfer Restrictions in the Articles of Association

 
The Parties undertake, and the Shareholders agree to instruct the Board Members
nominated by them, to approve any Transfer of Shares made in compliance with the
provisions of this Agreement and to not approve any transfer of Shares made or
attempted to be made in violation of any provision of this Agreement.
 
6.2
Pledges and Encumbrances

 
The Shareholders undertake not to pledge or otherwise encumber any Shares held
by a Shareholder at any time.
 
6.3
Intra-Group Transfers

 
6.3.1
The following rules regarding the Transfer of Shares shall not apply if one
Shareholder transfers all or any of the Shares to an Affiliate of such
Shareholder, provided that in each case the acquiring Affiliate accepts all
rights and obligations under this Agreement and becomes a party hereto by
execution of a deed of adherence.

 
6.3.2
In the event that a Shareholder only transfers a portion of the Shares held by
it to an Affiliate and retains holding in the remaining Shares, then both such
Shareholder and its Affiliate must accept all rights and obligations under this
Agreement and become a party to this Agreement by execution of a deed of
adherence. In each case, the Shareholders undertake to accept the adherence of
such Affiliate to this Agreement.

 
6.3.3
In the event that a Shareholder jointly with an Affiliate holds Shares and such
Affiliate is proposed to cease to be an Affiliate of such Shareholder, then such
event constitutes a proposed Transfer of the Shares held by such Affiliate and
will be subject to the provisions of Section 6.4, unless such Affiliate prior to
such event either re-transfers the Shares held by it to the respective
Shareholder or to another Affiliate.

 
 
14 | 24

--------------------------------------------------------------------------------

 
 
6.4
Right of First Refusal

 
6.4.1
If a Shareholder (hereinafter a Seller) desires to Transfer all or part of the
Shares held by him to any Person (hereinafter a Buyer) pursuant to a bona fide
offer of such Buyer, the Seller shall first grant to the other Shareholder
(hereinafter the Other Shareholder) a right to acquire such Shares at the same
terms and conditions than those offered by the Buyer, pursuant to the following
provisions.

 
6.4.2
The Seller must first send to the Other Shareholder and to the Company (with a
copy to the Escrow Agent) a written notice indicating the intent to Transfer
Shares (the Offer Notice), which shall state at least (i) the number and type of
Shares subject to the proposed Transfer (the Offered Shares), (ii) the price per
Offered Share offered by the Buyer (the Offer Price), (iii) the name and address
of the Buyer, and (iv) the other terms and conditions offered by the Buyer.
Furthermore, if the Buyer is a privately held legal entity, the Seller shall
provide the Other Shareholder with the identity of the Buyer's shareholders or
beneficial owners controlling each at least 20% of such Buyer.

 
6.4.3
The Other Shareholder shall have the right to exercise its right of first
refusal with respect to all, but not only part of the Offered Shares, by giving
a written notice (a Notice of Acceptance) to the Seller (with a copy to the
Company and the Escrow Agent) within thirty (30) Business Days upon receipt of
the Offer Notice. In the event that the Other Shareholder has served a Notice of
Acceptance, the Seller is then obliged to sell and transfer the Offered Shares
against payment of the Offer Price to the Other Shareholder within ten (10)
Business Days after receipt of the Notice of Acceptance in accordance with the
terms and conditions set forth in the Offer Notice.

 
6.5
Tag-Along Right / Drag-Along Right

 
6.5.1
In the event that the Other Shareholder does not want to exercise its right of
first refusal under Section 6.4, as an alternative, the Other Shareholder shall
be entitled to co-sell all its Shares to the Buyer (Tag-Along Right) at the
Offer Price and under the terms and conditions set forth in the Offer Notice,
and the Seller shall be obligated to procure that the Other Shareholder may
co-sell its Shares in accordance with such Tag-Along Right. The Shareholder
willing to exercise its Tag-Along Right shall give a notice thereof (a Tag-Along
Notice) to the Seller (with a copy to the Company and the Escrow Agent) within
thirty (30) Business Days upon receipt of the Offer Notice. The Other
Shareholder shall then be obligated to sell its Shares to such third party as
part of the same transaction and at the same terms and conditions as set forth
in the Offer Notice.

 
6.5.2
In case neither the right of first refusal nor the Tag-Along Right is exercised,
the Seller shall have the right to obligate the Other Shareholder to co-sell all
its Shares, but not only part thereof, to the Buyer on the same terms and
conditions (a Drag-Along Right), or it is free to sell the Offered Shares to the
Buyer on the agreed terms and conditions within ninety (90) Business Days after
the Offer Notice. The Shareholder exercising its Drag-Along Right shall give a
notice thereof (a Drag-Along Notice) to the Other Shareholder (with a copy to
the Company and the Escrow Agent) at least thirty (30) Business Days prior to
the date of Transfer.

 
 
15 | 24

--------------------------------------------------------------------------------

 
 
6.6
Call Option

 
6.6.1
In the event that

 
 
(i)
A Party breaches this Agreement and the other Party provides thirty (30) days’
prior written notice to the other Party upon or after such breach by the other
Party and the breaching party has not cured such breach within the thirty-day
period following such written notice by the non-breaching party or, if such
breach is not susceptible of cure within such thirty-day period, the breaching
Party has not taken appropriate steps to commence such cure during such
thirty-day period and continued to diligently pursue such cure in a manner
reasonably assuring such cure within a reasonable period of time thereafter; or

 
 
(ii)
a Shareholder (or the Shares held by a Shareholder) or in case of LTC Company
also LTC or GAIA or DILO, or in case of FN also Kamkorp or FN Research are
subject to compulsory execution proceedings, including but not limited as a
result of a declaration of bankruptcy, a seizure (Pfändung) maintained for at
least thirty (30) days in respect of all or substantially all of its assets, an
opening of a moratorium procedure (Nachlassstundung), an agreement with major
creditors or any similar restructuring or bankruptcy event; or

 
 
(iii)
a Shareholder (or any of its respective Affiliate(s) being a party to such
agreements) is in breach of any of the Financing Documents (but only if FN Is
not in breach of its obligations under Section 2.6 of the Securities Purchase
Agreement) or the License Agreements and has not duly and timely cured such
breach (where applicable) in accordance with the terms of such agreements;

 
the other Shareholder (the Entitled Shareholder) shall have a call option to buy
all the Shares of the concerned Shareholder. The concerned Shareholder shall be
obligated to promptly notify such event to the Entitled Shareholder.
 
6.6.2
The call option referred to in Section 6.6.1 may be exercised within ninety (90)
Business Days following the notice by the concerned Shareholder under Section
6.6.1 or after the Entitled Shareholder otherwise learned about the event
triggering the Call Option and notified the concerned Shareholder accordingly,
whatever is the earlier, at 90% of the net equity value of the Shares (pro rate
equity of the Company) based on the last audited financial statements of the
Company (the Call Option Price). The Entitled Shareholder willing to exercise
the call option referred to in Section 6.6.1 shall give a notice thereof (a Call
Option Notice) to the concerned Shareholder (with a copy to the Company and the
Escrow Agent). The concerned Shareholder undertakes to, and its receiver,
trustee or similar body or authority shall be obliged to, Transfer its Shares to
the Entitled Shareholder within ten (10) Business days from the date of the Call
Option Notice against payment of the Call Option Price.

 
 
16 | 24

--------------------------------------------------------------------------------

 
 
6.6.3
In case that

 
 
(i)
this Agreement is terminated by either Shareholder in accordance with Section
11.1.4; or

 
 
(ii)
in the event of a change of Control at either LTC-Company or LTC (or GAIA or
DILO as licensors under the LTC License Agreement) (other than a change of
Control by FN) or FN (or Kamkorp or FN Research);

 
the other Shareholder may exercise a call option pursuant to Section 6.6.2,
except that the Call Option Price shall be the Fair Market Value.
 
7.
REALISATION OF INVESTMENT

 
7.1
IPO / Mandatory Conversion

 
7.1.1
In the event that the Shareholders agree to initiate the process for an IPO of
the Company, then each Shareholder consents to vote in favour of an amendment of
the capital structure of the Company and convert its Shares into Shares with a
uniform par value without taking into account the voting rights in case of an
IPO and to vote for an increase of the share capital if such resolutions are
required in view of an IPO. Each Shareholder waives its subscription right in
respect to a capital increase made for such Initial Public Offering.

 
7.1.2
The Shareholders will agree to a customary lock-up period required in connection
with an Initial Public Offering or strategic sale of the Company.

 
7.2
Voluntary Conversion

 
FN will have the right to convert its respective A Shares at its option, at any
time, into B Shares, and LTC-Company undertakes to vote in favour of such
conversion at the respective General Meeting of Shareholders.
 
 
17 | 24

--------------------------------------------------------------------------------

 
 
8.
CONFIDENTIALITY

 
8.1
The Shareholders undertake that each of them, and will procure that each of
their respective nominated Board Members, will not at any time hereafter divulge
or communicate to any Person (other than where relevant to their officers,
employees or professional advisers bound by a confidentiality undertaking not
less stringent than this and whose position makes it necessary to know the same)
(the Authorized Recipient) any information on the Company's business or affairs
or about the content of this Agreement (hereinafter Confidential Information)
except for such information that:

 
 
(i)
was known or used by such Authorised Recipient prior to the date of disclosure
to such Authorised Recipient as demonstrated by legally admissible evidence
available to such Authorised Recipient;

 
 
(ii)
either before or after the date of the disclosure to such Authorised Recipient
is lawfully disclosed to such Authorised Recipient by sources other than the
Company lawfully in possession of the Confidential Information;

 
 
(iii)
either before or after the date of the disclosure to such Authorised Recipient
becomes published or otherwise part of the public domain through no fault or
omission on the part of such Authorised Recipient;

 
 
(iv)
is independently developed by or for such Authorised Recipient without reference
to or in reliance upon the Confidential Information as demonstrated by competent
written records; or

 
 
(v)
is required to be disclosed by such Shareholder, respectively Board Member, to
comply with applicable laws or regulations or to defend or prosecute litigation,
provided that such Shareholder, respectively Board Member, provides prior
written notice of such disclosure to the Company (if and where permitted) and
takes reasonable and lawful actions to avoid or minimize the degree of such
disclosure.

 
8.2
A Shareholder or its agent or representative may disclose any Confidential
Information relating to the Company to a prospective Buyer with the written
consent of the Company, provided that a confidentiality agreement is entered
into by the Shareholder with the prospective Buyer to ensure the confidential
treatment of the Confidential Information pursuant to the terms of this
Agreement. Further, disclosure by the Company of the identity of any Shareholder
and its investment position and disclosure by any Shareholder of its investment
and the size thereof in the Company shall not constitute a breach of this
Section.

 
 
18 | 24

--------------------------------------------------------------------------------

 
 
8.3
The duty to keep Confidential Information confidential survives this Agreement.

 
9.
TECHNOLOGY WARRANTY BY THE SHAREHOLDERS

 
9.1
To induce the other Shareholder to enter into this Agreement, each Shareholder
represents and warrants to the other Shareholder with respect to the
Technologies licensed to the Company under the License Agreements as follows:

 
9.2
FN represents and warrants to LTC-Company as of the Effective Date that the FN
Technology exists and:

 
 
(a)
meets OEM criteria;

 
 
(b)
is capable to fully fulfil its intended functionality and fully achieve its
intended purposes and performance levels under the License Agreement between the
Company and FN, including without limitation (together with the LTC Technology)
the design, production, marketing and sale of the Products for use and sale to
the Relevant Market; and

 
 
(c)
that the FN Technology shall be as advanced, complete, accurate and reliable as
required by the Company to exercise and enjoy the license granted under the
License Agreement between the Company and FN as at the date of the license
grant.

 
9.3
LTC-Company represents and warrants to FN as of the Effective Date that the LTC
Technology exists and:

 
 
(a)
meets OEM criteria;

 
 
(b)
is capable to fully fulfil its intended functionality and fully achieve its
intended purposes and performance levels under the License Agreement between the
Company and LTC and its respective Affiliates, including without limitation
(together with the FN Technology) the design, production, marketing and sale of
the Products for use and sale to the Relevant Market; and

 
 
(c)
that the LTC Technology shall be as advanced, complete, accurate and reliable as
required by the Company to exercise and enjoy the license granted under the
License Agreement between the Company and LTC and its respective Affiliates as
at the date of the license grant.

 
9.4
In case that a Shareholder alleges a material non-compliance by the other
Shareholder with Sections 9.2 and 9.3, respectively, such Shareholder shall
notify the other Shareholder in writing of such alleged non-compliance setting
forth in all reasonable detail the reasons and facts thereof. Any such notice
for alleged material non-compliance of the technology warranties by each
Shareholder under this Section 9.4 may only be given in accordance with Section
11.5 and before the second anniversary of the Effective Date. Upon receipt of
such notice, the Parties undertake to meet as promptly as possible to discuss
and possibly resolve the issues of such alleged material non-compliance within
two (2) months after such notice.

 
 
19 | 24

--------------------------------------------------------------------------------

 
 
9.5
In the event that the Shareholders may not agree to a mutually acceptable
resolution of the issue raised in the notice pursuant to Section 9.4, the
Shareholder having issued such notice shall be entitled to initiate arbitration
proceedings against the other Shareholder in accordance with Section 12.2 to
have finally determined whether or not there is a material non-compliance with
the technology warranty under Section 9.2 or 9.3, as the case may be. In the
event that such arbitration proceedings result in an award ascertaining a
material non-compliance under the technology warranties, then the Shareholder
having issued the notice pursuant to Section 9.4 (or its Affiliates being the
licensors under the respective License Agreement) has the right to (i) forthwith
terminate the License Agreement to which it is a party and (ii) forthwith demand
that the Company and the other Shareholder terminate the License Agreement to
which the other Shareholder is a party, by written notice within one (1) month
following receipt of such arbitration award and without any termination costs
being payable by any party to the License Agreements, it being understood that
such Shareholder may only elect both under (i) and (ii) hereinbefore (but not
only one of both). Following the demand to terminate the License Agreement to
which the Shareholder having issued the notice pursuant to Section 9.4, each of
the Company and the other Shareholder shall take all necessary steps to promptly
terminate such License Agreement. After the unused expiration of such one (1)
month period, this rights under (i) and (ii) above shall be forfeited.

 
9.6
In the event that the Shareholders (or their respective Affiliates being the
licensors under the License Agreements) have terminated the License Agreements
pursuant to Section 9.5, the Shareholders shall in good faith mutually determine
the future of the Company, including without limitation a wind-down, sale or
liquidation.

 
9.7
The Parties understand, acknowledge and agree that the remedies under Section
9.4 and 9.5 in case of an alleged material non-compliance of the technology
warranties under this Section 9 shall be the sole and exclusive remedies, and
that in particular the call option under Section 6.6 shall not apply and no
Party may claim any damages under what title ever from another Party as a result
of an alleged (or actual) material non-compliance of the technology warranties
be ascertained by the arbitration award.

 
10.
ENFORCEMENT OF THIS AGREEMENT

 
10.1
Deposition of Shares with Escrow Agent

 
During the term of this Agreement, the share certificates issued, validly
endorsed in blank and representing all outstanding Shares of the Company and the
share register remain deposited with [Grant Thornton Wirtschaftsprüfung AG, in
Zug, Switzerland], who will serve as the escrow agent (Escrow Agent).
 
 
20 | 24

--------------------------------------------------------------------------------

 
 
10.2
Obligations of the Escrow Agent

 
The obligations between the Parties and the Escrow Agent are subject to the
Escrow Agreement in substantial form as set forth in the draft as attached
hereto in Annex E.
 
11.
FINAL PROVISIONS

 
11.1
Duration and Ordinary Termination

 
11.1.1
This Agreement shall enter into force and become effective as of the Effective
Date upon execution by all Parties.

 
11.1.2
This Agreement shall expire at the earlier of:

 
 
(i)
the tenth (10th) anniversary of the Effective Date, provided a Shareholder
notifies the other Shareholder in writing and not less than six (6) months prior
to such tenth anniversary of its intention to terminate this Agreement;

 
 
(ii)
completion of an IPO;

 
 
(iii)
completion of a Transfer of all Shares to a third Person in accordance with the
provisions of this Agreement; and

 
 
(iv)
all Shares of the Company are owned by the same Shareholder.

 
11.1.3
If no Shareholder timely notifies the other Shareholder of its intention to
terminate under Section 11.1.2(i) above, this Agreement will be renewed for a
subsequent term of one (1) year, such term being self renewable, unless a
Shareholder notifies the other Shareholder in writing and not less than 6 month
prior to the end of such subsequent term of its intention to terminate this
Agreement.

 
11.1.4
If one Shareholder terminates the Agreement in accordance with Section 11.1.2(i)
(the Terminating Shareholder), the other Party shall have the right to exercise
the call option in accordance with Section 6.6.3(i).

 
11.2
Relationship to Articles of Association / Discrepancies

 
Unless expressly provided otherwise herein, the Articles of Association, the
Organizational Rules and other constitutive, organizational or governing
documents of the Company or any subsidiary of the Company shall, to the fullest
extent permissible under applicable laws, include at all times any provisions
required to give full effect to the terms and conditions of this Agreement.
 
 
21 | 24

--------------------------------------------------------------------------------

 
 
In the event of a conflict or inconsistencies between the provisions of this
Agreement and the Articles of Association or the Organizational Rules or any
other constitutive, organizational or governing documents of the Company or any
subsidiary of the Company, this Agreement shall prevail between the Parties.
 
11.3
Assignment

 
The rights and obligations under this Agreement may only be transferred together
with the Shares, such transfer of Shares to take place in accordance with the
provisions of this Agreement.
 
11.4
Severability

 
In case that any provision of this Agreement turns out to be invalid, illegal or
unenforceable, the remaining provisions have to be regarded as severable and
enforceable in accordance with their terms. As far as possible invalid, illegal
or unenforceable provisions will be replaced by provisions which are as similar
as possible and valid.
 
11.5
Notices

 
Any notices between the Shareholders shall be valid if sent by first class mail
or international courier service to the Shareholder to be served at the address
appearing above in this Agreement or notified from time to time. A copy of such
notice must be sent by registered mail to the Company.
 
11.6
Entire Agreement

 
This Agreement, together with all Annexes referred to herein, represents the
entire Agreement between the Parties with respect to the subject matter hereof
and replaces any previous understanding or agreement between the Parties in
respect thereof, including without limitation the Term Sheet executed on 28
September 2010.
 
11.7
Modification / Amendment of this Agreement

 
Neither this Agreement nor any of its provisions can be modified, amended,
changed, discharged or terminated except by an instrument in writing which shall
be signed by all Parties.
 
11.8
Costs

 
Each Party shall pay all costs, fees and taxes which such Party incurred in
connection with this Agreement.
 
 
22 | 24

--------------------------------------------------------------------------------

 
 
11.9
No Forfeiture of Rights

 
In case a Shareholder does not execute or enforce a right granted by this
Agreement, it cannot be deemed to be forfeited.
 
12.
APPLICABLE LAW AND JURISDICTION

 
12.1
Applicable law

 
This Agreement and all disputes including those concerning any statute of
limitations, set-off claims, tort claims, contractual and non-contractual claims
and interest claims, shall be governed by the laws of Switzerland excluding its
conflict of laws rules and (to the extent otherwise applicable) the Vienna
Convention on the International Sale of Goods dated 11 April 1980.
 
12.2
Jurisdiction

 
Any disputes, controversy or claim arising under, out of or relating to this
Agreement, its valid conclusion, binding effect, interpretation, performance,
breach or termination, including tort claims, shall be exclusively referred to
and resolved under the Swiss Rules of International Arbitration of the Swiss
Chambers of Commerce (SCC) in force on the date when the Notice of Arbitration
is submitted in accordance with these Rules. The arbitration tribunal shall
consist of three (3) members. Each Party shall appoint one (1) arbitrator. The
two arbitrators so appointed shall designate a third arbitrator who shall act as
the presiding arbitrator of the arbitral tribunal. Failing such designation, the
SCC shall appoint the presiding arbitrator. The arbitration shall be conducted
in the English language and shall take place in Zug, Switzerland. The
arbitration award shall be final and binding on the Parties and the tribunal
shall decide on the allocation of costs and expenses incurred by the Parties in
connection with such proceedings.
 
Notwithstanding the preceding paragraph, either party may seek for and enforce
preliminary and injunctive measures in any court having jurisdiction.




***
 


 
[Signatures to follow on the next page]
 

 
23 | 24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have caused this Agreement to be duly executed as
of the Effective Date.
 


 
GAIA Holding B.V
 


 


 
Name: /s/ Theo M.M. Kremers
Title:  CEO of LTC
 
 
Name:
Title:
 



 
Cicco Holding AG
 


 


 
Name: /s/ Dr. iur. Toni Russi
Title: Member of the Board
 
 



 
JV NewCo AG, in the course of incorporation
 


 
Name:
(on behalf of GAIA Holding B.V.)
 
/s/ Theo M.M. Kremers
 
Name:
(on behalf of Cicco Holding AG)
 
/s/ Dr. iur. Toni Russi
 



 
24 | 24
 
 
 

--------------------------------------------------------------------------------

 
 
 
Annex A
Execution copy


 
Statuten / Articles of Association
 
der / of
 
JV NewCo AG
[JV NewCo Ltd]
 
       
I. Firma, Sitz, Dauer und Zweck
I. Corporate Name, Domicile, Duration and Purpose
   
Artikel 1
- Firma; Sitz; Dauer -
Article 1
- Corporate Name; Domicile; Duration -
Unter der Firma JV NewCo AG, [JV NewCo Ltd] (hiernach die "Gesellschaft")
besteht eine Aktiengesellschaft im Sinne von Art. 620 ff. des Schweizerischen
Obligationen­rechts (hiernach "OR") mit Sitz in Zug. Die Dauer der Gesellschaft
ist unbeschränkt.
Under the corporate name of JV NewCo AG [JV NewCo Ltd] (hereinafter the
"Company") exists a corporation pursuant to article 620 et seq. of the Swiss
Code of Obligations (hereinafter "CO") with registered offices in Zug. The
duration of the Company is unlimited.
   
Artikel 2
- Zweck -
Article 2
- Purpose -
1      Der Zweck der Gesellschaft ist die Entwicklung, Herstellung, Vermarktung
und Verkauf von Energiesystemen, insbesondere im Bereich der Automobilindustrie
im weitesten Sinne.
1      The purpose of the Company is the development, production, marketing and
sale of energy systems, in particular in the automotive industry in the broadest
sense.
2      Die Gesellschaft kann Zweigniederlassungen und Tochtergesellschaften im
In- und Ausland errichten und sich an anderen Unternehmen im In- und Ausland
beteiligen.
2      The Company may establish and maintain domestic and foreign branches and
subsidiaries and may participate in other enterprises domestic and abroad.
3      Die Gesellschaft kann Grundstücke und Immaterialgüterrechte und Lizenzen
jeder Art im In- und Ausland erwerben, halten verwerten und veräussern.
3      The Company may purchase, hold, exploit and sell real estate and every
kind of intellectual property and licences domestic and abroad.
4      Die Gesellschaft kann Vertretungen übernehmen sowie alle Geschäfte
eingehen und Verträge abschliessen, die geeignet sein können, den Zweck der
Gesellschaft zu fördern, oder die direkt oder indirekt damit im Zusammenhang
stehen.  Sie kann auch Finanzierungen für eigene oder fremde Rechnung vornehmen,
insbesondere die Finanzierung von Beteiligungsgesellschaften, sowie Garantien
und Bürgschaften für verbundene Unternehmen und Dritte eingehen.
4      The Company may represent third parties and engage in business and enter
into agreements which are appropriate to promote the purpose of the Company or
are directly or indirectly within the scope of its activities. It may also
undertake financing for itself or on behalf of other parties, as well as enter
into promise agreements and provide guarantees in favour of associated companies
and third parties.




 
 

--------------------------------------------------------------------------------

 
2 | 10



II. Aktienkapital und Aktien
II. Share Capital and Shares
   
Artikel 3
- Aktienkapital -
Article 3
- Share Capital -
1      Das Aktienkapital der Gesellschaft beträgt CHF 420'000 und ist eingeteilt
in 30'000 Namenaktien mit einem Nennwert von je CHF 7 und 70'000 Namenaktien mit
einem Nennwert von je CHF 3 (Stimmrechtsaktien).
1      The share capital of the Company amounts to CHF 420'000 and is divided
into 30'000 registered shares with a nominal value of CHF 7 each and 70'000
shares with a nominal value of CHF 3 each (shares with privileged voting
rights).
2      Das Aktienkapital ist vollständig liberiert.
2      The share capital is fully paid-in.
   
Artikel 4
- Aktienzertifikate -
Article 4
- Share Certificates -
1      Die Gesellschaft kann anstelle von einzelnen Aktien Aktienzertifikate
über mehrere Aktien ausstellen. Das Eigentum oder die Nutzniessung an einem
Aktientitel oder Aktienzertifikat und jede Ausübung von Aktionärsrechten
schliesst die Anerkennung der Gesellschaftsstatuten in der jeweils gültigen
Fassung in sich.
1      The Company is entitled to issue share certificates which represent one
or more shares in lieu of certificates for individual shares. The ownership or
the usufruct of a share title, or share certificate and each exercise of
shareholders' rights automatically entails recognition of the version of the
Articles of Association then in force.
   
Artikel 5
- Aktienbuch; Aktienübertragung (Vinkulierung); Anerkennung als Aktionär -
Article 5
- Share Register; Transfer of Shares (Transfer Restrictions); Recognition as
Shareholder -
1      Der Verwaltungsrat führt über die Namenaktien ein Aktienbuch, in das die
Eigentümer und Nutzniesser mit Namen und Vornamen (bei juristischen Personen
Firma), Adresse und Staatsangehörigkeit (bei juristischen Personen Sitz)
eingetragen werden.
1      The Company keeps a share register in which the name and first name (in
case of legal entities the business name), address and nationality (in case of
legal entities the registered office) of the holders and the usufructuaries of
registered shares are entered.
2      Die Übertragung der Aktien erfolgt durch Übergabe des indossierten
Aktientitels oder –zertifikats an den Erwerber. Eine Übertragung der Aktien
mittels Zession und Übergabe des Aktientitels oder –zertifikats ist
ausgeschlossen.
2      Any transfer of the shares may only be made by handing over the duly
endorsed share certificates to the transferee. A transfer of the shares by a
cession and handing over of the share certificates is not permissible.
3      Die Übertragung der Namenaktien oder die Begründung einer Nutzniessung an
Namenaktien bedarf der Zustimmung der Gesellschaft.
3      Registered shares may only be transferred or assigned for usufruct with
the consent of the Company.
4      Der Erwerber von Namenaktien wird auf Gesuch hin als Aktionär mit
Stimmrecht im Aktienbuch eingetragen. Der Verwaltungsrat kann das Eintragung
ablehnen wenn der Erwerber nicht ausdrücklich erklärt, diese Namenaktien im
eigenen Namen und für eigene Rechnung erworben zu haben.
4      A purchaser of registered shares shall upon request be registered in the
share register as shareholder with voting rights. The Board of Directors may
refuse the registration in the share register if the purchaser does not
expressly declare in the request for registration that he has bought the
registered shares in his own name and for his own account.  be  in the share
register .
5      Die Gesellschaft anerkennt nur die im Aktienbuch eingetragenen,
natürlichen und juristischen Personen als Aktionäre.
5      Only such person or legal entity as is entered in the share register will
be regarded as a shareholder of the Company.
6      Der Verwaltungsrat kann die Eintragung nach Anhörung des eingetragenen
Aktionärs im Aktienbuch mit Rückwirkung auf das Datum der Eintragung löschen,
wenn diese durch falsche Angaben zustande gekommen sind. Der Betroffene muss
über die Streichung sofort informiert werden.
6      After hearing the registered shareholder, the Board of Directors may
cancel, with retroactive effect as of the date of registration, the entry of
shareholders if the registration came into effect based on false information.
The shareholder concerned shall be informed immediately of the cancellation of
registration.




 
 

--------------------------------------------------------------------------------

 
3 | 10



Artikel 6
- Eintragungsgesuch -
Article 6
- Application of Entry -
1      Die einzelne Aktie ist unteilbar. Die Gesellschaft anerkennt nur einen
Vertreter für jede Aktie.
1      The individual share is indivisible. The Company recognises only one
representative for each share.
2      Eintragungen von Aktionären ins Ak­tienbuch erfolgen aufgrund eines
hierfür zur Verfügung gestellten Formulars, welches der Erwerber vollständig und
richtig auszufüllen und zu unterzeichnen hat. Ändert ein Aktionär seinen Sitz
oder Wohnsitz, hat er der Gesellschaft die neue Adresse schriftlich mitzuteilen.
2      Entry of shareholders in the share register shall be made on the basis of
the form provided for this purpose, which the acquirer must fill out completely
and truthfully and sign. If a shareholder changes his address or domicile, such
new address must be notified to the Company in writing.
   
III. Organisation der Gesellschaft
III. Organization of the Company
   
Artikel 7
- Organisation -
Article 7
- Organization -
Die Organe der Gesellschaft sind:
The corporate bodies of the Company are:
A.      Die Generalversammlung;
B.      Der Verwaltungsrat;
C.      Die Revisionsstelle.
A.      The General Meeting of Shareholders;
B.      The Board of Directors;
C.      The Auditors.
   
A. Generalversammlung
A. The General Meeting of Shareholders
   
Artikel 8
- Befugnisse; Pflichten -
Article 8
- Powers; Duties -
Die Generalversammlung ist das oberste Organ der Gesellschaft mit folgenden,
un­übertragbaren Befugnissen:
The General Meeting of Shareholders is the supreme corporate body of the Company
with the following non-transferable powers:
1.     Festsetzung und Änderung der Statuten (unter Vorbehalt der Art. 651a ff.
OR);
1.     to adopt and amend the Articles of Association (subject to article 651a
et seq. CO);
2.     Wahl und Abberufung der Mitglie­der des Verwaltungsrates, der
Revi­sionsstelle sowie allenfalls des Konzernprüfers;
2.     to elect and recall the members of the Board of Directors as well as the
statutory and, if necessary, the group auditors;
3.     Genehmigung des Jahresberichtes, der Jahresrechnung und der
Konzernrechnung sowie Be­schlussfassung über die Verwen­dung des Bilanzgewinnes,
insbeson­dere die Festsetzung der Dividende und der Tantiemen an die Mitglieder
des Verwaltungsrates;
3.     to approve the annual report, the annual statutory and the annual
consolidated financial statements as well as to pass resolutions regarding the
allocation of profits as shown in the balance sheet, in particular to de­clare
dividends and bonus payments to the members of the Board of Directors;
4.     Entlastung der Mitglieder des Ver­waltungsrates;
4.     to discharge the members of the Board of Directors;
5.     Beschlussfassung über die Gegen­stände, welche der Generalver­sammlung
durch das Gesetz oder die Statuten vorbehalten sind oder ihr, vorbehältlich von
Art. 716a OR, durch den Verwaltungsrat vorgelegt werden.
5.     to pass resolutions regarding issues which are reserved to the General
Meeting of Shareholders by law or by the Articles of Association or which,
subject to article 716a CO, are presented to it by the Board of Directors.
   
Artikel 9
- Ordentliche Generalversammlungen -
Article 9
- Ordinary General Meetings of Shareholders -
1      Die ordentliche Generalversammlung fin­det jedes Jahr innerhalb von sechs
Mona­ten nach Abschluss des Geschäfts­jahres statt.
1      The ordinary General Meeting of Shareholders shall take place annually
within six months after the close of the business year.




 
 

--------------------------------------------------------------------------------

 
4 | 10



2      Spätestens zwanzig (20) Tage vor der or­dentlichen Generalversammlung
sind der Geschäftsbericht und der Revi­sionsbe­richt am Sitz der Gesellschaft
zur Ein­sicht durch die Aktionäre auf­zulegen. In der Einla­dung zur
Ge­neralversammlung ist zu erwähnen, dass jeder Aktionär eine Kopie dieser
Unterlagen verlangen kann.
2      The annual business report and the Auditors’ report must be made
available for inspection by the shareholders at the head office of the Company
at least twenty (20) days prior to the date of the ordinary General Meeting. The
invitation to the General Meeting shall indicate, that each shareholder may
request a copy of these documents.
   
Artikel 10
- Ausserordentliche Generalversammlungen -
Article 10
- Extraordinary General Meetings of Shareholders -
1      Ausserordentliche Generalversammlun­gen werden einberufen, so oft es
not­wendig ist, insbesondere in den vom Ge­setz vorgesehenen Fällen.
1      Extraordinary General Meetings of Shareholders shall be called as often
as necessary, in particular, in all cases required by law.
2      Zu ausserordentlichen Generalversammlungen hat der Verwal­tungsrat
einzuladen, wenn Aktio­näre, die zusammen mindestens zehn Prozent (10%) des
Ak­tienkapitals vertreten, schriftlich und unter Angabe der Traktanden und
Anträge eine Ein­beru­fung verlangen. In diesem Fall hat der Verwaltungsrat die
Generalversammlung innerhalb von zwei (2) Wochen einzuberufen.
2      Extraordinary General Meetings of Shareholders shall be convened by the
Board of Directors if shareholders repre­senting together at least ten percent
(10%) of the share capital demand the same in writing, setting forth the agenda
of such meeting and the respective motions. In such case, the Board of Directors
must call a General Meeting within two (2) weeks.
   
Artikel 11
- Einberufung; Einladung; Ort; Universalversammlung -
Article 11
- Convocation; Invitations; Place; Universal Meeting -
1      Generalversammlungen werden durch den Verwaltungsrat, nötigenfalls durch
die Revisionsstelle, spätestens zwanzig (20) Tage vor dem Versammlungstag
einberufen. Das Ein­beru­fungsrecht steht auch den Liquidato­ren zu.
1      General Meetings of Shareholders shall be convened by the Board of
Directors and, if need be, by the statutory auditors, at least twenty (20) days
prior to the day of the meeting. The liquidator shall also be entitled to
convene a General Meeting.
2      Die Einladung zur Generalversammlung erfolgt durch einmalige
Bekanntmachung im Publikationsorgan der Gesellschaft. Den eingetragenen
Aktionären wird die Einladung durch eingeschriebenen Brief zugestellt. Die
Einladung hat die Verhandlungsgegenstände sowie die Anträge des Verwaltungsrates
bzw. die Anträge von Aktionären, die die Generalver­sammlung oder die
Traktandierung eines Verhandlungsgegenstandes verlangt ha­ben, zu beinhalten.
2      The General Meeting is called by publishing a single notice in the
official publication media designated by the Company. An invitation will be sent
to all registered shareholders by registered mail. The notice to convene the
General Meeting shall specify the agenda and the motions of the Board of
Directors and the motions of the shareholders who have requested the General
Meeting of Shareholders or who requested that an item be included in the agenda,
if any.
3      Die Generalversammlungen finden am Gesellschaftssitz oder an einem
anderen, vom Verwaltungsrat zu bestimmenden Ort statt.
3      General Meetings of Shareholders are held at the domicile of the Company
or at such other place as the Board of Directors shall determine.
4      Die Eigentümer oder Vertreter von sämtlichen Aktien sind, sofern kein
Widerspruch erhoben wird, befugt, eine Generalversammlung ohne Beachtung der
vorgenannten Einberufungs- und Einladungsformalitäten durchzuführen
(Universalversammlung). Solange die Eigentümer oder Vertreter sämtlicher Aktien
anwesend sind, können alle der Generalversammlung zukommenden Geschäfte
behandelt und über sie gültige Beschlüsse gefasst werden.
4      Unless there is any opposition the owners or persons holding valid
proxies of all shares are empowered to hold a universal meeting without
observance of the said formalities of convocations and invitations. As long as
the owners of all shares are present in person or by proxy, such universal
meeting may discuss and validly pass resolutions on all matters within the
powers of the General Meeting.




 
 

--------------------------------------------------------------------------------

 
5 | 10



Artikel 12
- Traktandierung -
Article 12
- Agenda -
1      Aktionäre, die mindestens 10% des Aktienkapitals vertreten, können
schriftlich die Aufnahme eines Verhandlungsgegenstandes in die Agenda
beantragen, sofern dies nicht später als fünfundvierzig (45) Tage vor dem Datum
der Generalversammlung und unter Angabe des entsprechenden Antrages erfolgt.
1      Shareholder(s) representing at least 10% of the share capital may request
in writing to include an item in the agenda, together with the respective
motions, until not later than forty-five (45) days prior to the date of the
Gen­eral Meeting of Shareholders.
2      Es können keine Be­schlüsse über Verhandlungsgegens­tände gefasst werden,
die nicht in dieser Weise angekündigt worden sind, mit Ausnahme von Beschlüssen
über einen Antrag auf Einberufung einer ausseror­dentlichen Ge­neralversammlung
oder Durchführung einer Sonderprüfung.
2      No resolutions can be passed regarding matters which have not been
announced in this manner, except regarding a motion to convene an extraordinary
General Meeting of Shareholders or a motion to carry out a special audit.
3      An­träge im Rahmen der Verhandlungs­ge­genstände und zu Verhandlungen
ohne Beschlussfassung bedürfen keiner vorherigen An­kündigung.
3      Motions within the context of an item on the agenda or motions not
followed by resolutions do not need to be announced in advance.
   
Artikel 13
- Versammlungsleitung; Organisation -
Article 13
- Presiding Officer; Organization -
1      Den Vorsitz in der Generalversammlung führt der Präsident des
Verwaltungsrates oder bei dessen Verhinderung der Vize­präsident oder ein
anderes vom Verwal­tungsrat zu diesem Zweck bezeichnetes Mitglied.
1      The chairman of the Board of Directors or, failing him, the vice-chairman
or another member specified by the Board of Directors, shall preside at the
General Meeting of Shareholders.
2      Der Vorsitzende bezeichnet den Pro­tokollführer und die Stimmenzähler,
die nicht Aktionäre sein müssen. Das Proto­koll wird vom Vorsitzenden und vom
Protokollführer unterzeichnet.
2      The chairman of the meeting shall designate the secretary and the vote
counters, who need not be shareholders. The minutes shall be signed by the
chairman and the secretary.
3      Der Vorsitzende hat sämtliche Leitungs­befugnisse, die für die
ordnungsgemässe und störungsfreie Durchführung der Ge­neralversammlung notwendig
sind.
3      The chairman of the meeting shall have all powers and authority required
for an orderly running of the General Meeting of Shareholders without
disruption.
   
Artikel 14
- Teilnahmeberechtigung; Vertretung -
Article 14
- Right to Attend; Representation -
1      Zur Teilnahme an und Ausübung des Stimmrechts in der Generalversammlung
sind diejenigen Aktionäre berechtigt, die an dem jeweils vom Verwaltungsrat
be­zeichneten Stichtag im Aktienbuch als Aktionäre eingetragen sind.
1      Shareholders entered in the share register as shareholders on a specific
qualifying day designated by the Board of Directors shall be entitled to attend
the General Meeting of Shareholders and to exercise their votes at the General
Meeting.
2      Jeder Aktionär kann sich in der Generalversammlung durch einen Dritten
aufgrund einer schriftlichen Vollmacht vertreten lassen.
2      Each shareholder may be represented at the Shareholders' Meeting by
another person who is authorised by a written proxy.
3      Organ- und Depotvertreter sowie von der Gesellschaft bezeichnete
unabhängige Stimmrechtsvertreter brauchen nicht Ak­tionäre zu sein. Juristische
Personen können durch Unterschrifts- und sons­tige Vertretungsberechtigte
vertreten werden, ohne dass diese Vertreter selbst Aktionäre sind.
3      The representatives of the executive body of the Company and proxy
holders for deposited shares, as well as independent proxy holders designated by
the Company need not be shareholders. Legal entities may be represented by a
person authorised to bind them by its signature, even if such representative is
not a shareholder.




 
 

--------------------------------------------------------------------------------

 
6 | 10



Artikel 15
- Stimmrechte -
Article 15
- Voting Rights -
Jede Aktie, deren Eigentümer oder Nutz­niesser im Aktienbuch eingetragen ist,
berechtigt zu einer Stimme. Vorbehalten bleiben Art. 693 Abs. 3 sowie Art. 704
Abs. 1 OR.
Every share whose owner or usufructuary is entered in the share register shall
entitle its holder to one vote. Article 693 paragraph. 3 and article 704
paragraph 1 CO remain reserved.
   
Artikel 16
- Beschlussfähigkeit -
Article 16
- Quorum -
Die Generalversammlung ist beschluss­fähig ohne Rücksicht auf die Anzahl der
anwesenden und vertretenen Aktien, so­fern nicht diese Statuten oder zwin­gende
gesetzliche Bestimmungen für be­stimmte Beschlüsse oder Wahlen anders­lautende
Voraussetzungen beinhalten.
The General Meeting of Shareholders shall constitute a quorum irrespective of
the number of shareholders present and shares represented, unless these Articles
of Association or mandatory legal provisions shall stipulate otherwise for any
specific resolution or election.
   
Artikel 17
- Beschlussfassung -
Article 17
- Resolutions -
1      Die Generalversammlung fasst ihre Be­schlüsse und vollzieht ihre Wahlen
mit absolutem Mehr der abgegebenen Stimmen, unter Ausschluss der
Stimment­haltungen, der leeren und ungültigen Stimmen, soweit die Statuten oder
zwin­gende gesetzliche Vorschriften nicht etwas anderes bestimmen.
1      The General Meeting of Shareholders shall pass its resolutions and carry
out its elec­tions by an absolute majority of the votes exercised, excluding the
blank and invalid votes, unless these Articles of Association or mandatory legal
provisions shall stipulate otherwise.
2      Der Vorsitzende bestimmt, ob Abstimmungen und Wahlen schriftlich oder
offen erfolgen. Abstimmungen und Wahlen können auch auf dem elektronischen Weg
durchgeführt werden. Aktionäre, die zusammen mindestens zwei Prozent (2%) der
vertretenen Stimmen verfügen, können jederzeit eine schriftliche, respektive
elektronische Abstimmung oder Wahl verlangen.
2      The chairman of the meeting shall decide whether voting on resolutions
and elections shall be conducted by way of a written ballot or with a show of
hands. The voting on resolutions and elections may also be made electronically.
Shareholders representing at least two percent (2%) of the votes represented may
always request that a vote or election shall take place by written ballot or
electronically.
3      Bei schriftlichen Abstimmungen und Wahlen kann der Vorsitzende anordnen,
dass zur Beschleunigung der Stimmenauszählung nur die Stimmzettel derjenigen
Aktionäre eingesammelt werden, die sich der Stimme enthalten oder eine
Nein-Stimme abgeben wollen, und dass alle übrigen im Zeitpunkt der Abstimmung in
der Generalversammlung vertretenen Aktien als Ja-Stimmen gewertet werden.
3      In the case of written ballots, the chairman of the meeting may rule that
only the ballots of those shareholders shall be collected who choose to abstain
or to cast a negative vote, and that all other shares represented at the General
Meeting of Shareholders at the time of the vote shall be counted in favour, in
order to expedite the counting of the votes.
   
B. Verwaltungsrat
B. The Board of Directors
   
Artikel 18
- Wahl; Amtsdauer -
Article 18
- Election; Term of Office -
1      Der Verwaltungsrat besteht aus bis zu fünf (5) Mitgliedern.
1      The Board of Directors shall consist of up to five (5) members.
2      Die Mitglieder des Verwaltungsrates werden grundsätzlich für die Dauer
von 1 Jahr gewählt, wobei die Zeit von einer ordentlichen Generalversamm­lung
bis zur nächsten als ein Jahr gilt. Bei Ab­lauf der Amtsdauer sind Mitglieder
des Verwaltungsrates jederzeit und ohne Be­schränkungen wieder wählbar.
2      As a rule the term of office of the members of the Board of Directors
shall be 1 year, whereby one year shall be understood to be the period from one
ordinary General Meeting to the next ordinary General Meeting. Upon the
expiration of their terms of office the members may be re-elected at any time
and without limitations.




 
 

--------------------------------------------------------------------------------

 
7 | 10



3      Neue Mitglieder, die während einer Amtsdauer gewählt werden, treten in
die Amtsdauer derjenigen ein, die sie erset­zen.
3      Members newly elected during a term of office shall complete the term of
office of their predecessor.
   
Artikel 19
- Pflichten; Befugnisse -
Article 19
- Duties; Powers -
1      Dem Verwaltungsrat obliegen die oberste Leitung der Gesellschaft und die
Über­wa­chung der Geschäftsführung. Er ver­tritt die Gesellschaft nach aussen
und be­sorgt alle Angelegenheiten, die nicht nach Gesetz, Statuten oder
Organisationsreglement einem anderen Organ der Gesellschaft über­tra­gen sind.
1      The Board of Directors is entrusted with the ultimate direction of the
Company and the supervision of the management. It shall represent the Company
vis-à-vis third parties and shall attend to all matters which are not delegated
to or reserved for another corporate body of the Company pursuant to law, these
Articles of Association or the Organizational Rules.
2      Der Verwaltungsrat hat folgende unübertragbare und unentziehbare
Aufgaben:
2      The Board of Directors has the following non-transferable and irrevocable
duties:
1.     Oberleitung der Gesellschaft und Erteilung der nötigen Weisungen;
1.     to ultimately manage the Company and issue the necessary directives;
2.     Festlegung der Organisation;
2.     to determine the organization;
3.     Organisation des Rechnungs­wesens, der Finanzkontrolle sowie der
Finanzplanung;
3.     to organise the accounting, the financial control, as well as the
financial planning;
4.     Ernennung und Abberufung der mit der Geschäftsführung und der Ver­tretung
der Gesellschaft betrauten Personen und Regelung der Zeich­nungsberechtigungen;
4.     to appoint and remove the persons entrusted with the management and the
representation of the Company and to grant the signatory powers;
5.     Oberaufsicht über die mit der Ge­schäftsführung betrauten Personen,
namentlich im Hinblick auf die Be­folgung von Gesetzen, Statuten, Re­glementen
und Weisungen;
5.     to ultimately supervise the persons entrusted with the management, in
particular with respect to compliance with law, the Articles of Association, the
Organizational Rules and other regulations and directives;
6.     Erstellung des Geschäftsberichtes sowie Vorbereitung der
Generalver­sammlungen und Ausführung ihrer Beschlüsse;
6.     to prepare the business report, as well as the General Meeting of
Shareholders and to implement the latter’s resolutions;
7.     Benachrichtigung des Richters im Falle der Überschuldung;
7.     to inform the judge in case of insolvency;
8.     Beschlussfassung über die nachträg­liche Leistung von Einlagen auf nicht
vollständig liberierten Aktien;
8.     to pass resolutions regarding the subsequent payment of capital with
respect to not fully paid-in shares;
9.     Beschlussfassung über die Feststel­lung von Kapitalerhöhungen und daraus
folgenden Statutenänderun­gen;
9.     to pass resolutions confirming increases in share capital and regarding
the amendments to the Articles of Association entailed thereby;
10.   Prüfung der fachlichen Voraus­setzungen der besonders befähigten Revisoren
für die Fälle, in welchen das Gesetz den Einsatz solcher Revi­soren vorsieht.
10.   to examine the professional qualifications of the specially qualified
auditors in those cases in which the law provides for the use of such auditors.




 
 

--------------------------------------------------------------------------------

 
8 | 10



Artikel 20
- Delegation; Organisationsreglement -
Article 20
- Delegation; Organizational Rules -
1      Der Verwaltungsrat kann die Vorberei­tung oder Durchführung seiner
Be­schlüsse an Ausschüsse oder einzelne Mitglieder übertragen und -
vorbehält­lich der vorstehenden sowie zwingen­der gesetzlicher Bestimmungen -
Auf­gaben und Befugnisse der Geschäftsführung der Gesellschaft ganz oder
teil­weise an einzelne Mitglieder, Verwaltungsratsausschüsse oder Dritte, die
nicht Aktionäre zu sein brauchen, delegieren.
1      The Board of Directors may assign the preparation or the implementation
of its resolutions to committees or individual members, and – subject to the
above and mandatory legal provisions – delegate duties or powers regarding the
management of the Company completely or partially to individual Board members,
Board committees or to third parties, who need not be shareholders.
2      Die Kompetenz- und Aufgabenzuordnung ist im Organsationsreglement zu
regeln.
2      The allocation of authority and functions shall be defined in the
Organizational Rules.
   
Artikel 21
- Organisation -
Article 21
- Organization -
1      Der Verwaltungsrat konstituiert sich selbst.
1      The Board of Directors shall constitute itself.
2      Er wählt jeweils für die Dauer von einem Jahr aus seinen Mit­gliedern den
Präsidenten sowie den Vizepräsidenten und bezeichnet einen Sekretär.
2      It shall elect from amongst its members, for the term of one year each,
the chairman and vice-chairman, and shall appoint a secretary.
   
Artikel 22
- Einberufung -
Article 22
- Convocation -
Der Verwaltungsrat versammelt sich auf Einladung seines Präsidenten oder, im
Falle seiner Verhinderung, eines anderen Mitgliedes des Verwaltungsrates, sowie
in den im Gesetz oder im Orga­nisationsreglement vorgesehenen Fällen, so oft es
die Geschäfte erfordern.
The Board of Directors shall meet at the invitation of its chairman or, in case
of his incapability, of another mem­ber of the Board of Directors, as well as in
the cases specified by the law or in the Organizational Rules, as often as the
business of the Company shall require.
   
Artikel 23
- Beschlussfassung; Protokoll -
Article 23
- Resolutions; Minutes -
1      Der Verwaltungsrat fasst seine Be­schlüsse und trifft seine Wahlen mit
der Mehrheit der abgegebenen Stimmen. Der Vorsitzende hat den Stichentscheid.
1      Resolutions of the Board of Directors shall be adopted and persons
elected by a majority of votes cast. The chairman of the meeting shall have the
casting vote.
2      Im Übrigen richtet sich die Beschlussfä­higkeit und Beschlussfassung nach
dem Organisationsreglement. Die Anwesen­heit eines Mitgliedes zur
Beschlussfas­sung genügt, wenn ausschliesslich die er­folgte Kapitalerhöhung,
einschliesslich Annahme des Kapitalerhöhungsberich­tes,  oder eine
Nachliberierung festzustel­len und die anschliessende Statuten­ände­rung zu
beschliessen ist.
2      In addition to the above, the quorum and the passing of resolutions shall
be governed  by the Organizational Rules. The presence of only one member shall
be sufficient to pass a resolution on the confirmation of a capital increase,
including acceptance of the report on the capital increase, or regarding the
subsequent payment of capital with respect to not fully paid-in shares, and to
resolve on the subsequent amendment of these Articles of Association.
3      Über die Verhandlungen und Beschlüsse wird ein Protokoll geführt, das vom
Vorsitzenden und vom Sekretär zu unter­zeichnen ist.
3      Minutes will be taken of the discussions and resolutions, and these shall
be signed by the chairman of the meeting and the secretary.
4      In Fällen, in denen es dem Präsidenten oder dem ihn vertretenden Mitglied
an­gezeigt erscheint, können Beschlüsse des Verwaltungsrates auch auf dem Weg
der schriftlichen Zustimmung (via Briefpost, Telefax oder Email) zu einem
gestellten Antrag gefasst werden, sofern nicht ein Mitglied mündliche Be­ratung
verlangt.
4      Whenever the chairman, or the member of the Board representing him, may
deem it advisable, resolutions of the Board of Directors may also be adopted by
way of written consent (by ordinary mail, telex or email) to a proposition
submitted, unless a member shall request discussion thereof.




 
 

--------------------------------------------------------------------------------

 
9 | 10



Artikel 24
- Entschädigung des Verwaltungsrates -
Article 24
- Compensation for Board of Directors -
Die Mitglieder des Verwaltungsrates haben Anspruch auf Ersatz ihrer im Interesse
der Gesellschaft aufgewendeten Auslagen sowie auf eine ihrer Tätigkeit
entsprechenden Entschädigung, die der Verwaltungsrat selbst festlegt.
The members of the Board of Directors are entitled to the reimbursement of the
expenses incurred by them in the interest of the Company and to a remuneration
corresponding to their activities, as determined by the Board of Directors
itself.
   
C. Revisionsstelle
C. Statutory Auditors
   
Artikel 25
- Bestellung; Befugnisse -
Article 25
- Appointment; Duties -
1      Die Generalversammlung wählt jährlich eine oder mehrere natürliche oder
juris­ti­sche Personen als Revisionsstelle im Sinne von Art. 727 ff. OR mit den
im Gesetz festgehaltenen Rechten und Pflichten.
1      The General Meeting of Shareholders elects each year one or several
persons or legal entities as statutory auditors pursuant to ar­ticle 727 et seq.
CO with all the powers and duties defined by law.
3      Die Aufgaben, Rechte und Pflichten der Revisionsstelle bestimmen sich
nach den gesetzlichen Vorschriften.
      The duties, rights and obligations of the statutory auditors are
determined by the provisions of law.
   
IV. Jahresrechnung und Gewinnverwend-ung
IV. Annual Financial Statements, Appro-priation of Profits
   
Artikel 26
- Geschäftsbericht -
Article 26
- Business Report -
Auf den Schluss des Geschäftsjahres ist der Geschäftsbericht, bestehend aus der
Jahresrechnung, dem Jahresbericht und gegebenenfalls einer Konzernrechnung,
gemäss den gesetzlichen Vorschriften zu erstellen. Das Geschäftsjahr wird durch
den Verwaltungsrat bestimmt.
At the end of each business year, the business report, consisting of the annual
accounts, the annual report and, as the case may be, the consolidated accounts,
is to be prepared in compliance with the laws. The business year is determined
by the Board of Directors.
   
Artikel 27
- Gewinnverwendung -
Article 27
- Appropriation of Profit -
Vorbehältlich der gesetzlichen Bestim­mungen über die Gewinnverwendung,
insbesondere der Art. 671 ff. OR, steht der Bilanzgewinn zur Verfügung der
Generalversammlung.
Subject to the provisions of law regarding the appropriation of profit, in
particular articles 671 et seq. CO, the profit as shown in the balance sheet may
be distributed by the ordinary General Meeting of Shareholders at its
discretion.
   
V. Mitteilungen und Bekanntmachungen
V. Notifications and Publications
   
Artikel 28
- Mitteilungen -
Article 28
- Notices -
Mitteilungen an die Aktionäre erfolgen durch eingeschriebenen Brief an die im
Aktienbuch verzeichneten Adressen.
Notices to the shareholders shall be made by registered mail to the addresses
entered in the share register.
   
Artikel 29
- Bekanntmachungen -
Article 29
- Announcements -
Bekanntmachungen der Gesellschaft erfolgen durch Veröffentlichungen im
Schweizerischen Handelsamtsblatt, dem Publikationsorgan der Gesellschaft. Der
Verwaltungsrat kann weitere Publikationsorgane bezeichnen.
Announcements shall be made by publication in the Swiss Official Journal of
Commerce, the Company's official publication media. The Board of Directors may
appoint other instruments of publications.




 
 

--------------------------------------------------------------------------------

 
10 | 10



VI. Auflösung und Liquidation
VI. Dissolution and Liquidation
   
Artikel 30
- Auflösung und Liquidation -
Article 30
- Dissolution and Liquidation -
1      Die Generalversammlung kann jederzeit die Auflösung und Liquidation der
Gesellschaft nach Massgabe der gesetzlichen und statutarischen Vorschriften
beschliessen.
1      The General Meeting of Shareholders may at any time resolve the
dissolution and liquidation of the Company in accordance with the provisions of
the law and these Articles of Association.
2      Die Liquidation wird durch den Verwaltungsrat durchgeführt, sofern sie
nicht durch die Generalversammlung anderen Personen übertragen wird.
2      The liquidation shall be carried out by the Board of Directors provided
that the General Meeting of Shareholders shall not entrust other persons with
the liquidation.
3      Die Liquidation der Gesellschaft erfolgt nach Massgabe der Art. 742 ff.
OR. Die Liquidatoren sind ermächtigt, Aktiva auch freihändig zu verkaufen.
3      The liquidation of the Company shall take place in accordance with the
articles 742 et seq. CO. The liquidators are empowered to dispose of assets by
way of private contract.
4      Nach erfolgter Tilgung aller Schulden wird das Vermögen nach Massgabe der
einbezahlten Beträge an die Aktionäre verteilt.
4      All debts of the Company being repaid, the remaining net proceeds shall
be distributed to the shareholders in proportion to the amounts paid-in.
   
VI. Schlussbestimmungen
VI. Final Provisions
   
Artikel 31
- Massgebender Text -
Article 31
- Prevailing Text -
Von diesen Statuten existieren eine deutsche und eine englische Version. Der
massgebende Text dieser Statuten ist die deutsche Version.
A German and an English version exist of these Articles of Association. The
German text of these Articles of Association shall prevail.



 
Zug, [Date]
 
 
 

     



 
 

--------------------------------------------------------------------------------

 
 
ANNEX B: Agreed Form of License Agreement



 
License Agreement
 
by and among
 
 
Lithium Technology Corporation
GAIA Akkumulatorenwerke GmbH
Dilo Trading AG
 
on one hand
 
 
and
 
 
[l] AG


a joint venture company of GAIA Holding B.V.
and Cicco Holding AG
 
on the other hand
 
 
dated [l] 2011
 
Confidential

 
 

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement

CONTENT
 
1.
DEFINITIONS
6
     
2.
GRANT OF LICENSE
11
       
2.1
License grants
11
         
2.2
Provision of LTC Technology and Improvements to Licensee
12
         
2.3
Conditions for sublicensing
12
       
3.
PAYMENT OBLIGATIONS AND PAYMENT PROVISIONS
13
       
3.1
Royalties
13
         
3.2
Accrued royalty payments
13
         
3.3
Payment and reports
14
         
3.4
Manner and place of payment
14
         
3.5
Value added tax ("VAT")
14
         
3.6
Income tax withholding
14
         
3.7
Records, audits, adjustments
15
         
3.8
Late payments
15
       
4.
R&D SUPPORT AND SUPPLY BY LICENSORS
16
       
4.1
R&D Support
16
         
4.2
Supply of Battery Cells
16
       
5.
INTELLECTUAL PROPERTY
17
       
5.1
Ownership of Improvements
17
         
5.2
Patent prosecution and maintenance
17
         
5.3
Assignment
17
         
5.4
Cooperation of the Parties
17
         
5.5
Infringement by Third Parties
18
         
5.6
Infringement of Third Party rights
19
       
6.
REGISTRATION OF LICENSE
19
     
7.
LICENSEE DUTIES AND COVENANTS
19
       
7.1
Duty to inform the Licensors
19
         
7.2
Covenant to commercialize
19



 
2 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
8.
REPRESENTATIONS AND WARRANTIES
20
       
8.1
Mutual representations and warranties
20
         
8.2
Representations and warranties by the Licensors
20
         
8.3
Disclaimer
20
       
9.
CONFIDENTIALITY; PUBLICATION
21
       
9.1
Confidential Information
21
         
9.2
Exceptions
21
         
9.3
Authorized disclosure
22
         
9.4
Publications
23
         
9.5
Publicity
23
       
10.
TERM OF THIS AGREEMENT
23
       
10.1
Term
23
         
10.2
Effects of expiration
23
       
11.
TERMINATION
24
       
11.1
Termination for cause
24
         
11.2
Termination without cause by Licensee
25
         
11.3
Termination in case of Bankruptcy or Insolvency
25
         
11.4
Termination pursuant to section [9.5] of the JV Agreement
26
         
11.5
General effects of termination notices; surviving obligations
26
       
12.
INDEMNIFICATION
27
       
12.1
Indemnification by the Licensors
27
         
12.2
Licensee indemnification
27
         
12.3
Control of defense
28
       
13.
GENERAL PROVISIONS
28
       
13.1
No implied licenses
28
         
13.2
Governing law
28
         
13.3
Arbitration
28
         
13.4
Relationship between the parties
29
         
13.5
Non-waiver
29
         
13.6
Assignment
29



 
3 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 

 
13.7
No Third Party beneficiaries
29
         
13.8
Severability
29
         
13.9
Notices
30
         
13.10
Force majeure
31
         
13.11
Interpretation
31
         
13.12
Counterparts
32


 
4 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement

License Agreement
 
between
 
Lithium Technology Corporation, a Delaware, USA corporation with registered
office at 10379B Democracy Lane, Fairfax, VA 22030, USA
 
(hereinafter referred to as "LTC")
 
and


GAIA Akkumulatorenwerke GmbH, a German company with registered office
at  Montaniastrasse 17, D-99734 Nordhausen, Germany
 
(hereinafter referred to as "GAIA")
 
and


Dilo Trading AG, a Swiss company with registered office at Gubelstrasse 19,
CH-6300 Zug, Switzerland
 
(hereinafter referred to as "DILO")
 
on one hand
 
(hereinafter each referred to as "Licensor" and collectively "Licensors")
 
and
 
[l] AG
c/o Grant Thornton Wirtschaftsprüfung AG, Baarerstrasse 2, 6300 Zug,
Switzerland,
a joint venture company of Lithium Technology Corporation, Inc. and Cicco
Holding AG, domiciled in Chur, Switzerland
 
on the other hand
 
(hereinafter referred to as "Licensee")

 
5 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
WHEREAS,
 


(A)
Gaia Holding B.V., an Affiliate (as defined below) of LTC (as defined below) and
Licensee entered into a Joint Venture Agreement with Cicco Holding AG, an
Affiliate of FN (as defined below) on March 30, 2011 (hereinafter "JV
Agreement"), to which this Agreement in agreed form was attached;

 
(B)
As agreed in the JV Agreement, Licensee was founded as of [DATE]. Licensee aims
at combining for the mutual benefit of FN and LTC their respective Technologies
and related Know-How for the design, production, marketing and sale of Battery
Packs and CEMS (both as defined below) for use and sale to the Relevant Market
(as defined below);

 
(C)
As of the date hereof, Licensee shall execute the FN License Agreement (as
defined below) with Frazer-Nash Research (as defined below), with regard to the
FN Technology (as defined below);

 
(D)
The Licensors own or have otherwise access to patented and/or proprietary
technologies, know-how, software and intellectual property rights for the
manufacturing, production and use of Battery Cells (as defined below);

 
(E)
Licensee desires to obtain, and the Licensors are willing to grant to Licensee a
license under the LTC Technology (as set out below) subject to the terms and
conditions hereof.

 
NOW, THEREFORE, for and in consideration of the premises, mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereby agree as follows:
 
1.             DEFINITIONS
 
(i) For the purpose of this Agreement (including its Appendices and the
foregoing recitals) and unless the context indicates otherwise, capitalised
terms shall have the meanings and definitions respectively assigned to them
hereinafter. The plural shall include the singular and vice-versa.
 
1.1           "Accrued Royalties" shall bear the meaning provided in Section
3.2.

 
6 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement


1.2           "Affiliate" shall mean, with respect to either party: (i) an
entity which controls, directly or indirectly, such party or (ii) an entity,
which, directly or indirectly, is under common control with such party, whereby
"control" as used in this Section shall mean with respect to any person (a) the
possession, directly or indirectly, of the power to direct or cause to direct
the board or the management of such person through the ownership of voting
shares or other rights, by contract or other-wise, or (b) the ownership,
directly or indirectly, of a majority of the voting shares or equity interests
in such person. GAIA and Dilo shall be deemed an Affiliate of LTC. For the
purpose of this Agreement, Licensee shall not be considered an Affiliate of LTC
as long as LTC, directly or indirectly, does not hold more than fifty percent
(50%) of Licensee's share capital.
 
1.3           "Appendix" shall mean an appendix to this Agreement.
 
1.4           "Bankruptcy" shall mean the bankruptcy brought by an insolvent
debtor party (voluntary bankruptcy) or forced by court orders issued on a
creditors' petition (involuntary bankruptcy) and shall further mean any
composition proceedings, agreements with creditors regarding the assignment of
substantially all of the assets (extrajudicial composition agreements) as well
as any other form of re-organisation affecting all or substantially all of the
creditors or assets of a party.    
 
1.5           "Battery Cells" shall mean the battery cells using lithium-ion
polymer or such other electro-chemical composition and/or material(s) using or
applying all or any part of the LTC Technology for the use in Relevant Market.
 
1.6           "Battery Pack" shall mean a collection of Battery Cells, arranged
in one or more enclosures and electrically connected to form one or more energy
storage device(s) with the appropriate Battery Management System, cooling system
and essential electrical switch gear using or applying all or any part of the FN
Technology and LTC Technology for the use in the Relevant Market. A collection
of more than one Battery Pack shall be referred to as Battery Packs.
 
1.7           "Battery Management System" shall mean the battery management
system proprietary to FN consisting of (1) a micro-card and (2) an appropriate
number of slave communication-bus. The micro-card interfaces with the vehicle
CAN-bus and to the slave communication-bus with measurement and control
functionality. Each slave manages 4 to 12 individual battery cells module
providing cell and temperature measurement in addition to balancing
functionality.
 
1.8           "Charger" shall include both on-board and off-board chargers and
shall mean an electronic assembly able to convert electrical energy from a
connected alternating current mains supply into a suitable direct current (DC)
form to charge a battery to which it is connected. The Charger is able to
operate at unity power factor and includes an electronic communications facility
allowing monitoring of the battery during charge, helping ensure safe and
reliable operation.

 
7 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement


1.9           "Complete Energy Management System(s)" or "CEMS" shall mean the
combination of components including but not necessarily limited to Battery
Pack(s), DC-DC Converter(s) and Charger(s) arranged together to form an energy
supply and storage system using or applying all or any part of the FN Technology
and the LTC Technology for the use in the Relevant Market.
 
1.10           "Confidential Information" shall have the meaning provided in
Section 9.1.
 
1.11           "Control" or "Controlled" shall mean, with respect to any
Know-How, Patents or other intellectual property rights, possession by a party
of the ability (whether by ownership, license or otherwise) to grant access to,
to grant use of, or to grant a license or a sublicense of or under such
Know-How, Patents or intellectual property rights without violating the terms of
any agreement or other arrangement with any Third Party.
 
1.12           "Country" shall mean the place where the Battery Cells or CEMS
are Produced (and thus where the royalty accrues).
 
1.13           "DC-DC Converter" shall mean an efficient electronic device able
to convert direct current (DC) electrical energy supplied at a high voltage into
a lower DC voltage for use in conjunction with conventional automotive 12V
systems. The unit provides electrical isolation between the two DC systems as
well as an electronic communications facility allowing the device to communicate
with other vehicle systems.
 
1.14           "Decision Period" shall have the meaning provided in Section 5.5.
 
1.15           "DILO" shall mean Dilo Trading AG, Zug, Switzerland, an Affiliate
of LTC.
 
1.16           "Effective Date" shall mean the date this Agreement enters into
force, namely [DATE].
 
1.17           "FN" shall mean Frazer-Nash Energy Systems Limited.
 
1.18           "FN License Agreement" shall mean the License Agreement dated the
same date as this Agreement between Licensee and FN Research regarding the FN
Technology.
 
1.19           "FN Patents" shall mean all Patents covering any part of the FN
Technology or Improvements Controlled by FN. As per the Effective Date, the
parties acknowledge that there are no FN Patents in existence. The parties agree
that any FN Patents being filed or granted during the term of this Agreement,
such FN Patents are to be dealt with as defined in the FN License Agreement.
 
1.20           "FN Research" shall mean Frazer-Nash Research Limited, an
Affiliate of FN.
 
 
8 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement

1.21           "FN Technology" includes the Know-How, the FN Patents from time
to time (if any) as well as all technologies, software and intellectual property
rights, patented or proprietary Controlled by FN as of the Effective Date, which
are relevant, necessary or useful for the development, manufacturing,
production, assembly or use of Battery Management Systems, Battery Packs or
CEMS. The FN Technology as per the Effective Date is defined in the FN License
Agreement.


1.22           "GAIA" shall mean GAIA Akkumulatorenwerke GmbH, Nordhausen,
Germany, an Affiliate of LTC.
 
1.23           "Improvement" shall mean any further development, improvement or
invention in connection with Battery Cells, whether patentable or not, related
to the LTC Technology and developed after the Effective Date.
 
1.24           "Indemnified Losses" shall have the meaning provided in Section
12.1.
 
1.25           "Insolvency" shall mean the state in which liabilities or debts
of a party, as they become due for payment, exceed the party's liquid assets and
short term revenues and such state prevails over an extended period of time,
provided that during a cure period of thirty (30) days such Insolvency is not
cured. For the purpose of this Agreement, Insolvency shall also be considered to
be present if a party accumulates debt enforcement proceedings as visible in an
extract from the register of the debt collection and bankruptcy office (or
equivalent register).  
 
1.26           "Know-How" shall mean data, knowledge and information, including
all tangible and intangible techniques, technology, practices, trade secrets,
methods, know-how, skill, experience, analytical and quality control data,
results that are necessary or useful for the discovery, manufacture, development
or commercialization of the Products.
 
1.27           "Licensee Patents" shall have the meaning provided in Section
5.3.
 
1.28           "LTC" shall mean Lithium Technology Corporation, a Delaware
corporation, USA.
 
1.29           "LTC Patents" shall mean all Patents covering any part of the LTC
Technology or Improvements Controlled by any Licensor. The LTC Patents as per
the Effective Date are listed in Appendix 1. The parties agree that any LTC
Patents being filed or granted during the term of this Agreement, such LTC
Patents are to be listed in Appendix 1, which Appendix 1 shall be updated upon
development of further LTC Patents during the term of this Agreement.
 
1.30           "LTC Technology" shall mean the Know-How, the LTC Patents as well
as all technologies, software and intellectual property rights, patented or
proprietary Controlled by LTC and/or its Affiliates as of the Effective Date,
which are relevant and necessary for the development or manufacturing of Battery
Cells.
 
 
9 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement


1.31           "Majority Counterparties" means the direct or indirect owners of
a majority of the voting shares or equity interests in the Third Party that are
not owned by Licensee.
 
1.32           "Patent Rights" or "Patents" shall mean (a) patents,
re-examinations, reissues, renewals, extensions, supplementary protection
certificates, and term restorations, and (b) pending applications for patents,
including, without limitation, provisional applications, continuations,
continuations-in-part, divisional and substitute applications, including,
without limitation, inventors’ certificates, and foreign counterparts thereof.
1.33           "Permitted Sub-Licensee" shall mean any Third Party in which the
Licensee owns, directly or indirectly, at least 25% of the voting shares or
equity interests of such Third Party, provided always that such Third Party is
not a Prohibited Entity.
 
1.34           "Produced" shall have the meaning provided in Section 3.1, and
"Production" shall have the equivalent meaning.
 
1.35           "Products" shall mean Battery Packs and CEMS.
 
1.36           "Prohibited Entity" means a Third Party that is not organized in
the Specified Territory; provided, that a Third Party that is not organized in
the Specified Territory shall not be deemed a Prohibited Entity if either (i)
the Majority Counterparties are organized in the Specified Territory and agree
to indemnify the Licensee for any breach of the sublicense by such Third Party
or (ii) the Majority Counterparties have not been publicly accused of violating
the intellectual property rights of licensors or sublicensors in any material
respect within the last 2 years.
 
1.37           "Relevant Market" shall mean the automotive industry and any
other industry in which mass volume application of CEMS and/or Battery Packs is
possible and/or commercially feasible.
 
1.38           "Section" means a section of this Agreement.
 
1.39           "Specified Territory" means any of the United States of America,
the European Union, Japan, South Korea, Australia, New Zealand, India, Brazil,
Mexico, Canada, UAE, Turkey, Switzerland, South Africa and Malaysia and any
other country as from time to time mutually agreed in writing.
 
1.40           "Sub-Licensee" shall mean any Permitted Sub-Licensee as well as
any Third Party with which Licensee has entered into a sub-license agreement
under Section 2.3 with the prior consent of the Licensors.
 
1.41           "Suit Notice" shall have the meaning provided in Section 5.5.

 
10 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement


1.42           "Technology" comprises the FN Technology and the LTC Technology.
 
1.43           "Term" shall have the meaning provided in Section 10.
 
1.44           "Territory" shall mean all countries and territories of the
world.
 
1.45           "Third Party" shall mean an entity or person other than a party
to this Agreement and their respective Affiliates, if any.
 
2.               GRANT OF LICENSE
 
2.1             License grants
 
(a)              LTC Technology as of Effective Date
 
Subject to the terms and conditions of this Agreement, the Licensors hereby
grant to Licensee an exclusive, royalty-bearing, sublicensable license (subject
to Section 2.3) of the LTC Technology to develop, make, have made, use, export
and import Battery Cells solely to develop, make, have made, use, sell, have
sold, offer for sale, market, export and import Products in the Relevant Market.
 
For the avoidance of any doubt it is hereby clarified that the license to the
LTC Technology granted to Licensee under this Section 2.1 includes the right of
Licensee to manufacture Battery Cells, but any such Battery Cells manufactured
under the license may only and exclusively be used for the manufacturing and
commercialisation of Products and may not be sold to Third Parties for any other
purpose unless with express written approval from the Licensor and subject to
mutually agreed commercial terms and conditions.
 
The Licensors shall be entitled to continue to use the LTC Technology for the
development, manufacturing and production of Battery Cells and to license the
LTC Technology and Improvements subject to Section 2.1(b) for all applications
outside the Relevant Market.
 
(b)              Improvements Controlled by the Licensors
 
Subject to the terms and conditions of this Agreement, the Licensors hereby
grant to Licensee an exclusive, royalty-bearing, sublicensable license of any
Improvements (including any LTC Patents covering such Improvements) to develop,
make, have made, use, export and import Battery Cells solely to develop, make,
have made, use, sell, have sold, offer for sale, market, export and import
Products in the Relevant Market.
 
 
11 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement

For the avoidance of doubt, it is hereby clarified that the license granted
under this Section 2.1(b) shall automatically comprise any and all Improvements
without any action by either party or other requirement. Any such Improvements
shall be communicated (orally or in writing) from the respective Licensor to
Licensee as promptly as reasonable and provided pursuant to Section 2.2.
 
2.2
Provision of LTC Technology and Improvements to Licensee

 
For the purpose of providing the LTC Technology in existence on the Effective
Date, the Parties hereto agree that a CD-Rom shall be produced by the Licensors
containing all LTC Technology up to the Effective Date. A copy of CD-Rom shall
be maintained by Licensee in confidential files as record for the licensed LTC
Technology.
 
The Parties expressly agree that any and all Improvement(s) Controlled by the
Licensors shall, to the extent not in the public domain and not previously
provided to Licensee, continuously be communicated to Licensee upon development,
but in any case at the latest thirty (30) days after such development. In case
of development of new LTC Patents the Licensors shall accordingly amend Appendix
2 to this Agreement and shall provide Licensee with such amendment at the latest
within thirty (30) days after the filing of each new LTC Patent.
 
All of the activities contemplated by this Section 2.2 shall be conducted by the
Licensors at no cost to Licensee.
 
2.3
Conditions for sublicensing

 
The license grant under Sections 2.1 and 2.2 comprises the right to sublicense
to Permitted Sub-Licensees all or any part of the licensed rights, such as, but
not limited to the development and manufacturing of Battery Cells, but solely
for the purpose to develop, make, have made, use, sell, have sold, offer for
sale, market, export and import Products, for any part of the Territory.
 
Any agreement entered into by Licensee with a Permitted Sub-Licensee granting a
sublicense under this Section 2.3 shall contain such provisions as are necessary
or required to ensure that Licensee's sublicense(s) do not exceed the scope of
the license granted by the Licensors to Licensee hereunder and to ensure full
compliance with the obligations of Licensee towards the Licensors under this
Agreement, including without limitation the provisions of Sections 3.3 (royalty
payment and reports), 3.7 (records, audits and adjustments), 4 (intellectual
property rights), 7 (duties and covenants), 9 (confidentiality; publication) and
the provisions related to term and termination in Sections 10 and 11 required to
ensure the enforceability of these provisions in this Agreement also after such
sublicense(s) have been granted by Licensee. For the avoidance of any doubt, it
is hereby explicitly acknowledged and agreed that any sublicense to be granted
by Licensee to a Third Party shall not contain the right to further sublicense
to any Third Party without the explicit prior written consent of the Licensors.
 
 
12 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
Any sub-license from the Licensee to a Third Party which is not a Permitted
Sub-Licensee shall require the prior consent by the Licensors.
 
The Licensee, upon conclusion of a sublicensing agreement with a Sub-Licensee,
shall provide the Licensors with a full copy of the sublicense agreement.
 
3.
PAYMENT OBLIGATIONS AND PAYMENT PROVISIONS

 
3.1
Royalties

 
In consideration of the license granted hereunder Licensee shall pay to the
Licensors during the term of this Agreement royalties as follows:
 
 
(i)
for each Battery Pack Produced by Licensee or its Affiliates or any Sub-Licensee
a royalty in the amount of [     *       ]; and

 
 
(ii)
for each CEMS Produced by Licensee or its Affiliates or any Sub-Licensee a
royalty in the amount of [     *       ].

 
A Battery Pack or CEMS shall be deemed "Produced" (and "Production" of a Battery
Pack or a CEMS shall be deemed to have occurred) hereunder upon the earlier of
(i) such Battery Pack or CEMS being ready for sale and (ii) such Battery Pack or
CEMS being approved/released for sale or further processing. For the avoidance
of doubt, the royalties hereunder shall become due not only upon an actual sale
of a Product to occur, but already when the Production of such Product is
completed and has passed the end of Production quality check for further use or
sale.
 
For the further avoidance of doubt it is hereby clarified that the royalties
under (i) and (ii) above shall become due cumulatively, i.e. both royalties
shall be payable when Battery Packs in a subsequent manufacturing step are
included in a CEMS Produced.
 
3.2
Accrued royalty payments

 
The Parties agree that the payment of the royalties under Section 3.1 shall
initially be suspended for a period of eighteen (18) months from the Effective
Date. During such period of time, royalties earned by the Licensors pursuant to
Section 3.1 shall be reported to the Licensors under Section 3.3 and recorded in
the books of Licensee, but such accrued amount of royalties ("Accrued
Royalties") shall become due and payable to the Licensors only within thirty
(30) days after the expiration of the eighteen (18) months' period.
 
The Accrued Royalties shall carry an annual interest rate of the minimum
required rate (if and to the extent required by any applicable law or
regulation) from the date of accrual until actual payment is effected. Licensee
shall be entitled at any point in time to pay Accrued Royalties or any part
thereof to the Licensors earlier than after the expiration of the eighteen (18)
month period.
 
* This information has been omitted and will be filed separately with the United
States Securities and Exchange Commission.
 
 
13 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
3.3
Payment and reports

 
The royalties under Section 3.1 shall be calculated and reported on a
Product-by-Product and Country-by-Country basis. Subject to Section 3.2, all
such payments shall be made within sixty (60) calendar days after the end of
each calendar quarter.
 
Reports regarding Production output on a Product-by-Product basis (i.e. Battery
Packs and CEMS) and Country-by-Country basis (if Production occurs in different
countries) as well as the amount of royalty payable thereon in accordance with
this Agreement shall be reported by Licensee on a monthly basis within ten (10)
days after the end of each calendar month.
 
3.4
Manner and place of payment

 
Royalties for Battery Packs and CEMS Produced according to Section 3.1 shall be
payable in United States Dollars (USD). All payments owed under this Agreement
shall be made to all Licensors by wire transfer to a bank account designated in
writing by the Licensors from time to time. Licensee shall have no obligation to
separate payments of royalties amongst the Licensors. Following receipt, the
Licensors will distribute the royalties between them on an arm's-length basis.
 
3.5
Value added tax ("VAT")

 
The payments to be made under this Agreement do not include any VAT (or
equivalent sales or turnover tax; together hereinafter "VAT"). The parties shall
cooperate with each other using their reasonable best efforts to ensure that the
transactions hereunder are not subject to VAT. If nevertheless VAT is levied and
it cannot be settled by filing a notification instead of paying the VAT, VAT
shall be added to the applicable payment and it shall be paid by Licensee in
addition to the respective royalty amount shown in the respective reports. If
VAT is payable, the parties shall reasonably cooperate with each other to allow
to the extent possible under applicable laws and regulations recovery of any
such VAT paid.
 
3.6
Income tax withholding

 
If provision is made in any law or regulation of any country for withholding of
taxes of any type, levies or other charges applicable to any royalty or other
amounts payable under this Agreement to the Licensors, then Licensee shall
promptly pay such tax, levy or charge for and on behalf of the Licensors to the
proper governmental authority, and shall promptly furnish the Licensors with
receipt of such payment. Licensee shall be entitled to deduct any such tax, levy
or charge actually paid from royalty or other payment due to the Licensors. Each
party agrees to reasonably assist the other party in claiming exemption from
such deductions or withholdings under double taxation or similar agreements or
treaties from time to time in force and in minimizing the amount required to be
so withheld or deducted. If any such withholding of taxes is required, the
parties shall cooperate with each other to allow to the extent possible under
applicable laws and regulations recovery of any such taxes withheld and paid.
 
 
14 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
3.7
Records, audits, adjustments

 
Licensee shall keep, and shall cause its Affiliates to keep, complete and
accurate records pertaining to the Production output for Battery Packs and CEMS
Produced in sufficient detail, including with regard to such information from
the auditing of the respective records of any sublicensees and/or any Third
Party involved in the Production of Product, to permit the Licensors to confirm
the accuracy of all royalty reported and due hereunder. Records will include, at
a minimum, production master files, product numbers, description and the date of
production and approval for sale or further processing, all on a
Product-by-Product and Country-by-Country basis.
 
The Licensors shall have the right to cause an independent, certified public
accountant to audit such records, including (but not limited to) the records and
audit records on Production output of any sublicensees and/or any Third Parties
involved in the Production of Products, to confirm the Production output and
royalty payments for a period covering the greater of (i) the preceding three
(3) years or (ii) the period required by applicable law. Such audit rights may
be exercised no more than once per calendar year during normal business hours
upon reasonable prior written notice to Licensee. The Licensors shall bear the
full cost of such audit unless such audit discloses an underpayment by Licensee
of more than five percent (5%) of the amount of royalty due under this Agreement
during the audited period, in which case, Licensee shall bear the full cost of
such audit, and Licensee shall promptly remit to the Licensors such cost
together with the amount of any underpayment, plus interest calculated in
accordance with Section 3.8.
 
3.8
Late payments

 
In the event that any payment due hereunder is not made when due, the payment
shall accrue interest from the date due at an annual the rate of five percent
(5%) of the due amount; provided, however, that such rate shall in no event
exceed the maximum annual interest rate imposed by any applicable law or
regulation (if any). The payment of such interest shall not limit a party from
exercising any other rights it may have as a consequence of the lateness of any
payment.
 
 
15 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
4.
R&D SUPPORT AND SUPPLY BY LICENSORS

 
4.1
R&D Support

 
Licensors undertake to provide the Licensee with such support in research and
development that may be reasonably requested by Licensee to fully enjoy the
license granted by Licensors hereunder. The purpose of such support in the
conduct of its business (including without limitation) shall in particular be
that Licensee may fully exploit the LTC Technology in connection with the FN
Technology licensed to Licensee under the FN License Agreement for the
successful development, improvement, manufacturing, marketing and sale of
Products.

Such support from Licensors shall be free of charge and in particular include
but not be limited to:
 
 
(i)
access to qualified personnel of Licensors involved and knowledgeable in the
research and development activities for Battery Cells;

 
 
(ii)
access to qualified personnel of Licensors involved and knowledgeable in the
manufacturing of Battery Cells in order to allow Licensee to set-up and improve
mass manufacturing facilities for the manufacturing of Battery Cells in
accordance with the license granted hereunder;

 
 
(iii)
access to all information and documentation and other material as reasonably
requested by Licensee to enjoy the license granted hereunder.

 
The parties undertake to cooperate with each other during the term of this
Agreement to implement the support from Licensors to Licensee pursuant to this
Section 4.1. In particular and without limitation of the generality of the
provisions herein above, Licensors undertake to support and assist Licensee in
the planning, setting-up and operation of a mass production facility for Battery
Cells and/or Products as determined by Licensee.
 
4.2
Supply of Battery Cells

 
The parties understand and acknowledge that Licensee, to be in a position to
enjoy the license granted hereunder, depends on continuous supply of Battery
Cells manufactured by Licensors (in particular by GAIA from its facility in
Nordhausen, Germany) subject to mutually agreed commercial terms, at least until
Licensee has been able to set-up a mass production facility for Battery Cells
and/or Products. For the avoidance of doubt, the parties acknowledge that the
provisions of this Section 4.2 do not affect the purchase order currently in
place between LTC and FN.
 
 
16 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
5.
INTELLECTUAL PROPERTY

 
5.1
Ownership of Improvements

 
The Licensors shall own and correspondingly have all right to patent (if
patentable) all Improvements developed by the Licensors or Licensee under this
Agreement in their own name, however, subject to the license grant under Section
2.1(b). Any Patents so filed by the Licensors in their own name shall become LTC
Patents and shall be added to Appendix 2 pursuant to Section 1.29.
 
5.2
Patent prosecution and maintenance

 
The Licensors shall have the first right (but not the obligation) to prepare,
file, prosecute and maintain all LTC Patents at the sole expense of the
Licensors. The Licensors shall provide Licensee with a reasonable opportunity to
review drafts of proposed patent office submissions with respect to LTC Patents
that claim the manufacture, use or sale of Battery Cells being developed or
commercialized by Licensee, if appropriate, depending on the contents of the
submission. The Licensors shall consider in good faith the requests and
suggestions of Licensee with respect to strategies for filing and prosecuting
such LTC Patents and shall keep Licensee informed of any progress with regard
thereto.
 
5.3
Assignment

 
If the Licensors are no longer interested in prosecuting or maintaining any of
the LTC Patents, then the Licensors shall notify Licensee thereof. If Licensee
asks for an assignment of any such LTC Patents, then the Licensors shall assign
such LTC Patents to Licensee free of any charge, provided that Licensee shall
bear the costs for such assignments. All Patent rights so assigned from the
Licensors to Licensee shall become Licensee Patents.
 
5.4
Cooperation of the Parties

 
Each party agrees to cooperate fully in the preparation, filing, prosecution and
maintenance of any LTC Patents under this Agreement and, subject to the terms of
this Agreement, in the obtaining and maintenance of any patent extensions,
supplementary protection certificates with respect to any such LTC Patent. Such
cooperation includes, but is not limited to with regard to Licensee: (a)
executing all papers and instruments, or requiring its employees or contractors,
to execute such papers and instruments, so as to effectuate the ownership of
Improvements in the Licensors set forth in Section 5.1, and LTC Patents claiming
or disclosing such Improvements, and to enable the Licensors to apply for and to
prosecute patent applications in any country; and (b) promptly informing the
Licensors of any matters coming to Licensee's attention that may affect the
preparation, filing, prosecution or maintenance of any such patent applications.
 
 
17 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
5.5
Infringement by Third Parties

 
Each party shall promptly provide written notice to the other party during the
term of this Agreement of any known infringement or suspected infringement by a
Third Party of any LTC Patents, and shall provide the other party with all
evidence in its possession supporting such infringement or unauthorized use or
misappropriation.
 
Within a period of ninety (90) days after either party provides or receives such
written notice with respect to LTC Patents ("Decision Period"), Licensee, in its
sole discretion, shall decide whether or not to initiate a suit or take other
appropriate action and shall notify the Licensors in writing of its decision in
writing ("Suit Notice").
 
If Licensee decides to bring a suit or take action and provides a respective
Suit Notice, then Licensee may immediately commence such suit or take such
action. If Licensee (i) does not in writing advise the Licensors within the
Decision Period that it will commence suit or take action, or (ii) fails to
commence suit or take action within a reasonable time after providing Suit
Notice, then the Licensors shall thereafter have the right, but no obligation,
to commence suit or take action and shall provide written notice to Licensee of
any such suit commenced or action taken by the Licensors.
 
Upon written request, the party bringing suit or taking action ("Initiating
Party") shall keep the other party informed of the status of any such suit or
action and shall provide the other party with copies of all substantive
documents and communications filed in such suit or action. The Initiating Party
shall have the sole and exclusive right to select counsel for any such suit or
action.
 
The Initiating Party shall, except as provided below, pay all expenses of the
suit or action, including, without limitation, the Initiating Party’s attorneys’
fees, damages and court costs. Any damages, settlement fees or other
consideration received as a result of such suit or action shall belong to the
Initiating Party.
 
If the Initiating Party believes it reasonably necessary, upon written request
the other party shall join as a party to the suit or action, but shall be under
no obligation to participate, except to the extent that such participation is
required as the result of its being a named party to the suit or action. At the
Initiating Party’s written request, the other party shall offer reasonable
assistance to the Initiating Party in connection therewith at no charge to the
Initiating Party. The other party shall have the right to participate and be
represented in any such suit or action by its own counsel at its own expense.
 
The Initiating Party shall not settle, agree to a consent judgment or otherwise
voluntarily dispose of the suit or action without the written consent of the
other party, which consent shall not be unreasonably delayed or withheld.
 
Except as otherwise agreed by the parties in connection with any cost-sharing
arrangement, any recovery realized as a result of litigation described in this
Section 5.5 (whether by way of settlement or otherwise) will be first allocated
to reimbursement of unreimbursed legal fees and expenses incurred by the
Initiating Party, then toward reimbursement of any unreimbursed legal fees and
expenses of the other party, and then the remainder will be distributed by
allocating 50% of such remainder to the Initiating Party and 50% to the party
holding the Patent being the subject of the litigation.
 
 
18 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
5.6
Infringement of Third Party rights

 
Each party shall promptly notify the other in writing of any allegation by a
Third Party that the activity of any of the parties to this Agreement infringes
or may infringe the intellectual property rights of such Third Party. Licensee
shall have the sole right to control any defense of any such claim involving
alleged infringement of Third Party rights by Licensee's activities at its own
expense and by counsel of its own choice, and the Licensors shall have the
right, at their own expense, to be represented in any such action by counsel of
their own choice. Neither party shall have the right to settle any patent
infringement litigation under this Section 5.6 in a manner that diminishes the
rights or interests of the other party without the written consent of such other
party (which shall not be unreasonably withheld unless the rights and interests
would be diminished, restricted, limited or otherwise jeopardized in a material
manner).
 
6.
REGISTRATION OF LICENSE

 
The Licensors hereby authorize Licensee to record the license of LTC Patents
granted under this Agreement (i) as of Effective Date and (ii) on any further
licenses of LTC Patents resulting from Improvements with any competent patent
office of such country in which a LTC Patent is existing. For purposes of such
registration, the parties shall upon request of Licensee promptly execute a
short form license agreement substantially in the form of Appendix 2 hereto,
where applicable, and any other documents reasonably required for this purpose.
 
7.
LICENSEE DUTIES AND COVENANTS

 
7.1
Duty to inform the Licensors

 
Licensee shall at all times have the duty to continuously inform the Licensors
on Improvements made by or on behalf of Licensee (including those made by any
Affiliate or sublicensee) and to any other material event related to Products.
 
7.2
Covenant to commercialize

 
Licensee warrants that during the term of this Agreement it will use its best
efforts, consistent with Licensee's good business judgment reasonably applied,
to ensure timely commercial development, production and early marketing, as well
as successful commercialization and perpetuation of commercialization, of
Product(s) in the Relevant Market. While Licensee warrants that it will utilize
its best efforts to develop, market and commercialize Product(s), Licensee does
not warrant that it will ultimately be successful in marketing or
commercializing any such Product.
 
 
19 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement

8.
REPRESENTATIONS AND WARRANTIES

 
8.1
Mutual representations and warranties

 
Each party represents and warrants for itself to the other that, as of the
Effective Date: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;
(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person or persons executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate action;
and (c) this Agreement is legally binding upon it, enforceable in accordance
with its terms, and does not conflict with any agreement or instrument to which
it is a party or by which it may be bound, nor violate any material law or
regulation of any governmental body or administrative agency having jurisdiction
over it.
 
8.2
Representations and warranties by the Licensors

 
The Licensors represent and warrant to Licensee that, as of the Effective Date:
(a) the Licensors Control the LTC Technology; (b) the Licensors have not
received written notice from any Third Party claiming that manufacture, use or
sale of the Battery Cells infringe the Patents of any Third Party; (c) the
Licensors are not a party to any legal action, suit or proceeding relating to
the Battery Cells; (d) the execution and performance of this Agreement by the
Licensors does not breach, violate, contravene or constitute a default under any
contract to which the Licensors are a party or by which they are bound; (e) the
Licensors have to the best of their knowledge disclosed the LTC Technology
needed by Licensee to exercise and enjoy the license granted hereunder for the
Relevant Market without any restrictions; and that (f) the list of LTC Patents
contained in Appendix 2 to this Agreement is true and complete.
 
8.3
Disclaimer

 
THE INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED
“AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES. To the extent allowed by applicable mandatory
law, NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE TO THE OTHER PARTY
OR ANY AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE REGARDLESS OF THE FACT THAT SUCH PARTY HAS BEEN INFORMED OF THE
POSSIBILITY OF SUCH DAMAGES OR CLAIMS.
 
 
20 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
9.
CONFIDENTIALITY; PUBLICATION

 
9.1
Confidential Information

 
Except to the extent expressly authorized by this Agreement or otherwise agreed
in writing by the parties, each party agrees that, during the term of this
Agreement and for five (5) years thereafter, such party shall keep confidential
and shall not publish or otherwise disclose and shall not use for any purpose
other than as expressly provided for in this Agreement any LTC Technology or
Improvements, Production numbers, royalties and royalty reports and any other
confidential information related to the Products furnished to it and owned by
the other party pursuant to this Agreement ("Confidential Information"). Such
party (the "Recipient") may use such Confidential Information only to the extent
required to accomplish the purposes of this Agreement. The Recipient will use at
least the same standard of care as it uses to protect proprietary or
confidential information of its own to ensure that its employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information. The Recipient will promptly notify the
other parties upon discovery of any unauthorized use or disclosure of the
Confidential Information.
 
9.2
Exceptions

 
Confidential Information shall not include any information which the Recipient
can prove by competent written evidence or relevant records: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the
Recipient, generally known or available; (b) is known by the Recipient at the
time of receiving such information; (c) is hereafter furnished to the Recipient
by a Third Party, as a matter of right and without restriction on disclosure; or
(d) is independently discovered or developed by the Recipient without the use of
Confidential Information of the other party; provided, however, that the
exceptions set forth in the preceding clauses (b) and (d) shall not apply to
Confidential Information that is or becomes licensed to the Recipient under this
Agreement. Notwithstanding the foregoing, any specific combination of items
found in the Confidential Information shall not be deemed to fall within the
foregoing exclusions merely because such combination can be pieced together from
multiple public sources, none of which shows the whole combination, unless the
combination itself is published or available to the general public or are in the
rightful possession of the Recipient.

 
21 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
9.3
Authorized disclosure

 
Each party may disclose Confidential Information of the other party as expressly
permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:
 
(a)
filing or prosecuting Patents as permitted by this Agreement;

 
(b)
prosecuting or defending litigation as permitted by this Agreement;

    
(c)
complying with applicable court orders or governmental authority orders or
regulations;

                    
(d)
disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors or financial institutions or advisors in confidential financing
documents, provided, in each case, that any such Third Party agrees by prior
written agreement to be bound by obligations of confidentiality and non-use,
such obligations of confidentiality to contain a confidentiality period of at
least five (5) years after disclosure of such Confidential Information; and

 
(e)
disclosure to Sub-Licensee(s) in connection with sublicense agreements concluded
in accordance with Section 2.3, provided, that any such Sub-Licensee agrees by
prior written agreement to be bound by confidentiality obligations and non-use
obligations substantially identical and not less onerous than those set forth in
Section 9.1 (except as necessary to enjoy the sublicense).

 
Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Sections
9.3(b) and 9.3(c), it will, except where impracticable, give reasonable advance
notice to the other party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligently as such party
would use to protect its own confidential information, but in no event less than
reasonable efforts. In any event, the parties agree to take all reasonable
action to avoid and/or minimize disclosure of Confidential Information
hereunder. The parties will consult with each other on the provisions of this
Agreement to be redacted in any filings made by the parties with the Securities
and Exchange Commission (or any other relevant agency or body related to a
regulated stock exchange) or as otherwise required by law.

 
22 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
9.4
Publications

 
Licensee shall have the right to publish any papers regarding results and other
information regarding the Products, including oral presentations and abstracts,
however refraining from revealing LTC Technology or Improvements Controlled by
the Licensors that are not in the public domain. Upon publication, Licensee
shall provide the Licensors with a copy of each such publication.
 
9.5
Publicity

 
It is understood that the parties intend to issue a joint press release
announcing the execution of this Agreement, and that each party thereafter may
desire or be required to issue subsequent press releases relating to the
Agreement or activities thereunder. The parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of such press
releases prior to the issuance thereof, provided that a party may not
unreasonably withhold or delay consent to such releases, and that either party
may issue such press releases as it determines, based on advice of counsel, are
reasonably necessary to comply with laws or regulations or for appropriate
market disclosure. In addition, following the initial press release announcing
this Agreement, either party shall be free to disclose, without the other
party’s prior written consent, the existence of this Agreement, the identity of
the other party and those terms of the Agreement which have already been
publicly disclosed in accordance herewith.
 
10.
TERM OF THIS AGREEMENT

 
10.1
Term

 
The term of this Agreement shall be ten (10) years starting at the date of this
Agreement (the "Term"), unless earlier terminated pursuant to Section 11, and
may be extended by Licensee with written notice to the Licensors for an
additional five (5) year period each time, provided that the Licensee, at the
point of such extension notice, is in compliance with its obligations under this
Agreement. Each extension notice shall be given by Licensee not later than six
(6) months prior to the expiration of this Agreement.

10.2
Effects of expiration

 
Upon expiration of this Agreement, all licenses granted that were in effect
immediately prior to such expiration shall survive to the extent the license
stood at the time of expiration on a non-exclusive, perpetual, fully-paid,
royalty-free basis. Expiration of this Agreement shall not relieve the parties
of any obligation accruing prior to such expiration. Except as expressly set
forth elsewhere in this Agreement, the obligations and rights of the parties
under Sections 1, 48, 9, 10.2, 12 and 13 shall survive expiration of this
Agreement.


 
23 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
11.
TERMINATION

 
11.1
Termination for cause

 
(a)           Right to terminate
 
Each party shall have the right to terminate this Agreement upon thirty
(30) days’ prior written notice to the other party upon or after the breach of
any material provision of this Agreement by the other party if the breaching
party has not cured such breach within the thirty-day period following written
notice of termination by the non-breaching party or, if such breach is not
susceptible of cure within such thirty-day period, the breaching party has not
taken appropriate steps to commence such cure during such thirty-day period and
continued to diligently pursue such cure in a manner reasonably assuring such
cure within a reasonable period of time thereafter. In addition, termination
shall not be permitted for a payment breach where the obligation to make payment
is being diligently contested in good faith by appropriate proceedings and any
required payment (including accrued interest) is promptly made following
completion of dispute resolution as contemplated hereby. Any right to terminate
under this Section 11.1(a) shall be stayed and the cure period tolled in the
event that, during any cure period, the party alleged to have been in material
breach shall have initiated dispute resolution in accordance with Section 13.3
with respect to the alleged breach, which stay and tolling shall last so long as
the allegedly breaching party diligently and in good faith cooperates in the
prompt resolution of such dispute resolution proceedings.
 
(b)           Effect of termination for cause by the Licensors
 
Upon termination by the Licensors pursuant to this Section 11.1, all licenses
under Section 2 and other rights granted by the Licensors to Licensee under this
Agreement, including but not limited to Licensee's right to sublicense, shall
terminate and be of no further force or effect, and all other rights granted by
Licensee to the Licensors under this Agreement, including without limitation any
right to receive payments under Sections 3.1 hereof shall terminate and be of no
further force or effect, except as set forth in Section 11.4.
 
(c)           Effect of termination for cause by Licensee
 
Upon termination by Licensee for cause pursuant to this Section 11.1 all
licenses under Section 2 and other rights granted by the Licensors to Licensee
under this Agreement shall remain in full force and effect in accordance with
their respective terms, and all other rights granted by Licensee to the
Licensors under this Agreement, including without limitation any right to
receive future royalty payments under Sections 3.1 hereof shall terminate and be
of no further force or effect, except as set forth in Section 11.5.

 
24 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
11.2
Termination without cause by Licensee

 
Licensee shall have the right to provide termination notice under this Agreement
without reason upon ninety (90) days’ prior written notice to the Licensors.
Upon such termination notice by Licensee under this Section 11.2 all licenses
and other rights granted by the Licensors to Licensee under this Agreement,
including but not limited to Licensee's right to sublicense, shall terminate and
be of no further force or effect, and all other rights granted by Licensee to
the Licensors under this Agreement, including without limitation any right to
receive payments under Sections 3.1 hereof shall terminate and be of no further
force or effect, except as set forth in Section 11.5.
 
11.3
Termination in case of Bankruptcy or Insolvency

 
(a)           Bankruptcy or Insolvency of any party
 
Bankruptcy or Insolvency of any party (the "Bankrupt or Insolvent Party")
constitutes cause for termination of this Agreement in favour of the other
party. Consequently, the other party shall have the right to terminate this
Agreement upon thirty (30) days’ prior written notice to the Bankrupt or
Insolvent Party.
 
(b)           Effects of Bankruptcy or Insolvency of Licensee
 
The termination of this Agreement by the Licensors in case of Bankruptcy or
Insolvency of Licensee has the effects described in Section 11.1(b).
 
(c)           Effects of Bankruptcy or Insolvency of any of the Licensors
 
The termination of this Agreement by Licensee in case of Bankruptcy or
Insolvency of any of the Licensors ("Bankrupt or Insolvent Licensor") has the
effects described in Section 11.1(c).
 
Should Licensee not exercise its right to terminate the Agreement pursuant to
Section 11.3(a) any legal successor of the Bankrupt or Insolvent Licensor (such
as, but not limited to, the receivership, a procurator or any Third Party as
acquirer of the Bankrupt or Insolvent Licensor) ("Legal Successor") shall assume
the rights and duties under this Agreement. Should such Legal Successor
terminate this Agreement, Licensee shall be automatically be deemed to be
granted a non-exclusive, perpetual, worldwide, royalty-free, fully-paid and
sublicensable license to use the LTC Technology and all Improvements Controlled
by the Licensors or any of their Legal Successors as they exist at the time of
such termination.

 
25 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement

All rights and licenses granted under or pursuant to this Agreement by Licensors
to Licensee are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the United States Bankruptcy Code (hereinafter the “Bankruptcy Code”),
licenses or rights to “intellectual property” as defined under the Bankruptcy
Code. Licensors acknowledge that if LTC being one of the Licensors, as a
debtor-in-possession or a trustee in bankruptcy in a case under the Bankruptcy
Code, rejects this Agreement, Licensee may elect to retain its rights under this
Agreement as provided in Section 365(n) of the Bankruptcy Code. The parties
further agree that, in the event of the commencement of any bankruptcy
proceeding by or against LTC under the Bankruptcy Code, Licensee shall be
entitled to retain all of its rights under this Agreement. Licensors agree and
acknowledge that enforcement by Licensee of any rights under Section 365(n) of
the Bankruptcy Code in connection with this Agreement shall not violate the
automatic stay of Section 362 of the Bankruptcy Code and waive any right to
object on such basis. Upon rejection of this Agreement by LTC or the bankruptcy
trustee in a bankruptcy case under the Bankruptcy Code and written request of
Licensee to LTC or the bankruptcy trustee pursuant to Section 365(n) of the
Bankruptcy Code, the Licensors or such bankruptcy trustee (a) shall provide
Licensee with all documentation, work product and other materials that are the
subject of the rights and licenses described in this section, and any
intellectual property otherwise required to be provided to Licensee under this
Agreement that is held by Licensors or such bankruptcy trustee; and (b) shall
not interfere with the rights of Licensee provided in this Agreement to the
materials that are the subject of the rights and licenses described in this
section, including any right to obtain such materials.
 
11.4
Termination pursuant to section [9.5] of the JV Agreement

 
Upon termination of this Agreement pursuant to section [9.5] of the JV
Agreement, all licenses under Section 2 and other rights granted by the
Licensors to Licensee under this Agreement, including but not limited to
Licensee's right to sublicense, shall terminate and be of no further force or
effect, and all other rights granted by Licensee to the Licensors under this
Agreement, including without limitation any right to receive payments under
Sections 3.1 hereof shall terminate and be of no further force or effect, except
as set forth in Section 11.5., and neither Party may claim any damages under
what title ever from another Party as a result of such termination pursuant to
section [9.5] of the JV Agreement.
 
11.5
General effects of termination notices; surviving obligations

 
Termination of this Agreement or of a party’s rights shall not relieve the
parties of any obligation accruing prior to such termination, including any
payment obligation hereunder. Except as expressly set forth elsewhere in this
Agreement, the obligations and rights of the parties under Sections 1, 8, 9,
11.5, 12 and 13 shall survive termination of this Agreement.
 
 
26 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
Within thirty (30) days following the termination of this Agreement, each party
shall destroy or return to the other party any and all Confidential Information
of the other party in its possession, except that the terminating party may
retain such Confidential Information to the extent necessary or useful for the
practice of its surviving license(s) hereunder, and in any event except for one
(1) copy of each item of the other party's Confidential Information which may be
retained in confidential files solely for record purposes.
 
Termination of this Agreement shall not preclude any party from, and nothing
herein shall limit or restrict either party from, claiming any other damages,
compensation or relief that it may be entitled to, unless otherwise set forth in
this Agreement (including without limitation in Section 11.4).
 
12.
INDEMNIFICATION

 
12.1
Indemnification by the Licensors

 
The Licensors hereby agree to save, defend, indemnify and hold harmless Licensee
and its officers, directors and employees, consultants and agents ("Licensee
Indemnitees") from and against any and all losses, damages, liabilities,
expenses and costs, including reasonable legal expense and attorneys’ fees
("Indemnified Losses"), to which any such Licensee Indemnitee may become subject
as a result of any claim, demand, action or other proceeding by any Third Party
to the extent such Indemnified Losses arise directly out of the material breach
by the Licensors of any obligation, representation, warranty, covenant or
agreement made by it under this Agreement, except to the extent such Indemnified
Losses result from the negligence or wilful misconduct of any Licensee
Indemnitee.
 
12.2
Licensee indemnification

 
Licensee hereby agrees to save, defend, indemnify and hold harmless the
Licensors and its Affiliates and its or their officers, directors, employees,
shareholders, consultants and agents ("LTC Indemnitees") from and against any
and all Indemnified Losses, to which any such LTC Indemnitee may become subject
as a result of any claim, demand, action or other proceeding by any Third Party
to the extent such Indemnified Losses arise directly out of (i) a material
breach by Licensee of any representation, warranty, covenant or agreement made
by it under this Agreement, or (ii) the development, manufacture, use, handling,
storage, sale or other disposition of Battery Cells by Licensee or any of its
Affiliates, licensees or sublicensees use of such within a system by a Third
Party, including without limitation any product liability claims related to
Product(s), except to the extent such Indemnified Losses result from the
negligence or wilful misconduct of any LTC Indemnitee.


 
27 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
12.3
Control of defense

 
In the event a Licensee Indemnitee or LTC Indemnitee (as the case may be) seeks
indemnification under Section  12.2 or 12.3, it shall inform the other party
(the "Indemnifying Party") of a claim as soon as reasonably practicable after it
receives notice of the claim, shall permit the Indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration), and shall cooperate as requested
(at the expense of the Indemnifying Party) in the defense of the claim, provided
that the Indemnifying Party shall not settle any such claim without the prior
written consent of any affected LTC Indemnitee or Licensee Indemnitee (as the
case may be), if such settlement contains any admission of fault of such
Licensee Indemnitee or LTC Indemnitee (as the case may be).
 
13.
GENERAL PROVISIONS

 
13.1
No implied licenses

 
No right or license under the LTC Technology is granted or shall be granted by
implication. All such rights or licenses are or shall be granted only as
expressly provided in the terms of this Agreement. The Licensors hereby
expressly reserve the right to practice, and to grant licenses under, the LTC
Technology for any and all purposes other than the specific purposes for which
Licensee has been granted an exclusive license under this Agreement.
 
13.2
Governing law

 
This Agreement and all disputes including those concerning any statute of
limitations, set-off claims, tort claims, contractual and non-contractual claims
and interest claims, shall be governed by the laws of Switzerland, excluding its
conflict of laws rules.
 
13.3
Arbitration

 
Any disputes, controversy or claim arising under, out of or relating to this
Agreement, its valid conclusion, binding effect, interpretation, performance,
breach or termination, including tort claims, shall be exclusively referred to
and resolved under the Swiss Rules of International Arbitration of the Swiss
Chambers of Commerce (SCC) in force on the date when the Notice of Arbitration
is submitted in accordance with these Rules. The arbitration tribunal shall
consist of three (3) arbitrators. The Licensee shall appoint one arbitrator and
the Licensors will jointly appoint one arbitrator. The two arbitrators so
appointed shall designate a third arbitrator who shall act as the presiding
arbitrator of the arbitral tribunal. Failing such designation, the SCC shall
appoint the presiding arbitrator. The arbitration shall be conducted in the
English language and shall take place in Zug, Switzerland. The arbitration award
shall be final and binding on the Parties and the tribunal shall decide on the
allocation of costs and expenses incurred by the Parties in connection with such
proceedings.
 
 
28 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
Notwithstanding the preceding paragraph, either party may seek for and enforce
preliminary and injunctive measures in any court having jurisdiction.
 
13.4
Relationship between the parties

 
The parties’ relationship, as established by this Agreement, is solely that of
independent contractors. This Agreement does not create any partnership, joint
venture or similar business relationship between the parties. Neither party is a
legal representative of the other party and neither party can assume or create
any obligation, representation, warranty or guarantee, express or implied, on
behalf of the other party for any purpose whatsoever.
 
13.5
Non-waiver

 
The failure of a party to insist upon strict performance of any provision of
this Agreement or to exercise any right arising out of this Agreement shall
neither impair that provision or right nor constitute a waiver of that provision
or right, in whole or in part, in that instance or in any other instance. Any
waiver by a party of a particular provision or right shall be in writing, shall
be as to a particular matter and, if applicable, for a particular period of time
and shall be signed by such party.
 
13.6
Assignment

 
Except as expressly provided hereunder, neither this Agreement nor any rights or
obligations hereunder may be assigned or otherwise transferred by either party
without the prior written consent of the other party (which consent shall not be
unreasonably delayed or withheld). Any assignment not in accordance with this
Section 13.6 shall be void.
 
13.7
No Third Party beneficiaries

 
This Agreement is neither expressly nor impliedly made for the benefit of any
party other than those executing it.
 
13.8
Severability

 
If, for any reason, any part of this Agreement is adjudicated invalid,
unenforceable or illegal by a court of competent jurisdiction, then such
adjudication shall not, to the extent feasible, affect or impair, in whole or in
part, the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.
 
 
29 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
13.9
Notices

 
Any notice to be given under this Agreement must be in writing and delivered
either in person, by any method of mail (postage prepaid) requiring return
receipt, or by overnight courier or facsimile confirmed thereafter by any of the
foregoing, to the party to be notified at its address(es) given below, or at any
address such party has previously designated by prior written notice to the
other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, three (3) days after
the date of postmark; or (c) if delivered by overnight courier, the next
business day the overnight courier regularly makes deliveries.
 
If to Licensee, notices must be addressed to:
   
[l] AG
c/o Grant Thornton Wirtschaftsprüfung AG, Baarerstrasse 2, 6300 Zug, Switzerland
Attention: [insert name]
Facsimile: [insert number]
 
With a copy to (which copy shall not constitute notice):
   
Blum&Grob Attorneys at Law Ltd
Neumühlequai 6
CH-8021 Zurich, Switzerland
Attention: Mr. Ralf Rosenow
Facsimile: +41 58 320 0001
 
And with a copy to (which copy shall not constitute notice):
   
Allen & Overy LLP
Apollolaan 15
1077 AB  Amsterdam, the Netherlands
Attention: Mr. Johan Kleyn
Facsimile: +31 20 674 1034
 
If to the Licensors, notices must be addressed to:
   
Lithium Technology Corporation
10379B Democracy Lane
Fairfax, VA  22030, USA
Attention:  Mr. Tim Ryder, CFO
Facsimile: +1 703-865-8888
 
and


 
30 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement



 
GAIA Akkumulatorenwerke GmbH
Montaniastrasse 17
D-99734 Nordhausen, Germany
Attention: [Mr. Theo Kremers]
Facsimile: [+31 847 234874]
 
and
 
Dilo Trading AG
Gubelstrasse 19
CH-6300 Zug, Switzerland
Attention: [Mr. Theo Kremers]
Facsimile: [+31 847 234874]
 
With a copy to (which copy shall not constitute notice):
   
Allen & Overy LLP
Apollolaan 15
1077 AB  Amsterdam, the Netherlands
Attention: Mr. Johan Kleyn
Facsimile: +31 20 674 1034

 
In the event of a change of notice address, recipient or both, a party shall
provide the other party written notice pursuant to this Section 13.9 setting
forth the new address and/or recipient, as appropriate.
 
13.10
Force majeure

 
Except for the obligation to make payment when due, each party shall be excused
from liability for the failure or delay in performance of any obligation under
this Agreement by reason of any event beyond such party’s reasonable control
including but not limited to Acts of God, fire, flood, explosion, earthquake, or
other natural forces, war, acts of terrorism, or any other event similar to
those enumerated above. Such excuse from liability shall be effective only to
the extent and duration of the event(s) causing the failure or delay in
performance and provided that the party has not caused such event(s) to occur.
Notice of a party’s failure or delay in performance due to force majeure must be
given to the other party promptly after its occurrence. All delivery dates under
this Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure. In no event shall any party be required to
prevent or settle any labour disturbance or dispute.
 
13.11
Interpretation

 
All references to days in this Agreement shall mean calendar days, unless
otherwise specified. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.
 
 
31 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement
 
13.12
Counterparts

 
This Agreement may be executed in two or more counterparts and via facsimile or
electronically, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.
 
In Witness Whereof, the parties have executed this License Agreement as of the
date first above written.
 
**
 
[Signatures to follow on the next page]

 
32 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement

Licensors:
 
Lithium Technology Corporation
 
 
Name
Its
 
 
Name
Its
 



 
 
GAIA Akkumulatorenwerke GmbH
 
 
Name
Its
 
 
Name
Its
 



 
 
Dilo Trading AG
 
 
Name
Its
 
 
Name
Its
 



 
 
Licensee:
 
[l] AG
 
 
Name
Its
Date
 
Name
Its
Date

 
 
33 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement

Appendix 1
 
LTC Patents

 
34 | 35

--------------------------------------------------------------------------------

 
ANNEX B: Agreed Form of License Agreement

Appendix 2
 
Short Form License Agreement
 
(pursuant to Section 6)
 


 


 
t
 
(pursuant to Section 6)
 
 
35 | 35
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX C: Form of License Agreement

 
License Agreement
 
by and among
 
 
Frazer Nash Research Limited
 
 
on one hand
 
 
and
 
[l] AG
 
 
a joint venture company of Lithium Technology Corporation, Inc.
and Cicco Holding AG


on the other hand
 
dated [l] 2011
 
 
Confidential
 

 
 

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

CONTENT
 
1.
DEFINITIONS
6
     
2.
GRANT OF LICENSE
10
         
2.1
License grants
10
         
2.2
Provision of FN Technology and Improvements to Licensee
11
         
2.3
Conditions for sublicensing
12
     
3.
PAYMENT OBLIGATIONS AND PAYMENT PROVISIONS
12
         
3.1
Royalties
12
         
3.2
Accrued royalty payments
13
         
3.3
Payment and reports
13
         
3.4
Manner and place of payment
13
         
3.5
Value added tax ("VAT")
14
         
3.6
Income tax withholding
14
         
3.7
Records, audits, adjustments
14
         
3.8
Late payments
15
     
4.
R&D SUPPORT AND SUPPLY BY LICENSORS
15
         
4.1
R&D Support
15
         
4.2
Supply of Application Specific Integrated Circuit (“ASIC”)
16
     
5.
INTELLECTUAL PROPERTY
16
         
5.1
Ownership of Improvements
16
         
5.2
Patent prosecution and maintenance
16
         
5.3
Assignment
16
         
5.4
Cooperation of the Parties
17
         
5.5
Infringement by Third Parties
17
         
5.6
Infringement of Third Party rights
18
     
6.
REGISTRATION OF LICENSE
18
     
7.
LICENSEE DUTIES AND COVENANTS
19
         
7.1
Duty to inform the Licensors
19
         
7.2
Covenant to commercialize
19




 
2 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement



8.
REPRESENTATIONS AND WARRANTIES
19
         
8.1
Mutual representations and warranties
19
         
8.2
Representations and warranties by the Licensors
19
         
8.3
Disclaimer
20
     
9.
CONFIDENTIALITY; PUBLICATION
20
         
9.1
Confidential Information
20
         
9.2
Exceptions
21
         
9.3
Authorized disclosure
21
         
9.4
Publications
22
         
9.5
Publicity
22
     
10.
TERM OF THIS AGREEMENT
23
         
10.1
Term
23
         
10.2
Effects of expiration
23
     
11.
TERMINATION
23
         
11.1
Termination for cause
23
         
11.2
Termination without cause by Licensee
24
         
11.3
Termination in case of Bankruptcy or Insolvency
24
         
11.4
Termination pursuant to section [9.5] of the JV Agreement
26
         
11.5
General effects of termination notices; surviving obligations
26
     
12.
INDEMNIFICATION
26
         
12.1
Indemnification by the Licensors
26
         
12.2
Licensee indemnification
27
         
12.3
Control of defense
27
     
13.
GENERAL PROVISIONS
27
         
13.1
No implied licenses
27
         
13.2
Governing law
28
         
13.3
Arbitration
28
         
13.4
Relationship between the parties
28
         
13.5
Non-waiver
28
         
13.6
Assignment
29




 
3 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement




 
13.7
No Third Party beneficiaries
29
         
13.8
Severability
29
         
13.9
Notices
29
         
13.10
Force majeure
30
         
13.11
Interpretation
31
         
13.12
Counterparts
31




 
4 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

License Agreement


between


Frazer Nash Research Limited
Mytchett Place, Mytchett, Surrey GU16 6DQ, United Kingdom


on one hand


(hereinafter each referred to as "FN" or "Licensors")


and


[l] AG
c/o Grant Thornton Wirtschaftsprüfung AG, Baarerstrasse 2, 6300 Zug, Switzerland
a joint venture company of Lithium Technology Corporation, Inc. and Cicco
Holding AG, domiciled in Zug, Switzerland


on the other hand


(hereinafter referred to as "Licensee")


 
 

--------------------------------------------------------------------------------


WHEREAS,


(A)
Cicco Holding AG, an Affiliate of FN entered into a Joint Venture Agreement with
GAIA Holding B.V. (hereinafter "LTC") on March 30, 2011 (hereinafter "JV
Agreement"), to which this Agreement in agreed form was attached;



(B)
As agreed in the JV Agreement, Licensee was founded as of [DATE]. Licensee aims
at combining for the mutual benefit of FN and LTC their respective Technologies
and related Know-How for the design, production, marketing and sale of Battery
Packs and CEMS (both as defined below) for use and sale to the Relevant Market
(as defined below);



(C)
As of the date hereof, Licensee shall execute the LTC License Agreement (as
defined below) with LTC with regard to the LTC Technology (as defined below);



(D)
The Licensors own or have otherwise access to patented and/or proprietary
technologies, know-how, software and intellectual property rights for the
manufacturing, production and use of Battery Management System, Charger and
DC-DC Converter (as defined below);


 
5 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

(E)
Licensee desires to obtain, and the Licensors are willing to grant to Licensee a
license under the FN Technology (as set out below) subject to the terms and
conditions hereof.



NOW, THEREFORE, for and in consideration of the premises, mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereby agree as follows:


 
 

1.
DEFINITIONS



For the purpose of this Agreement (including its Appendices and the foregoing
recitals) and unless the context indicates otherwise, capitalised terms shall
have the meanings and definitions respectively assigned to them hereinafter. The
plural shall include the singular and vice-versa.


1.1
"Accrued Royalties" shall bear the meaning provided in Section 3.2.



1.2
"Affiliate" shall mean, with respect to either party: (i) an entity which
controls, directly or indirectly, such party or (ii) an entity, which, directly
or indirectly, is under common control with such party, whereby "control" as
used in this Section shall mean with respect to any person (a) the possession,
directly or indirectly, of the power to direct or cause to direct the board or
the management of such person through the ownership of voting shares or other
rights, by contract or other-wise, or (b) the ownership, directly or indirectly,
of a majority of the voting shares or equity interests in such person. For the
purpose of this Agreement, Licensee shall not be considered an Affiliate of FN
as long as FN, directly or indirectly, does not hold more than fifty percent
(50%) of Licensee's share capital.



1.3
"Appendix" shall mean an appendix to this Agreement.



1.4
"Bankruptcy" shall mean the bankruptcy brought by an insolvent debtor party
(voluntary bankruptcy) or forced by court orders issued on a creditors' petition
(involuntary bankruptcy) and shall further mean any composition proceedings,
agreements with creditors regarding the assignment of substantially all of the
assets (extrajudicial composition agreements) as well as any other form of
re-organisation affecting all or substantially all of the creditors or assets of
a party.    


 
6 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

1.5
"Battery Cells" shall mean the battery cells using lithium-ion polymer or such
other electro-chemical composition and/or material(s) using or applying all or
any part of the LTC Technology for the use in Relevant Market.



1.6
"Battery Pack" shall mean a collection of Battery Cells, arranged in one or more
enclosures and electrically connected to form one or more energy storage
device(s) with the appropriate Battery Management System, cooling system and
essential electrical switch gear using or applying all or any part of the FN
Technology and the LTC Technology for the use in the Relevant Market. A
collection of more than one Battery Pack shall be referred to as Battery Packs.



1.7
"Battery Management System" shall mean the battery management system proprietary
to FN consisting of (1) a micro-card and (2) an appropriate number of slave
communication-bus. The micro-card interfaces with the vehicle CAN-bus and to the
slave communication-bus with measurement and control functionality. Each slave
manages 4 to 12 individual battery cells module providing cell and temperature
measurement in addition to balancing functionality.



1.8
"Charger" shall include both on-board and off-board chargers and shall mean an
electronic assembly able to convert electrical energy from a connected
alternating current mains supply into a suitable direct current (DC) form to
charge a battery to which it is connected. The Charger is able to operate at
unity power factor and includes an electronic communications facility allowing
monitoring of the battery during charge, helping ensure safe and reliable
operation.



1.9
"Complete Energy Management System(s)" or "CEMS" shall mean the combination of
components including but not necessarily limited to Battery Pack(s), DC-DC
Converter(s) and Charger(s) arranged together to form an energy supply and
storage system using or applying all or any part of the FN Technology and the
LTC Technology for the use in the Relevant Market.



1.10
"Confidential Information" shall have the meaning provided in Section 9.1.



1.11
"Control" or "Controlled" shall mean, with respect to any Know-How, Patents or
other intellectual property rights, possession by a party of the ability
(whether by ownership, license or otherwise) to grant access to, to grant use
of, or to grant a license or a sublicense of or under such Know-How, Patents or
intellectual property rights without violating the terms of any agreement or
other arrangement with any Third Party.



1.12
"Country" shall mean the place where the Battery Cells or CEMS are Produced (and
thus where the royalty accrues).



1.13
"DC-DC Converter" shall mean an efficient electronic device able to convert
direct current (DC) electrical energy supplied at a high voltage into a lower DC
voltage for use in conjunction with conventional automotive 12V systems. The
unit provides electrical isolation between the two DC systems as well as an
electronic communications facility allowing the device to communicate with other
vehicle systems.


 
7 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

1.14
"Decision Period" shall have the meaning provided in Section 5.5.



1.15
"Effective Date" shall mean the date this Agreement enters into force, namely
[DATE].



1.16
"FN Patents" shall mean all Patents covering any part of the FN Technology or
Improvements Controlled by FN. As per the Effective Date, the parties
acknowledge that there are no FN Patents in existence. The parties agree that
any FN Patents being filed or granted during the term of this Agreement, such FN
Patents are to be listed in Appendix 1, which Appendix 1 shall be updated upon
development of further FN Patents during the term of this Agreement.



1.17
"FN Technology" includes the Know-How, the FN Patents from time to time (if any)
as well as all technologies, software and intellectual property rights, patented
or proprietary Controlled by FN as of the Effective Date, which are relevant,
necessary or useful for the development, manufacturing, production, assembly or
use of Battery Management Systems, Battery Packs or CEMS.



1.18
"Improvement" shall mean any further development, improvement or invention in
connection with Battery Management Systems, Battery Packs or CEMS, whether
patentable or not, related to the FN Technology and developed after the
Effective Date.



1.19
"Indemnified Losses" shall have the meaning provided in Section 12.1.



1.20
"Insolvency" shall mean the state in which liabilities or debts of a party, as
they become due for payment, exceed the party's liquid assets and short term
revenues and such state prevails over an extended period of time, provided that
during a cure period of thirty (30) days such Insolvency is not cured. For the
purpose of this Agreement, Insolvency shall also be considered to be present if
a party accumulates debt enforcement proceedings as visible in an extract from
the register of the debt collection and bankruptcy office (or equivalent
register).  



1.21
"Know-How" shall mean data, knowledge and information, including all tangible
and intangible techniques, technology, practices, trade secrets, methods,
know-how, skill, experience, analytical and quality control data, results that
are necessary or useful for the discovery, manufacture, development or
commercialization of the Products.




 
8 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

1.22
"LTC" shall mean Lithium Technology Corporation, a Delaware corporation, USA.



1.23
"LTC License Agreement" shall mean the License Agreement dated the same date as
this Agreement between Licensee and LTC and certain of its Affiliates regarding
the LTC Technology.



1.24
"LTC Patents" shall mean all Patents covering any part of the LTC Technology or
Improvements Controlled by LTC or any of its Affiliates. The LTC Patents as per
the Effective Date are listed in an appendix to the LTC License Agreement.



1.25
"LTC Technology" shall mean the Know-How, the LTC Patents as well as all
technologies, software and intellectual property rights, patented or proprietary
Controlled by LTC and/or its Affiliates as of the Effective Date, which are
relevant and necessary for the development or manufacturing of Battery Cells.
The LTC Technology as per the Effective Date is defined in the LTC License
Agreement.



1.26
"Majority Counterparties" means the direct or indirect owners of a majority of
the voting shares or equity interests in the Third Party that are not owned by
Licensee.



1.27
"Licensee Patents" shall have the meaning provided in Section 5.3.



1.28
"Patent Rights" or "Patents" shall mean (a) patents, re-examinations, reissues,
renewals, extensions, supplementary protection certificates, and term
restorations, and (b) pending applications for patents, including, without
limitation, provisional applications, continuations, continuations-in-part,
divisional and substitute applications, including, without limitation,
inventors’ certificates, and foreign counterparts thereof.



1.29
"Permitted Sub-Licensee" shall mean any Third Party in which the Licensee owns,
directly or indirectly, at least 25% of the voting shares or equity interests of
such Third Party, provided always that such Third Party is not a Prohibited
Entity.



1.30
"Produced" shall have the meaning provided in Section 3.1, and "Production"
shall have the equivalent meaning.



1.31
"Products" shall mean Battery Packs and CEMS.



1.32
"Prohibited Entity" means a Third Party that is not organized in the Specified
Territory; provided, that a Third Party that is not organized in the Specified
Territory shall not be deemed a Prohibited Entity if either (i) the Majority
Counterparties are organized in the Specified Territory and agree to indemnify
the Licensee for any breach of the sublicense by such Third Party or (ii) the
Majority Counterparties have not been publicly accused of violating the
intellectual property rights of licensors or sublicensors in any material
respect within the last 2 years.




 
9 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

1.33
"Relevant Market" shall mean the automotive industry and any other industry in
which mass volume application of CEMS and/or Battery Packs is possible and/or
commercially feasible.



1.34
"Section" means a section of this Agreement.



1.35
"Specified Territory" means any of the United States of America, the European
Union, Japan, South Korea, Australia, New Zealand, India, Brazil, Mexico,
Canada, UAE, Turkey, Switzerland, South Africa and Malaysia and any other
country as from time to time mutually agreed in writing.



1.36
"Sub-Licensee" shall mean any Permitted Sub-Licensee as well as any Third Party
with which Licensee has entered into a sub-license agreement under Section 2.3
with the prior consent of the Licensors.



1.37
"Suit Notice" shall have the meaning provided in Section 5.5.



1.38
"Technology" comprises the FN Technology and the LTC Technology.



1.39
"Term" shall have the meaning provided in Section 10.



1.40
"Territory" shall mean all countries and territories of the world.



1.41
"Third Party" shall mean an entity or person other than a party to this
Agreement and their respective Affiliates, if any.



 
 

2.
GRANT OF LICENSE

 
 

2.1
License grants



(a)
FN Technology as of Effective Date



Subject to the terms and conditions of this Agreement, the Licensors hereby
grant to Licensee an exclusive, royalty-bearing, sublicensable license (subject
to Section 2.3) of the FN Technology to develop make, have made, use, export and
import Battery Management System, Charger and DC-DC Converter solely to develop,
make, have made, use, sell, have sold, offer for sale, market, export and import
Products in the Relevant Market.



 
10 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

For the avoidance of any doubt it is hereby clarified that the license to the FN
Technology granted to Licensee under this Section 2.1 includes the right of
Licensee to manufacture Battery Management System, Charger and DC-DC Converter,
but any such items manufactured under the license may only and exclusively be
used for the manufacturing and commercialisation of Products and may not be sold
to Third Parties for any other purpose unless with express written approval from
the Licensor and subject to mutually agreed commercial terms and conditions.


The Licensors shall be entitled to continue to use the FN Technology for the
development, manufacturing and production of Battery Management Systems and CEMS
and to license the FN Technology and Improvements subject to Section 2.1(b) for
all applications outside the Relevant Market.


(b)
Improvements Controlled by the Licensors



Subject to the terms and conditions of this Agreement, the Licensors hereby
grant to Licensee an exclusive, royalty-bearing, sublicensable license of any
Improvements (including any FN Patents covering such Improvements) to develop,
make, have made, use, export and import Battery Management System, Charger and
DC-DC Converter solely to develop, make, have made, use, sell, have sold, offer
for sale, market, export and import Products in the Relevant Market.


For the avoidance of doubt, it is hereby clarified that the license granted
under this Section 2.1(b) shall automatically comprise any and all Improvements
without any action by either party or other requirement. Any such Improvements
shall be communicated (orally or in writing) from the respective Licensor to
Licensee as promptly as reasonable and provided pursuant to Section 2.2.


2.2
Provision of FN Technology and Improvements to Licensee



For the purpose of providing the FN Technology in existence on the Effective
Date, the parties hereto agree that a CD-Rom shall be produced by the Licensors,
containing a all FN Technology up to the Effective Date. A copy of such CD-Rom
shall be maintained by Licensee in confidential files as record for the licensed
FN Technology.


The Parties expressly agree that any and all Improvement(s) Controlled by the
Licensors shall, to the extent not in the public domain and not previously
provided to Licensee, continuously be communicated to Licensee upon development,
but in any case at the latest thirty (30) days after such development. In case
of development of new FN Patents the Licensors shall accordingly amend Appendix
1 to this Agreement and shall provide Licensee with such amendment at the latest
within thirty (30) days after the filing of each new FN Patent.


All of the activities contemplated by this Section 2.2 shall be conducted by the
Licensors at no cost to Licensee.



 
11 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

2.3
Conditions for sublicensing



The license grant under Sections 2.1 and 2.2 comprises the right to sublicense
to Permitted Sub-Licensees all or any part of the licensed rights, such as, but
not limited to the development and manufacturing of Battery Management System,
Charger and DC-DC Converter, but solely for the purpose to develop, make, have
made, use, sell, have sold, offer for sale, market, export and import Products,
for any part of the Territory.


Any agreement entered into by Licensee with a Permitted Sub-Licensee granting a
sublicense under this Section 2.3 shall contain such provisions as are necessary
or required to ensure that Licensee's sublicense(s) do not exceed the scope of
the license granted by the Licensors to Licensee hereunder and to ensure full
compliance with the obligations of Licensee towards the Licensors under this
Agreement, including without limitation the provisions of Sections 3.3 (royalty
payment and reports), 3.7 (records, audits and adjustments), 4 (intellectual
property rights), 7 (duties and covenants), 9 (confidentiality; publication) and
the provisions related to term and termination in Sections 10 and 11 required to
ensure the enforceability of these provisions in this Agreement also after such
sublicense(s) have been granted by Licensee. For the avoidance of any doubt, it
is hereby explicitly acknowledged and agreed that any sublicense to be granted
by Licensee to a Third Party shall not contain the right to further sublicense
to any Third Party without the explicit prior written consent of the Licensors.


Any sub-license from the Licensee to a Third Party which is not a Permitted
Sub-Licensee shall require the prior consent by the Licensors.


The Licensee, upon conclusion of a sublicensing agreement with a Sub-Licensee,
shall provide the Licensors with a full copy of the sublicense agreement.




3.
PAYMENT OBLIGATIONS AND PAYMENT PROVISIONS



 
3.1
Royalties



In consideration of the license granted hereunder Licensee shall pay to the
Licensors during the term of this Agreement royalties as follows:


 
(i)
for each Battery Pack Produced by Licensee or its Affiliates or any Sub-Licensee
a royalty in the amount of [         *         ; and



 
(ii)
for each CEMS Produced by Licensee or its Affiliates or any Sub-Licensee a
royalty in the amount of [         *         ].

 
* This information has been omitted and will be filed separately with the United
States Securities and Exchange Commission.

 
12 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

A Battery Pack or CEMS shall be deemed "Produced" (and "Production" of a Battery
Pack or a CEMS shall be deemed to have occurred) hereunder upon the earlier of
(i) such Battery Pack or CEMS being ready for sale and (ii) such Battery Pack or
CEMS being approved/released for sale or further processing. For the avoidance
of doubt, the royalties hereunder shall become due not only upon an actual sale
of a Product to occur, but already when the Production of such Product is
completed and has passed the end of Production quality check for further use or
sale.


For the further avoidance of doubt it is hereby clarified that the royalties
under (i) and (ii) above shall become due cumulatively, i.e. both royalties
shall be payable when Battery Packs in a subsequent manufacturing step are
included in a CEMS Produced.


3.2
Accrued royalty payments



The Parties agree that the payment of the royalties under Section 3.1 shall
initially be suspended for a period of eighteen (18) months from the Effective
Date. During such period of time, royalties earned by the Licensors pursuant to
Section 3.1 shall be reported to the Licensors under Section 3.3 and recorded in
the books of Licensee, but such accrued amount of royalties ("Accrued
Royalties") shall become due and payable to the Licensors only within thirty
(30) days after the expiration of the eighteen (18) months period.


The Accrued Royalties shall carry an annual interest rate of the minimum
required rate (if and to the extent required by any applicable law or
regulation) from the date of accrual until actual payment is effected. Licensee
shall be entitled at any point in time to pay Accrued Royalties or any part
thereof to the Licensors earlier than after the expiration of the eighteen (18)
month period.


3.3
Payment and reports



The royalties under Section 3.1 shall be calculated and reported on a
Product-by-Product and Country-by-Country basis. Subject to Section 3.2, all
such payments shall be made within sixty (60) calendar days after the end of
each calendar quarter.


Reports regarding Production output on a Product-by-Product basis (i.e. Battery
Packs and CEMS) and Country-by-Country basis (if Production occurs in different
countries) as well as the amount of royalty payable thereon in accordance with
this Agreement shall be reported by Licensee on a monthly basis within ten (10)
days after the end of each calendar month.


3.4
Manner and place of payment



Royalties for Battery Packs and CEMS Produced according to Section 3.1 shall be
payable in United States Dollars (USD). All payments owed under this Agreement
shall be made to all Licensors by wire transfer to a bank account designated in
writing by the Licensors from time to time. Licensee shall have no obligation to
separate payments of royalties amongst the Licensors.



 
13 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

3.5
Value added tax ("VAT")



The payments to be made under this Agreement do not include any VAT (or
equivalent sales or turnover tax; together hereinafter "VAT"). The parties shall
cooperate with each other using their reasonable best efforts to ensure that the
transactions hereunder are not subject to VAT. If nevertheless VAT is levied and
it cannot be settled by filing a notification instead of paying the VAT, VAT
shall be added to the applicable payment and it shall be paid by Licensee in
addition to the respective royalty amount shown in the respective reports. If
VAT is payable, the parties shall reasonably cooperate with each other to allow
to the extent possible under applicable laws and regulations recovery of any
such VAT paid.


3.6
Income tax withholding



If provision is made in any law or regulation of any country for withholding of
taxes of any type, levies or other charges applicable to any royalty or other
amounts payable under this Agreement to the Licensors, then Licensee shall
promptly pay such tax, levy or charge for and on behalf of the Licensors to the
proper governmental authority, and shall promptly furnish the Licensors with
receipt of such payment. Licensee shall be entitled to deduct any such tax, levy
or charge actually paid from royalty or other payment due to the Licensors. Each
party agrees to reasonably assist the other party in claiming exemption from
such deductions or withholdings under double taxation or similar agreements or
treaties from time to time in force and in minimizing the amount required to be
so withheld or deducted. If any such withholding of taxes is required, the
parties shall cooperate with each other to allow to the extent possible under
applicable laws and regulations recovery of any such taxes withheld and paid.
 
3.7
Records, audits, adjustments


Licensee shall keep, and shall cause its Affiliates to keep, complete and
accurate records pertaining to the Production output for Battery Packs and CEMS
Produced in sufficient detail, including with regard to such information from
the auditing of the respective records of any sublicensees and/or any Third
Party involved in the Production of Product, to permit the Licensors to confirm
the accuracy of all royalty reported and due hereunder. Records will include, at
a minimum, production master files, product numbers, description and the date of
production and approval for sale or further processing, all on a
Product-by-Product and Country-by-Country basis.


The Licensors shall have the right to cause an independent, certified public
accountant to audit such records, including (but not limited to) the records and
audit records on Production output of any sublicensees and/or any Third Parties
involved in the Production of Products, to confirm the Production output and
royalty payments for a period covering the greater of (i) the preceding three
(3) years or (ii) the period required by applicable law. Such audit rights may
be exercised no more than once per calendar year during normal business hours
upon reasonable prior written notice to Licensee. The Licensors shall bear the
full cost of such audit unless such audit discloses an underpayment by Licensee
of more than five percent (5%) of the amount of royalty due under this Agreement
during the audited period, in which case, Licensee shall bear the full cost of
such audit, and Licensee shall promptly remit to the Licensors such cost
together with the amount of any underpayment, plus interest calculated in
accordance with Section 3.8.



 
14 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

3.8
Late payments



In the event that any payment due hereunder is not made when due, the payment
shall accrue interest from the date due at an annual the rate of five percent
(5%) of the due amount; provided, however, that such rate shall in no event
exceed the maximum annual interest rate imposed by any applicable law or
regulation (if any). The payment of such interest shall not limit a party from
exercising any other rights it may have as a consequence of the lateness of any
payment.




4.
R&D SUPPORT AND SUPPLY BY LICENSORS



4.1
R&D Support



Licensors undertake to provide the Licensee with such support in research and
development that may be reasonably requested by Licensee to fully enjoy the
license granted by Licensors hereunder. The purpose of such support in the
conduct of its business (including without limitation) shall in particular be
that Licensee may fully exploit the FN Technology in connection with the LTC
Technology licensed to Licensee under the LTC License Agreement for the
successful development, improvement, manufacturing, marketing and sale of
Products.


Such support from Licensors shall be free of charge and in particular include
but not be limited to:


 
(i)
access to qualified personnel of Licensors involved and knowledgeable in the
research and development activities for Battery Management System, Charger and
DC-DC Converter;



 
(ii)
access to qualified personnel of Licensors involved and knowledgeable in the
manufacturing of Battery Management System, Charger and DC-DC Converter in order
to allow Licensee to set-up and improve mass manufacturing facilities for the
manufacturing of Battery Management System, Charger and DC-DC Converter in
accordance with the license granted hereunder;




 
15 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

 
(iii)
access to all information and documentation and other material as reasonably
requested by Licensee to enjoy the license granted hereunder.



The parties undertake to cooperate with each other during the term of this
Agreement to implement the support from Licensors to Licensee pursuant to this
Section 4.1. In particular and without limitation of the generality of the
provisions herein above, Licensors undertake to support and assist Licensee in
the planning, setting-up and operation of a mass production facility for Battery
Packs, CEMS and/or Products as determined by Licensee.


4.2
Supply of Application Specific Integrated Circuit (“ASIC”)



The parties understand and acknowledge that Licensee, to be in a position to
enjoy the license granted hereunder, depends on continuous supply of ASICs
required for the manufacturing of Battery Management System, Charger and DC-DC
Converter subject to mutually agreed commercial terms.




5.
INTELLECTUAL PROPERTY



5.1
Ownership of Improvements



The Licensors shall own and correspondingly have all right to patent (if
patentable) all Improvements developed by the Licensors or Licensee under this
Agreement in their own name, however, subject to the license grant under Section
2.1(b). Any Patents so filed by the Licensors in their own name shall become FN
Patents and shall be added to Appendix 1 pursuant to Section 1.23.


5.2
Patent prosecution and maintenance



The Licensors shall have the first right (but not the obligation) to prepare,
file, prosecute and maintain all FN Patents at the sole expense of the
Licensors. The Licensors shall provide Licensee with a reasonable opportunity to
review drafts of proposed patent office submissions with respect to FN Patents
that claim the manufacture, use or sale of Products being developed or
commercialized by Licensee, if appropriate, depending on the contents of the
submission. The Licensors shall consider in good faith the requests and
suggestions of Licensee with respect to strategies for filing and prosecuting
such FN Patents and shall keep Licensee informed of any progress with regard
thereto.


5.3
Assignment



If the Licensors are no longer interested in prosecuting or maintaining any of
the FN Patents, then the Licensors shall notify Licensee thereof. If Licensee
asks for an assignment of any such FN Patents, then the Licensors shall assign
such FN Patents to Licensee free of any charge, provided that Licensee shall
bear the costs for such assignments. All Patent rights so assigned from the
Licensors to Licensee shall become Licensee Patents.



 
16 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

5.4
Cooperation of the Parties



Each party agrees to cooperate fully in the preparation, filing, prosecution and
maintenance of any FN Patents under this Agreement and, subject to the terms of
this Agreement in the obtaining and maintenance of any patent extensions,
supplementary protection certificates with respect to any such FN Patent. Such
cooperation includes, but is not limited to with regard to Licensee: (a)
executing all papers and instruments, or requiring its employees or contractors,
to execute such papers and instruments, so as to effectuate the ownership of
Improvements in the Licensors set forth in Section 5.1, and FN Patents claiming
or disclosing such Improvements, and to enable the Licensors to apply for and to
prosecute patent applications in any country; and (b) promptly informing the
Licensors of any matters coming to Licensee's attention that may affect the
preparation, filing, prosecution or maintenance of any such patent applications.


5.5
Infringement by Third Parties



Each party shall promptly provide written notice to the other party during the
term of this Agreement of any known infringement or suspected infringement by a
Third Party of any FN Patents, and shall provide the other party with all
evidence in its possession supporting such infringement or unauthorized use or
misappropriation.


Within a period of ninety (90) days after either party provides or receives such
written notice with respect to FN Patents ("Decision Period"), Licensee, in its
sole discretion, shall decide whether or not to initiate a suit or take other
appropriate action and shall notify the Licensors in writing of its decision in
writing ("Suit Notice").


If Licensee decides to bring a suit or take action and provides a respective
Suit Notice, then Licensee may immediately commence such suit or take such
action. If Licensee (i) does not in writing advise the Licensors within the
Decision Period that it will commence suit or take action, or (ii) fails to
commence suit or take action within a reasonable time after providing Suit
Notice, then the Licensors shall thereafter have the right, but no obligation,
to commence suit or take action and shall provide written notice to Licensee of
any such suit commenced or action taken by the Licensors.


Upon written request, the party bringing suit or taking action ("Initiating
Party") shall keep the other party informed of the status of any such suit or
action and shall provide the other party with copies of all substantive
documents and communications filed in such suit or action. The Initiating Party
shall have the sole and exclusive right to select counsel for any such suit or
action.



 
17 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

The Initiating Party shall, except as provided below, pay all expenses of the
suit or action, including, without limitation, the Initiating Party’s attorneys’
fees, damages and court costs. Any damages, settlement fees or other
consideration received as a result of such suit or action shall belong to the
Initiating Party.


If the Initiating Party believes it reasonably necessary, upon written request
the other party shall join as a party to the suit or action, but shall be under
no obligation to participate, except to the extent that such participation is
required as the result of its being a named party to the suit or action. At the
Initiating Party’s written request, the other party shall offer reasonable
assistance to the Initiating Party in connection therewith at no charge to the
Initiating Party. The other party shall have the right to participate and be
represented in any such suit or action by its own counsel at its own expense.


The Initiating Party shall not settle, agree to a consent judgment or otherwise
voluntarily dispose of the suit or action without the written consent of the
other party, which consent shall not be unreasonably delayed or withheld.


Except as otherwise agreed by the parties in connection with any cost-sharing
arrangement, any recovery realized as a result of litigation described in this
Section 5.5 (whether by way of settlement or otherwise) will be first allocated
to reimbursement of unreimbursed legal fees and expenses incurred by the
Initiating Party, then toward reimbursement of any unreimbursed legal fees and
expenses of the other party, and then the remainder will be distributed by
allocating 50% of such remainder to the Initiating Party and 50% to the party
holding the Patent being the subject of the litigation.


5.6
Infringement of Third Party rights



Each party shall promptly notify the other in writing of any allegation by a
Third Party that the activity of any of the parties to this Agreement infringes
or may infringe the intellectual property rights of such Third Party. Licensee
shall have the sole right to control any defense of any such claim involving
alleged infringement of Third Party rights by Licensee's activities at its own
expense and by counsel of its own choice, and the Licensors shall have the
right, at their own expense, to be represented in any such action by counsel of
their own choice. Neither party shall have the right to settle any patent
infringement litigation under this Section 5.6 in a manner that diminishes the
rights or interests of the other party without the written consent of such other
party (which shall not be unreasonably withheld unless the rights and interests
would be diminished, restricted, limited or otherwise jeopardized in a material
manner).


6.
REGISTRATION OF LICENSE



The Licensors hereby authorize Licensee to record the license of FN Patents
granted under this Agreement (i) as of Effective Date and (ii) on any further
licenses of FN Patents resulting from Improvements with any competent patent
office of such country in which a FN Patent is existing. For purposes of such
registration, the parties shall upon request of Licensee promptly execute a
short form license agreement substantially in the form of Appendix 2 hereto,
where applicable, and any other documents reasonably required for this purpose.

 
18 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

7.
LICENSEE DUTIES AND COVENANTS



7.1
Duty to inform the Licensors



Licensee shall at all times have the duty to continuously inform the Licensors
on Improvements made by or on behalf of Licensee (including those made by any
Affiliate or sublicensee) and to any other material event related to Products.


7.2
Covenant to commercialize



Licensee warrants that during the term of this Agreement it will use its best
efforts, consistent with Licensee's good business judgment reasonably applied,
to ensure timely commercial development, production and early marketing, as well
as successful commercialization and perpetuation of commercialization, of
Product(s) in the Relevant Market. While Licensee warrants that it will utilize
its best efforts to develop, market and commercialize Product(s), Licensee does
not warrant that it will ultimately be successful in marketing or
commercializing any such Product.




8.
REPRESENTATIONS AND WARRANTIES



8.1
Mutual representations and warranties



Each party represents and warrants for itself to the other that, as of the
Effective Date: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;
(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person or persons executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate action;
and (c) this Agreement is legally binding upon it, enforceable in accordance
with its terms, and does not conflict with any agreement or instrument to which
it is a party or by which it may be bound, nor violate any material law or
regulation of any governmental body or administrative agency having jurisdiction
over it.



 
19 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

8.2
Representations and warranties by the Licensors



The Licensors represent and warrant to Licensee that, as of the Effective Date:
(a) the Licensors Control the FN Technology; (b) the Licensors have not received
written notice from any Third Party claiming that manufacture, use or sale of
the Battery Cells infringe the Patents of any Third Party; (c) the Licensors are
not a party to any legal action, suit or proceeding relating to Battery
Management Systems or CEMS; (d) the execution and performance of this Agreement
by the Licensors does not breach, violate, contravene or constitute a default
under any contract to which the Licensors are a party or by which they are
bound; (e) the Licensors have to the best of their knowledge disclosed the FN
Technology needed by Licensee to exercise and enjoy the license granted
hereunder for the Relevant Market without any restrictions; and that (f) the
Appendices 1 and 3 to this Agreement are true and complete.


8.3
Disclaimer



THE INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED
“AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES. To the extent allowed by applicable mandatory
law, NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE TO THE OTHER PARTY
OR ANY AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE REGARDLESS OF THE FACT THAT SUCH PARTY HAS BEEN INFORMED OF THE
POSSIBILITY OF SUCH DAMAGES OR CLAIMS.




9.
CONFIDENTIALITY; PUBLICATION



9.1
Confidential Information



Except to the extent expressly authorized by this Agreement or otherwise agreed
in writing by the parties, each party agrees that, during the term of this
Agreement and for five (5) years thereafter, such party shall keep confidential
and shall not publish or otherwise disclose and shall not use for any purpose
other than as expressly provided for in this Agreement any FN Technology or
Improvements, Production numbers, royalties and royalty reports and any other
confidential information related to the Products furnished to it and owned by
the other party pursuant to this Agreement ("Confidential Information"). Such
party (the "Recipient") may use such Confidential Information only to the extent
required to accomplish the purposes of this Agreement. The Recipient will use at
least the same standard of care as it uses to protect proprietary or
confidential information of its own to ensure that its employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information. The Recipient will promptly notify the
other parties upon discovery of any unauthorized use or disclosure of the
Confidential Information.



 
20 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

9.2
Exceptions



Confidential Information shall not include any information which the Recipient
can prove by competent written evidence or relevant records: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the
Recipient, generally known or available; (b) is known by the Recipient at the
time of receiving such information; (c) is hereafter furnished to the Recipient
by a Third Party, as a matter of right and without restriction on disclosure; or
(d) is independently discovered or developed by the Recipient without the use of
Confidential Information of the other party; provided, however, that the
exceptions set forth in the preceding clauses (b) and (d) shall not apply to
Confidential Information that is or becomes licensed to the Recipient under this
Agreement. Notwithstanding the foregoing, any specific combination of items
found in the Confidential Information shall not be deemed to fall within the
foregoing exclusions merely because such combination can be pieced together from
multiple public sources, none of which shows the whole combination, unless the
combination itself is published or available to the general public or are in the
rightful possession of the Recipient.


9.3           Authorized disclosure


Each party may disclose Confidential Information of the other party as expressly
permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:


 
a)
filing or prosecuting Patents as permitted by this Agreement;



 
b)
prosecuting or defending litigation as permitted by this Agreement;



 
c)
complying with applicable court orders or governmental authority orders or
regulations;



 
d)
disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors or financial institutions or advisors in confidential financing
documents, provided, in each case, that any such Third Party agrees by prior
written agreement to be bound by obligations of confidentiality and non-use,
such obligations of confidentiality to contain a confidentiality period of at
least five (5) years after disclosure of such Confidential Information; and



 
e)
disclosure to Sub-Licensee(s) in connection with sublicense agreements concluded
in accordance with Section 2.3, provided, that any such Sub-Licensee agrees by
prior written agreement to be bound by confidentiality obligations and non-use
obligations substantially identical and not less onerous than those set forth in
Section 9.1 (except as necessary to enjoy the sublicense).




 
21 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Sections
9.3(b) and 9.3(c), it will, except where impracticable, give reasonable advance
notice to the other party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligently as such party
would use to protect its own confidential information, but in no event less than
reasonable efforts. In any event, the parties agree to take all reasonable
action to avoid and/or minimize disclosure of Confidential Information
hereunder. The parties will consult with each other on the provisions of this
Agreement to be redacted in any filings made by the parties with the Securities
and Exchange Commission (or any other relevant agency or body related to a
regulated stock exchange) or as otherwise required by law.


9.4
Publications



Licensee shall have the right to publish any papers regarding results and other
information regarding the Products, including oral presentations and abstracts,
however refraining from revealing FN Technology or Improvements Controlled by
the Licensors that are not in the public domain. Upon publication, Licensee
shall provide the Licensors with a copy of each such publication.


9.5
Publicity



It is understood that the parties intend to issue a joint press release
announcing the execution of this Agreement, and that each party thereafter may
desire or be required to issue subsequent press releases relating to the
Agreement or activities thereunder. The parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of such press
releases prior to the issuance thereof, provided that a party may not
unreasonably withhold or delay consent to such releases, and that either party
may issue such press releases as it determines, based on advice of counsel, are
reasonably necessary to comply with laws or regulations or for appropriate
market disclosure. In addition, following the initial press release announcing
this Agreement, either party shall be free to disclose, without the other
party’s prior written consent, the existence of this Agreement, the identity of
the other party and those terms of the Agreement which have already been
publicly disclosed in accordance herewith.





 
22 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

10.
TERM OF THIS AGREEMENT



10.1
Term



The term of this Agreement shall be ten (10) years starting at the date of this
Agreement (the "Term"), unless earlier terminated pursuant to Section 11, and
may be extended by Licensee with written notice to the Licensors for an
additional five (5) year period each time, provided that the Licensee, at the
point of such extension notice, is in compliance with its obligations under this
Agreement. Each extension notice shall be given by Licensee not later than six
(6) months prior to the expiration of this Agreement.


10.2
Effects of expiration



Upon expiration of this Agreement, all licenses granted that were in effect
immediately prior to such expiration shall survive to the extent the license
stood at the time of expiration on a non-exclusive, perpetual, fully-paid,
royalty-free basis. Expiration of this Agreement shall not relieve the parties
of any obligation accruing prior to such expiration. Except as expressly set
forth elsewhere in this Agreement, the obligations and rights of the parties
under Sections 1, 4, 8, 9, 10.2, 12 and 13 shall survive expiration of this
Agreement.




11.
TERMINATION



11.1
Termination for cause



 
a)
Right to terminate



Each party shall have the right to terminate this Agreement upon thirty
(30) days’ prior written notice to the other party upon or after the breach of
any material provision of this Agreement by the other party if the breaching
party has not cured such breach within the thirty-day period following written
notice of termination by the non-breaching party or, if such breach is not
susceptible of cure within such thirty-day period, the breaching party has not
taken appropriate steps to commence such cure during such thirty-day period and
continued to diligently pursue such cure in a manner reasonably assuring such
cure within a reasonable period of time thereafter. In addition, termination
shall not be permitted for a payment breach where the obligation to make payment
is being diligently contested in good faith by appropriate proceedings and any
required payment (including accrued interest) is promptly made following
completion of dispute resolution as contemplated hereby. Any right to terminate
under this Section 11.1(a) shall be stayed and the cure period tolled in the
event that, during any cure period, the party alleged to have been in material
breach shall have initiated dispute resolution in accordance with Section 13.3
with respect to the alleged breach, which stay and tolling shall last so long as
the allegedly breaching party diligently and in good faith cooperates in the
prompt resolution of such dispute resolution proceedings.



 
23 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

 
b)
Effect of termination for cause by the Licensors



Upon termination by the Licensors pursuant to this Section 11.1, all licenses
under Section 2 and other rights granted by the Licensors to Licensee under this
Agreement, including but not limited to Licensee's right to sublicense, shall
terminate and be of no further force or effect, and all other rights granted by
Licensee to the Licensors under this Agreement, including without limitation any
right to receive payments under Sections 3.1 hereof shall terminate and be of no
further force or effect, except as set forth in Section 11.4.


 
c)
Effect of termination for cause by Licensee



Upon termination by Licensee for cause pursuant to this Section 11.1 all
licenses under Section 2 and other rights granted by the Licensors to Licensee
under this Agreement shall remain in full force and effect in accordance with
their respective terms, and all other rights granted by Licensee to the
Licensors under this Agreement, including without limitation any right to
receive future royalty payments under Sections 3.1 hereof shall terminate and be
of no further force or effect, except as set forth in Section 11.4,.


11.2
Termination without cause by Licensee



Licensee shall have the right to provide termination notice under this Agreement
without reason upon ninety (90) days’ prior written notice to the Licensors.
Upon such termination notice by Licensee under this Section 11.2 all licenses
and other rights granted by the Licensors to Licensee under this Agreement,
including but not limited to Licensee's right to sublicense, shall terminate and
be of no further force or effect, and all other rights granted by Licensee to
the Licensors under this Agreement, including without limitation any right to
receive payments under Sections 3.1 hereof shall terminate and be of no further
force or effect, except as set forth in Section 11.4.


11.3
Termination in case of Bankruptcy or Insolvency



 
a)
Bankruptcy or Insolvency of any party



Bankruptcy or Insolvency of any party (the "Bankrupt or Insolvent Party")
constitutes cause for termination of this Agreement in favour of the other
party. Consequently, the other party shall have the right to terminate this
Agreement upon thirty (30) days’ prior written notice to the Bankrupt or
Insolvent Party.



 
24 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

 
b)
Effects of Bankruptcy or Insolvency of Licensee



The termination of this Agreement by the Licensors in case of Bankruptcy or
Insolvency of Licensee has the effects described in Section 11.1(b).


 
c)
Effects of Bankruptcy or Insolvency of any of the Licensors



The termination of this Agreement by Licensee in case of Bankruptcy or
Insolvency of any of the Licensors ("Bankrupt or Insolvent Licensor") has the
effects described in Section 11.1(c).


Should Licensee not exercise its right to terminate the Agreement pursuant to
Section 11.3(a) any legal successor of the Bankrupt or Insolvent Licensor (such
as, but not limited to, the receivership, a procurator or any Third Party as
acquirer of the Bankrupt or Insolvent Licensor) ("Legal Successor") shall assume
the rights and duties under this Agreement. Should such Legal Successor
terminate this Agreement, Licensee shall be automatically be deemed to be
granted a non-exclusive, perpetual, worldwide, royalty-free, fully-paid and
sublicensable license to use the FN Technology and all Improvements Controlled
by the Licensors or any of their Legal Successors as they exist at the time of
such termination.


All rights and licenses granted under or pursuant to this Agreement by Licensors
to Licensee are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the United States Bankruptcy Code (hereinafter the “Bankruptcy Code”),
licenses or rights to “intellectual property” as defined under the Bankruptcy
Code. Licensors acknowledge that if it, as a debtor-in-possession or a trustee
in bankruptcy in a case under the Bankruptcy Code, rejects this Agreement,
Licensee may elect to retain its rights under this Agreement as provided in
Section 365(n) of the Bankruptcy Code. The parties further agree that, in the
event of the commencement of any bankruptcy proceeding by or against FN under
the Bankruptcy Code, Licensee shall be entitled to retain all of its rights
under this Agreement. Licensors agree and acknowledge that enforcement by
Licensee of any rights under Section 365(n) of the Bankruptcy Code in connection
with this Agreement shall not violate the automatic stay of Section 362 of the
Bankruptcy Code and waive any right to object on such basis. Upon rejection of
this Agreement by FN or the bankruptcy trustee in a bankruptcy case under the
Bankruptcy Code and written request of Licensee to FN or the bankruptcy trustee
pursuant to Section 365(n) of the Bankruptcy Code, the Licensors or such
bankruptcy trustee (a) shall provide Licensee with all documentation, work
product and other materials that are the subject of the rights and licenses
described in this section, and any intellectual property otherwise required to
be provided to Licensee under this Agreement that is held by Licensors or such
bankruptcy trustee; and (b) shall not interfere with the rights of Licensee
provided in this Agreement to the materials that are the subject of the rights
and licenses described in this section, including any right to obtain such
materials.



 
25 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

11.4
Termination pursuant to section [9.5] of the JV Agreement



Upon termination of this Agreement pursuant to section [9.5] of the JV
Agreement, all licenses under Section 2 and other rights granted by the
Licensors to Licensee under this Agreement, including but not limited to
Licensee's right to sublicense, shall terminate and be of no further force or
effect, and all other rights granted by Licensee to the Licensors under this
Agreement, including without limitation any right to receive payments under
Sections 3.1 hereof shall terminate and be of no further force or effect, except
as set forth in Section 11.5., and neither Party may claim any damages under
what title ever from another Party as a result of such termination pursuant to
section [9.5] of the JV Agreement.


11.5
General effects of termination notices; surviving obligations



Termination of this Agreement or of a party’s rights shall not relieve the
parties of any obligation accruing prior to such termination, including any
payment obligation hereunder. Except as expressly set forth elsewhere in this
Agreement, the obligations and rights of the parties under Sections 1, 8, 9,
11.5, 12 and 13 shall survive termination of this Agreement.


Within thirty (30) days following the termination of this Agreement, each party
shall destroy or return to the other party any and all Confidential Information
of the other party in its possession, except that the terminating party may
retain such Confidential Information to the extent necessary or useful for the
practice of its surviving license(s) hereunder, and in any event except for one
(1) copy of each item of the other party's Confidential Information which may be
retained in confidential files solely for record purposes.


Termination of this Agreement shall not preclude any party from, and nothing
herein shall limit or restrict either party from, claiming any other damages,
compensation or relief that it may be entitled to, unless otherwise set forth in
this Agreement (including without limitation in Section 11.4).




12.
INDEMNIFICATION



12.1
Indemnification by the Licensors



The Licensors hereby agree to save, defend, indemnify and hold harmless Licensee
and its officers, directors and employees, consultants and agents ("Licensee
Indemnitees") from and against any and all losses, damages, liabilities,
expenses and costs, including reasonable legal expense and attorneys’ fees
("Indemnified Losses"), to which any such Licensee Indemnitee may become subject
as a result of any claim, demand, action or other proceeding by any Third Party
to the extent such Indemnified Losses arise directly out of the material breach
by the Licensors of any obligation, representation, warranty, covenant or
agreement made by it under this Agreement, except to the extent such Indemnified
Losses result from the negligence or wilful misconduct of any Licensee
Indemnitee.



 
26 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

12.2
Licensee indemnification



Licensee hereby agrees to save, defend, indemnify and hold harmless the
Licensors and its Affiliates and its or their officers, directors, employees,
shareholders, consultants and agents ("FN Indemnitees") from and against any and
all Indemnified Losses, to which any such FN Indemnitee may become subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Indemnified Losses arise directly out of (i) a material breach
by Licensee of any representation, warranty, covenant or agreement made by it
under this Agreement, or (ii) the development, manufacture, use, handling,
storage, sale or other disposition of Battery Cells by Licensee or any of its
Affiliates, licensees or sublicensees use of such within a system by a Third
Party, including without limitation any product liability claims related to
Product(s), except to the extent such Indemnified Losses result from the
negligence or wilful misconduct of any FN Indemnitee.


12.3
Control of defense



In the event a Licensee Indemnitee or FN Indemnitee (as the case may be) seeks
indemnification under Section  12.2 or 12.3, it shall inform the other party
(the "Indemnifying Party") of a claim as soon as reasonably practicable after it
receives notice of the claim, shall permit the Indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration), and shall cooperate as requested
(at the expense of the Indemnifying Party) in the defense of the claim, provided
that the Indemnifying Party shall not settle any such claim without the prior
written consent of any affected FN Indemnitee or Licensee Indemnitee (as the
case may be), if such settlement contains any admission of fault of such
Licensee Indemnitee or FN Indemnitee (as the case may be).




13.
General provisions



13.1
No implied licenses



No right or license under the FN Technology is granted or shall be granted by
implication. All such rights or licenses are or shall be granted only as
expressly provided in the terms of this Agreement. The Licensors hereby
expressly reserve the right to practice, and to grant licenses under, the FN
Technology for any and all purposes other than the specific purposes for which
Licensee has been granted an exclusive license under this Agreement.



 
27 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

13.2
Governing law



This Agreement and all disputes including those concerning any statute of
limitations, set-off claims, tort claims, contractual and non-contractual claims
and interest claims, shall be governed by the laws of Switzerland, excluding its
conflict of laws rules.


13.3
Arbitration



Any disputes, controversy or claim arising under, out of or relating to this
Agreement, its valid conclusion, binding effect, interpretation, performance,
breach or termination, including tort claims, shall be exclusively referred to
and resolved under the Swiss Rules of International Arbitration of the Swiss
Chambers of Commerce (SCC) in force on the date when the Notice of Arbitration
is submitted in accordance with these Rules. The arbitration tribunal shall
consist of three (3) arbitrators. The two arbitrators so appointed shall
designate a third arbitrator who shall act as the presiding arbitrator of the
arbitral tribunal. Failing such designation, the SCC shall appoint the presiding
arbitrator. The arbitration shall be conducted in the English language and shall
take place in Zug, Switzerland. The arbitration award shall be final and binding
on the Parties and the tribunal shall decide on the allocation of costs and
expenses incurred by the Parties in connection with such proceedings.


Notwithstanding the preceding paragraph, either party may seek for and enforce
preliminary and injunctive measures in any court having jurisdiction.


13.4
Relationship between the parties



The parties’ relationship, as established by this Agreement, is solely that of
independent contractors. This Agreement does not create any partnership, joint
venture or similar business relationship between the parties. Neither party is a
legal representative of the other party and neither party can assume or create
any obligation, representation, warranty or guarantee, express or implied, on
behalf of the other party for any purpose whatsoever.


13.5
Non-waiver



The failure of a party to insist upon strict performance of any provision of
this Agreement or to exercise any right arising out of this Agreement shall
neither impair that provision or right nor constitute a waiver of that provision
or right, in whole or in part, in that instance or in any other instance. Any
waiver by a party of a particular provision or right shall be in writing, shall
be as to a particular matter and, if applicable, for a particular period of time
and shall be signed by such party.



 
28 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

13.6
Assignment



Except as expressly provided hereunder, neither this Agreement nor any rights or
obligations hereunder may be assigned or otherwise transferred by either party
without the prior written consent of the other party (which consent shall not be
unreasonably delayed or withheld). Any assignment not in accordance with this
Section 13.6 shall be void.


13.7
No Third Party beneficiaries



This Agreement is neither expressly nor impliedly made for the benefit of any
party other than those executing it.


13.8
Severability



If, for any reason, any part of this Agreement is adjudicated invalid,
unenforceable or illegal by a court of competent jurisdiction, then such
adjudication shall not, to the extent feasible, affect or impair, in whole or in
part, the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.


13.9
Notices



Any notice to be given under this Agreement must be in writing and delivered
either in person, by any method of mail (postage prepaid) requiring return
receipt, or by overnight courier or facsimile confirmed thereafter by any of the
foregoing, to the party to be notified at its address(es) given below, or at any
address such party has previously designated by prior written notice to the
other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, three (3) days after
the date of postmark; or (c) if delivered by overnight courier, the next
business day the overnight courier regularly makes deliveries.


If to Licensee, notices must be addressed to:



 
[l] AG
 
c/o Grant Thornton Wirtschaftsprüfung AG, Baarerstrasse 2, 6300 Zug, Switzerland
 
Attention: [insert name]
 
Facsimile: [insert number]




 
29 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

With a copy to (which copy shall not constitute notice):



 
Blum&Grob Attorneys at Law Ltd
 
Neumühlequai 6
 
CH-8021 Zurich, Switzerland
 
Attention: Mr. Ralf Rosenow
 
Facsimile: +41 58 320 0001



And with a copy to (which copy shall not constitute notice):


 
Allen & Overy LLP
 
Apollolaan 15
 
1077 AB  Amsterdam, the Netherlands
 
Attention: Mr. Johan Kleyn
 
Facsimile: +31 20 674 1034



If to the Licensors, notices must be addressed to:



 
Frazer-Nash Research Limited
 
Mytchett Place, Mytchett
 
Surrey GU16 6DQ, United Kingdom
 
Attention: William Chia
 
Facsimile:+44 1252 52 0800



With a copy to (which copy shall not constitute notice):



 
Blum&Grob Attorneys at Law Ltd
 
Neumühlequai 6, P.O. Box 3954
 
CH-8021 Zurich, Switzerland
 
Attention: Ralf Rosenow
 
Facsimile: +41 58 320 0001



In the event of a change of notice address, recipient or both, a party shall
provide the other party written notice pursuant to this Section 13.9 setting
forth the new address and/or recipient, as appropriate.


13.10
Force majeure



Except for the obligation to make payment when due, each party shall be excused
from liability for the failure or delay in performance of any obligation under
this Agreement by reason of any event beyond such party’s reasonable control
including but not limited to Acts of God, fire, flood, explosion, earthquake, or
other natural forces, war, acts of terrorism, or any other event similar to
those enumerated above. Such excuse from liability shall be effective only to
the extent and duration of the event(s) causing the failure or delay in
performance and provided that the party has not caused such event(s) to occur.
Notice of a party’s failure or delay in performance due to force majeure must be
given to the other party promptly after its occurrence. All delivery dates under
this Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure. In no event shall any party be required to
prevent or settle any labour disturbance or dispute.

 
30 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

13.11
Interpretation



All references to days in this Agreement shall mean calendar days, unless
otherwise specified. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.


13.12
Counterparts



This Agreement may be executed in two or more counterparts and via facsimile or
electronically, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.
 
 
In Witness Whereof, the parties have executed this License Agreement as of the
date first above written.
 
[Signatures to follow on the next page]



 
31 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

Place, Date


Frazer-Nash Research Limited






Name
Its
 
 
Name
Its
 





Place, Date


[JV Licensee]






Name
Its
 
 
Name
Its
 






 
32 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

Appendix 1


FN Patents


[None – at this moment;]

 
33 | 34

--------------------------------------------------------------------------------

 
ANNEX C: Form of License Agreement

 Appendix 2


Short Form License Agreement


(pursuant to Section 6)

 
 
34 | 34
 
 
 

--------------------------------------------------------------------------------

 
 
 
Annex D
Execution copy

 
Organizational Rules
 
of
 
JV NewCo AG
 
domiciled in Zug
 
 
The Board of Directors ("Board") of JV NewCo AG ("Company") issues the present
Organizational Rules ("Rules") on the basis of the Articles of Association and
the Swiss Code of Obligations.
 
It settles the duties and powers of the Board of Directors and those of possible
managing directors and managers, if any.
 
I.
The Board

 
1.
Powers and Duties

 
1.1
The Board is the executive body of the Company and has the power to adopt
resolutions on all matters which are not reserved to the General Meeting of
Shareholders or attributed to other bodies of the Company.

 
1.2
The Board may delegate the management and the representation of the Company
wholly or in part to one or more managing directors or managers unless otherwise
provided by mandatory law, the Articles of Association or the present Rules.

 
The Board may establish committees and any charter of such committees will be
approved by a resolution in accordance with section 4 below.
 
Such delegation has to be made by a separate resolution in accordance with
Section IV of the Rules.
 
1.3
The Board has in particular the following non-transferable and inalienable
duties:

 
 
a.
to ultimately manage the Company and give the necessary directives;

 
 
b.
to determine the organization;

 
 
c.
to organize the accounting, the financial control, as well as the financial
planning;

 
 
d.
to appoint and remove the persons entrusted with the management and
representation of the Company and to grant the signatory power;

 
 
e.
to ultimately supervise the persons entrusted with the management, in particular
with respect to compliance with the law and with the Articles of Association,
the Organizational Rules and other regulations and directives;

 
 
f.
to prepare the business report, as well as the General Meeting of Shareholders
and to implement the latter's resolutions;

 
 
 

--------------------------------------------------------------------------------

 
 
 
g.
to inform the judge in case of insolvency;

 
 
h.
to pass resolutions regarding the subsequent payment of capital with respect to
not fully paid-in shares;

 
 
i.
to pass resolutions confirming increases in share capital and regarding the
amendments to the Articles of Association entailed thereby;

 
 
j.
to examine the professional qualifications of the specially qualified auditors
in those cases in which the law provides for the use of such auditors;

 
 
k.
to decide about the incorporation, liquidation or acquisition of subsidiaries,
branches and places of business

 
 
l.
to determine option and other equity programs.

 
2.
Constitution and signatory power

 
The Board constitutes itself. It shall namely elect the chairman from among its
members. Furthermore, the Board may appoint a secretary who does not need to be
a member of the Board.
 
The Board of Directors determines and grants the signatory powers to the
chairman and the members. The power to sign is granted to two persons jointly.
 
3.
Meetings

 
The Board meets as often as business requires.
 
Meetings are called in writing (by post, fax or email) by the chairman or, in
case of his incapability, by another member of the Board. Every member of the
Board may require the immediate calling of a meeting, with indication of its
purpose. In this case, the chairman shall call the meeting within ten (10) days
upon reception of the request.
 
The calling of the meeting shall take place in writing at the latest 10 days
prior to the day of the meeting. The convening letter shall state the agenda and
provide all documents relevant for the resolutions to be taken. Resolutions on
affairs not on the item list may only be taken if all members of the Board are
present. With the consent of all members of the Board, this notice does not have
to be observed. In emergency cases, the notice period may be shortened.
 
The meeting shall be chaired by the chairman or, in case of his incapability, by
another member of the Board.
 
On request of a member of the Board, members of the management may attend the
meeting. They have an advisory capacity only. The chairman shall decide in case
of disagreement.
 
4.
Quorum, adoption of resolutions, minutes

 
A quorum of the majority of the members of the Board present (or participating
by telephone or any other similar means of communication) is required for the
adoption of resolutions.
 
 
2/5

--------------------------------------------------------------------------------

 
 
If no member raises any objection or if two (2) members so require, each member
of the Board may participate in a meeting by telephone (conference call) or any
other similar means of communication and such participation is equivalent to the
presence of the member in question at the meeting concerned.
 
The presence of only one member of the Board shall be sufficient to pass a
resolution on the confirmation of a capital increase, including acceptance of
the report on the capital increase, or regarding the subsequent payment of
capital with respect to not fully paid-in shares, and to resolve on the
subsequent amendment of the Articles of Association.
 
Resolutions of the Board are adopted by the majority of the votes cast. The
chairman shall have the casting vote.
 
Generally, votes are cast openly. Votes are cast secretly, if a majority of the
members present agrees upon such motion.
 
Resolutions may be adopted in writing by means of circular resolutions unless a
member requests discussion.
 
Minutes are to be kept of all the resolutions. They must be signed by the
chairman and the secretary or another member of the Board. Minutes as well as
resolutions adopted by circular resolutions must be ratified by the Board in the
next meeting.
 
5.
Right to require information and inspection rights

 
Each member of the Board may, without any restriction, demand information on all
business affairs of the Company and its subsidiaries (if any) and may inspect
all books, business files and corporate documents of the Company and its
subsidiaries (if any). All Board members and all members of the Management Team
shall, without restriction, provide any information and shall produce all
documents requested.
 
If a member of the Board exercises its right of information and inspection
improperly or in a way disruptive to the orderly course of business of the
Company, the Board may decide to grant this member only restricted information
in accordance with the legal requirements (Article 715a CO).
 
6.
Obligation to report

 
The members of the Board are obligated to report - without being asked -
important matters, or exceptional occurrences concerning the Company, as far as
they are known to them.
 
The report is usually made at the meetings of the Board or, in exceptional
cases, immediately or directly to the chairman of the Board.
 
7.
Remuneration

 
The Board determines the amount of the remuneration of its members.
 
Exceptional endeavor outside of the usual activity of the Board is remunerated
separately.

 
3/5

--------------------------------------------------------------------------------

 
 
8.
Secrecy, returning of documents

 
The members of the Board may not reveal to third parties facts that they gained
in their role as member of the Board.
 
Business documents have to be returned at the latest at the end of their charge.
 
II.
The chairman of the Board

 
The chairman of the Board obtains information on an ongoing basis from the
persons entrusted with the management and with the internal financial control on
the course of business, all important items and organizational changes.
 
In particular, he has the following duties:
 
 
a.
to determine and prepare the agenda for General Meetings of the Shareholders and
the meetings of the Board;

 
 
b.
to call meetings of the Board;

 
 
c.
to chair General Meetings of the Shareholders and meetings of the Board;

 
 
d.
to supervise the observance and implementation of the resolutions of the Board.

 
III.
Managing Director (if any)

 
1.
Duties

 
1.1
To the extent permitted by the law and the Articles of Association, all of the
management and representation is incumbent on the managing director.

 
1.2
The duties of the managing director include in particular:

 
 
a.
to organize, direct and supervise the business operations of the Company;

 
 
b.
to request the Board to appoint managers (“Direktoren”), holders of procurations
(“Prokuristen”) and commercial mandate holders (“Handlungsbevollmächtigte”);

 
 
c.
to organize, direct and supervise the activities of the persons listed in lit. b
above as well as to determine their obligation to report;

 
 
d.
to organize, direct and supervise the accounting, the financial control and the
financial planning;

 
 
e.
to prepare the resolutions of the Board with regard to the other matters listed
in I/1.3 a – l above;

 
 
f.
to report to the Board on a regular basis according to section 3 below.

 
1.3
The following matters require approval by the Board:

 
 
a.
to determine and change the Company's investment and financial planning and
budgets, including the determination of the managing director's compensation
(salary and bonus);

 
 
b.
to institute proceedings and settle by compromise with the exception of the
collection of debts which are due from clients and of employment disputes;

 
 
c.
to provide securities of all kinds to the benefit of third persons at the
expense of the Company;

 
 
d.
to take up loans, including liabilities on bills and current account credits;

 
 
4/5

--------------------------------------------------------------------------------

 
 
 
e.
to conclude and cancel licensing agreements;

 
 
f.
to conclude joint ventures and co-operation agreements.

 
2.
Organizational chart

 
Functions shall be attributed to the employees on the basis of an organizational
chart which is to be established by the managing director.
 
3.
Obligation to report

 
The managing director reports to the Board on a regular basis  and without being
asked on the course of business and the fulfillment of his duties. The report
may be made in writing to all of the members of the Board or orally at a meeting
of the Board. Where appropriate, it has to be completed by written documents.
 
The managing director delivers quarterly statements about the financial
situation of the Company (in particular balance sheets and profit and loss
accounts as well as a comparison to the budget) to the members of the Board and
draws their attention to unforeseen financial liabilities without being asked.
 
In addition to the above mentioned regular reports, the managing director
informs all the members of the Board without delay and in writing about events
of considerable influence on the business. In particular, he has to inform
without delay on the following events:
 
 
a.
changes envisaged with regard to the management;

 
 
b.
events which could be detrimental to the financial situation of the Company in a
substantial way, in particular imminent law suits or the existence of an adverse
balance or over-indebtedness;

 
 
c.
finding out about substantial irregularities in the management.

 
IV.
Final dispositions

 
These Rules have been approved by unanimous resolution of the Board on [date]
and have entered into force on such date.
 
 
5/5
 
 
 

--------------------------------------------------------------------------------

 
 


Annex H
Substantial Form of an Escrow Agreement
 
Execution Copy

 


Escrow Agreement
 
made as of [Date]
 
between
 
GAIA Holding B.V., a private limited liability company incorporated under the
laws of the Netherlands, having its corporate seat in 's Gravenhage, the
Netherlands, and having its address at Noordwal 10, 2513 EA, 's-Gravenhage, the
Netherlands
 
(hereinafter referred to as LTC-Company)
 
and
 
Cicco Holding AG, a corporation incorporated under the laws of Switzerland and
having its registered address at c/o Dr. iur. Toni Russi, Bahnhofstrasse 40,
7002 Chur, Switzerland
 
(hereinafter referred to as FN)
 
(LTC-Company and FN hereinafter individually or collectively also referred to as
Shareholders or individually Shareholder, respectively)
 
and
 
Grant Thornton Wirtschaftsprüfung AG, a corporation incorporated under the laws
of Switzerland and having its registered address at Baarerstrasse 2, 6300 Zug,
Switzerland
 
(hereinafter referred to as the Escrow Agent)
 
(LTC-Company, FN and the Escrow Agent hereinafter individually or collectively
also referred to as Party or Parties, respectively)
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS,


(A)
LTC-Company and FN have entered into the Joint Venture and Shareholder's
Agreement regarding [JV NewCo AG] in the course of incorporation (the Company);

 
(B)
Section 9 of the Joint Venture and Shareholder's Agreement stipulates that the
share certificates, validly endorsed in blank and representing all outstanding
Shares of the Company and the share register remain deposited with the Escrow
Agent during the term of the Joint Venture and Shareholder's Agreement;

 
(C)
The entire share capital of the Company will be represented in two share
certificates (the Share Certificates);

 
(D)
Any defined terms in the Joint Venture and Shareholder's Agreement shall have
the same meaning in this Escrow Agreement unless herein defined otherwise.

 
NOW, THEREFORE, for and in consideration of the premises, mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereby agree as follows:
 
1.
APPOINTMENT OF THE ESCROW AGENT

 
 
1.1
The Shareholders mandate the Escrow Agent to keep safe the Share Certificates
and the share register in accordance with the terms and conditions set forth in
this Escrow Agreement. The Shareholders agree that the Escrow Agent shall have
all rights, powers, duties and obligations provided herein.

 
 
1.2
The title of the Share Certificates will not be transferred to the Escrow Agent
and will remain with the Shareholders.

 
 
1.3
The Escrow Agent shall not be liable for any action taken or omitted by him in
connection with the performance of his duties and obligations hereunder, except
for his own gross negligence or wilful misconduct. The Escrow Agent shall be
under no obligation to institute or defend any action, suit or legal proceeding
in connection with this escrow or this Escrow Agreement unless he is indemnified
to his satisfaction by the Shareholder or Shareholders who desire that he
undertakes such action.

 
 
1.4
The Escrow Agent shall not be liable for the sufficiency, correctness or
genuineness as to form, manner of execution or validity of any document to be
provided hereunder, nor as to identity, authority, or rights of any person
executing any of the agreements, notices, receipts, instructions, etc. as
mentioned herein.

 
 
2 | 7

--------------------------------------------------------------------------------

 

2.
DEPOSIT OF THE SHARES

 
 
2.1
The Shareholders undertake upon the issuance of the Share Certificates to
deposit the Share Certificates with the Escrow Agent upon incorporation of the
Company issuance of the Share Certificates. The following Share Certificates
will be deposited:

 
 
FN:
One Share Certificate representing 70'000 A Shares with a par value of CHF 3
each); and

 
 
LTC-Company:
One Share Certificate representing 30'000 B Shares with a par value of CHF 7
each)

 
 
2.2
This obligation to deposit shall also apply to any acquisition of additional
shares in the Company by the Shareholders (e.g. resulting from an increase of
the Company’s share capital). All obligations and duties with respect to the
Share Certificates shall also be applied to such later deposited shares.

 
 
2.3
The Escrow Agent shall acknowledge to the Parties the reception of the Share
Certificates in writing.

 
3.
RELEASE OF THE SHARES

 
 
3.1
The Escrow Agent shall release the Share Certificates to the Shareholders or any
other person as indicated by the Shareholders based on the Joint Venture and
Shareholder's Agreement under the following conditions:

 
 
·
if the Escrow Agent receives a joint written instruction by the Shareholders; or

 
 
·
if the Escrow Agent is compelled to release the Share Certificates by means of a
legally binding court decision.

 
 
3.2
The Shareholders undertake to provide the Escrow Agent with copies of all
notices as described in Section 6 of the Joint Venture and Shareholder's
Agreement. The Escrow Agent will only check the formal validity of such notices
and perform his duties under this Escrow Agreement.

 
 
3.3
If, further to an Offer Notice, the Shareholder entitled to a right of transfer
of shares according to Section 6 of the Joint Venture and Shareholder's
Agreement presents a respective notice proving the valid exercise of such right
of transfer of shares according to Section 6 of the Joint Venture and
Shareholder's Agreement, the Escrow Agent shall release the respective Shares to
the entitled Shareholder.

 
 
3 | 7

--------------------------------------------------------------------------------

 

 
3.4
If, further to an Offer Notice, the Escrow Agent does not receive any notice of
exercise of the respective rights of the entitled Shareholder according to
Section 6 of the Joint Venture and Shareholder's Agreement within the defined
period, the Escrow Agent shall release the respective Shares to the Shareholder
with the intention to dispose of the Shares, upon such Shareholder presenting a
written contract on the disposal of the Shares.

 
 
3.5
If a Shareholder entitled to a Call Option does not exercise his Call Option
within the period defined in the Joint Venture and Shareholder's Agreement, the
Escrow Agent shall notify the Shareholders that the Call Option has not been
exercised and that all rights and obligations under the Joint Venture and
Shareholder's Agreement and this Escrow Agreement shall continue to be in force
unaltered.

 
4.
COMPENSATION OF THE ESCROW AGENT

 
 
4.1
The Escrow Agent is entitled to a flat fee of CHF [5'000] (plus Swiss VAT of 8%)
per year.

 
 
4.2
On top of that, the Escrow Agent shall be compensated on the basis of hours
spent for the work based on his duties under this Escrow Agreement.

 
 
4.3
The hourly rate of the Escrow Agent is CHF [500.--]. The invoice will be subject
to 8% Swiss VAT and a flat fee of 3% of the invoiced fees for expenses and
expenditures incurred in connection with this mandate (all together the Fee).

 
 
4.4
The compensation of the Escrow Agent shall be equally borne by the Shareholders
[or by the Company (which will require the Company to co-sign this Escrow
Agreement)].

 
5.
TERM / TERMINATION

 
 
5.1
This Escrow Agreement is entered into for an indefinite period of time and shall
enter into force and become effective upon all Parties upon due signature by all
Parties.

 
 
4 | 7

--------------------------------------------------------------------------------

 

 
5.2
This Escrow Agreement may be terminated by the Shareholders only by way of a
unanimous written instruction to the Escrow Agent according to section 3.1
above.

 
 
5.3
This Escrow Agreement may be terminated by the Escrow Agent at any time with a
30 days notice period by providing the Shareholders with a written notice of
termination.

 
 
5.4
In case of the termination of this Escrow Agreement by the Escrow Agent, the
Escrow Agent shall release the Shares according to a unanimous instruction by
the Shareholders. The Shareholders undertake upon reception of the written
notice by the Escrow Agent to appoint a new Escrow Agent within 30 days. In case
there is no nomination of a successor by the Shareholders after a period of 30
days after the notification of the termination by the Escrow Agent, the Escrow
Agent shall deposit the Share Certificates with the statutory auditor of the
Company at the Company's cost. In case the statutory auditor of the Company does
not accept such deposit of the Share Certificates, the Escrow Agent shall be
entitled to deposit the Share Certificates with the competent Swiss court
("Gerichtliche Hinterlegung").

 
6.
NOTICES

 
 
6.1
The Shareholders undertake to inform the Escrow Agent on any changes to the
Joint Venture and Shareholder's Agreement.

 
 
6.2
All notices required under this Escrow Agreement shall be in writing and shall
be addressed to the addresses of the Parties listed at the beginning of this
Escrow Agreement.

 
7.
ENTIRE AGREEMENT, MODIFICATIONS

 
 
7.1
This Escrow Agreement contains and sets out the entire agreement between the
Parties relating to its subject matter, and supersedes all prior oral or written
agreements, arrangements or understandings relating to such subject matter.

 
 
7.2
This Escrow Agreement may only be modified or amended in writing through a
document signed by all Parties.

 
 
5 | 7

--------------------------------------------------------------------------------

 

8.
SEVERABILITY

 
If any provision of this Escrow Agreement is held by any competent authority to
be void, invalid or unenforceable, such provision will be deemed to be deleted
from this Escrow Agreement and the remaining provisions of this Escrow Agreement
will remain in full force. In this event, the Escrow Agreement will be construed
and, if necessary, amended in a way to give effect to, or to approximate, or to
achieve a result which is as close as legally possible to the result intended by
the provision hereof determined to be void, illegal or unenforceable.
 
9.
COUNTERPARTS

 
This Escrow Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.
 
10.
APPLICABLE LAW AND JURISDICTION

 
 
10.1
This Escrow Agreement and all disputes including those concerning any statute of
limitations, set-off claims, tort claims and interest claims, shall be governed
by the laws of Switzerland excluding its conflict of laws rules.

 
 
10.2
Any disputes, controversy or claim arising under, out of or relating to this
Escrow Agreement, its valid conclusion, binding effect, interpretation,
performance, breach or termination, including tort claims, shall be exclusively
referred to and resolved by the Commercial Court of the Canton of Zurich
(Handelsgericht des Kantons Zürich), Switzerland, subject to any available
appeal including to the Swiss Federal Supreme Court (Schweizerisches
Bundesgericht). Only if the amount in dispute does not meet the requirements for
the competence of the Commercial Court of the canton of Zurich, the Parties
agree on the secondary the exclusive jurisdiction of the ordinary courts of
Zurich.

 
 
Place, Date

 
6 | 7

--------------------------------------------------------------------------------

 


 
Escrow Agent
 
 



 
Place, Date
 


 
[…]
 
 
 



 
Place, Date
 


 
[…]
 
 



 
[Agreed by the Company:]
 
Place, Date
 


 
[…]
 
 

 
 
7 | 7
 
 

--------------------------------------------------------------------------------

 